Exhibit 10.1

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (the “Agreement”) is made to be effective this
25th day of April, 2014 (the “Effective Date”) by and between Tower Development
Inc., a Hawaii corporation (“Tower”) and Lifestyle Retail Properties LLC, a
Hawaii limited liability company (“Lifestyle”; each of the aforementioned also
being referred to individually a “Buyer” and collectively the “Buyers”), and
Kauai Lagoons LLC, a Hawaii limited liability company and MORI Golf (Kauai),
LLC, a Delaware limited liability company, (individually a “Seller” and
collectively the “Sellers). Buyers and Sellers are also sometimes referred to
hereinafter individually as a “Party” and collectively as the “Parties”.

Background

Sellers own certain Property (defined below) in the master planned community
commonly referred to as the Kauai Lagoons Resort on the Island of Kauai in the
State of Hawaii (the “Resort”). Sellers are willing to sell, convey or assign,
as applicable, and Buyers are willing to purchase and assume, as applicable, the
Property on the terms and conditions that are set forth in this Agreement.

Agreement

In consideration of the mutual covenants and agreements set forth in this
Agreement, Buyers and Sellers agree as follows:

1.         DESCRIPTION OF THE PROPERTY.   The “Property” shall mean of all of
Sellers’ rights, title and interest in and to the following tangible and
intangible real and personal property (specifically excluding the Excluded
Assets, as defined hereinbelow):

(a)        The parcels of land that are collectively identified as “Parcel 1” on
Schedule 1 attached hereto (referred to herein as “Parcel 1”);

(b)        The parcel of land that is identified as “Parcel 2” on Schedule 1
attached hereto, upon which the Kauai Lagoons Golf Club (the “Golf Club”) is
located (referred to herein as the “Golf Club Land”); provided, however, as a
condition to Seller’s transfer to Buyer of the Golf Club Land, at Closing,
Buyers and Sellers will enter into an exclusive easement to allow Sellers to
continue to use the Landscape Maintenance Building as defined below;

(c)        The parcels of land that are collectively identified as “Parcel 3” on
Schedule 1 attached hereto (referred to herein as the “Makalii Land”); and

(d)        The parcel of land identified as “Parcel 4” on Schedule 1 attached
hereto, which is more commonly known as “Fashion Point”, including the
Activities Building Land as that term is defined below (the “Fashion Point
Land”); provided, however, as a condition to Seller’s transfer to Buyer of the
Fashion Point Land, at Closing, Buyers and Sellers will enter into an exclusive
easement to allow Sellers to continue to use the Activities Building as defined
below;

 



--------------------------------------------------------------------------------

and the Fashion Point Land, together with Parcel 1, Golf Club Land, and Makalii
Land, referred to collectively herein as the “Land”);

(e)        The lessee’s interest under that certain Lease dated June 26, 1981
but effective as of January 1, 1981, of record in Liber 15698 at Page 59, as
amended by (i) a Boundary Agreement and Amendment of Lease dated May 15, 1986,
of record in Liber 19504 at Page 146, (ii) an unrecorded First Amendment of
Lease dated May 30, 1986, a Short Form of which is recorded in Liber 19595 at
Page 475, and (iii) a Second Amendment of Lease dated as of January 15, 1988 and
recorded in Liber 21584 at Page 540 (which Lease, as so assigned and amended, is
referred to hereinafter as the “Rice Lease”), demising the premises identified
as the “Rice Parcel” on Schedule 1 attached hereto (referred to herein as the
“Rice Parcel”), as such Rice Lease was impacted by that certain Assignment dated
April 8, 1985, an Instrument of Conveyance dated January 30, 1991, a Limited
Warranty Deed, Quitclaim of Permit and Assignment of Ground Lease dated
October 1, 2003, and Assignment and Assumptions Agreements dated October 15,
2004 and August 10, 2007;

(f)         All buildings, structures and other improvements on the Land and the
lessee’s rights, titles and interests with respect to all buildings, structures
and other improvements on the Rice Parcel (collectively the “Improvements”);

(g)        All easements, licenses, rights-of-way and other rights that are
appurtenant to the Land and the lessee’s interests in the Rice Parcel
(collectively, “Easements”), including without limitation the easements that are
more particularly described in the legal descriptions of the Land and Rice
Parcel;

(h)        All tangible personal property that is owned by any of the Sellers as
of the date of Closing (the “Closing Date”) and used in connection with the
ownership, maintenance and/or operation of the Land, Rice Parcel, Improvements,
Easements and/or Golf Club (collectively the “Tangible Personal Property”);

(i)         All materials and supplies owned by any of the Sellers as of the
Closing Date, located on the Land (including the Rice Parcel) and used or
intended for use but not for sale in connection with the maintenance, operation,
development or improvement of that Land, Rice Parcel, the Improvements, Golf
Club or the Tangible Personal Property, whether in use or held in stock for
future use (collectively the “Supply Inventories”); provided, however, that the
Supply Inventories do not include any items that contain the Sellers Marks;

(j)         All merchandise, food, beverages and other items located on the Land
and held for sale that are owned by any of the Sellers as of the Closing Date in
connection with the operation of the Golf Club (collectively the “Consumable
Inventories”); provided, however, that the Consumable Inventories do not include
any items that contain the Seller’s Marks;

(k)        All of Sellers’ rights and interests (to the extent the same are
assignable) in the following contracts (collectively, the “Contracts”):

1.          The purchase orders and other contracts under which goods or
services are sold or rendered to the Golf Club (the “Service Contracts”) as the
same are in effect on the Closing Date under the following terms: (i) the list
of Service Contracts on Schedule

 

2



--------------------------------------------------------------------------------

1(k)(1) attached hereto are those that are in effect on the Effective Date, and
Buyers (or any designated one or more of them) shall be deemed to have agreed to
assume the same at Closing if this Agreement is not terminated prior to the
expiration of the Due Diligence Period; and (ii) Schedule 1(k)(1) shall be
updated by the Parties prior to the Closing Date to include any additional
agreements that Sellers enter into and that one or more Buyers expressly agree
to assume in their sole discretion;

2.          All transferable warranties and guaranties held by Seller on the
Closing Date that relate to the Land, Improvements or the Tangible Personal
Property, which warranties and guaranties as they exist as of the Effective Date
are listed on Schedule 1(k)(2) attached hereto, which list shall be updated by
the Parties prior to the Closing Date, if necessary, to include any additional
warranties and guaranties that Seller receives after the Effective Date
(collectively the “Warranties”);

3.          All transferable licenses (including without limitation unrecorded
real estate licenses), permits, approvals and other intangible personal property
which relate solely to the Property and are held or controlled by Sellers
(collectively the “Licenses”) on the Closing Date under the following terms:
(i) the list of Licenses on Schedule 1(k)(3) attached hereto are those that are
in effect on the Effective Date, and Buyers (or any designated one or more of
them) shall be deemed to have agreed to assume the same at Closing if this
Agreement is not terminated prior to the expiration of the Due Diligence Period;
and (ii) Schedule 1(k)(3) shall be updated by the Parties prior to the Closing
Date to include any additional license agreements that Sellers enter into and
that one or more Buyers expressly agree to assume in their sole discretion;
provided, however, that Licenses do not and will not include any Sellers Marks
or any Licenses that were solely related to Sellers Marks;

4.          The transferable equipment leases (collectively the “Equipment
Leases”) in effect on the Closing Date under the following terms: (i) the list
of Equipment Leases on Schedule 1(k)(4) attached hereto are those that are in
effect on the Effective Date, and Buyers (or any designated one or more of them)
shall be deemed to have agreed to assume the same at Closing if this Agreement
is not terminated prior to the expiration of the Due Diligence Period; and
(ii) Schedule 1(k)(4) shall be updated by the Parties prior to the Closing Date
to include any additional Equipment Leases that Sellers enter into and that one
or more Buyers expressly agree to assume in their sole discretion;

5.          The collective bargaining agreements and other labor agreements
(collectively the “Labor Agreements”) that are in effect on the Closing Date
under the following terms: (i) the list of Labor Agreements on Schedule 1(k)(5)
attached hereto and delivered on the date hereof are those that are in effect on
the Effective Date, and Buyers (or any designated one or more of them) shall be
deemed to have agreed to assume the same at Closing if this Agreement is not
terminated prior to the expiration of the Due Diligence Period; and
(ii) Schedule 1(k)(5) shall be updated by the Parties prior to the Closing Date
to include any Labor Agreements that Sellers enter into and that one or more
Buyers expressly agree to assume in their sole discretion, if any;

 

3



--------------------------------------------------------------------------------

6.          The golf and tennis play agreements in effect on the Closing Date
(collectively the “Golf Play Agreements”), all of which the Buyers (or any
designated one or more of them) shall be deemed to have agreed to assume the
same at Closing if this Agreement is not terminated prior to the expiration of
the Due Diligence Period.

(l)        All of Sellers’ rights and interests (to the extent the same are
assignable) as the lessor under (i) the Sublease with HPTMI Hawaii, Inc., a
Delaware corporation, as subtenant (as assignee from prior subtenants), dated
January 30, 1991 with respect to a portion of the Rice Parcel (the “Sublease”)
and (ii) all other leases, concessions and occupancy agreements pertaining to
the Land and the Improvements (collectively the “Tenant Leases”), which Tenant
Leases are listed in the attached Schedule 1(l);

(m)      All of Sellers’ rights and interests, if any, in and to the following
as the same pertain to the Property (collectively the “Miscellaneous Property”):

1.          All confirmed reservations and agreements for the use of meeting
rooms, dining reservations, dining rooms, banquet facilities, tennis courts and
golf tee times, and any other usages or events on the Property (collectively the
“Bookings”) that occur or will occur on or after 12:01 AM on the Closing Date
(the “Cut-Off Date”), and all advance rent and other security and reservation
deposits therefor and negotiated rates that relate thereto or are held under
Tenant Leases;

2.          The transferable telephone numbers listed on the attached Schedule
1(m)(2);

3.          The intellectual property interests of Sellers listed on Schedule
1(m)(3) (collectively the “Intellectual Property”). Provided, however, pursuant
to the terms of a license agreement (the “Intellectual Property License”) to be
agreed upon by the parties prior to the expiration of the Due Diligence Period,
Seller and its affiliates shall retain a right to use “Kauai Lagoons” in its
marketing, sales, management and operation of property it owns or manages at the
Resort, including, but not limited to, the Kalanipu’u condominium;

(n)        For the avoidance of doubt, the Property shall not include any assets
that are specifically excluded in this Agreement (the “Excluded Assets”).
Excluded Assets shall mean (i) the service marks, copyrights, trade names,
trademarks and all other marks or characteristics associated with Seller (other
than the Intellectual Property), the Kalanipu’u condominium, the Kamamalu
condominium, or with the “Marriott” or “The Ritz Carlton” brand names (the
“Seller Marks”); (ii) all assets that are located on or used in connection with
the portion of the property in the Resort that is being retained or managed by
Sellers or its affiliates (the “Retained Property”); (iii) all sales lists for
new business prospects at the Retained Property; (iv) any employee training
manuals or employee benefit manuals of Sellers; (v) any fixtures or personal
property owned by third parties unrelated to Sellers or leased from third
parties that are not related to operations of the Property and are not assumed
by Buyers, including without limitation equipment lease leases, but subject to
the provisions of the Agreement relating to the transfer of the Sellers’
interests in any such leases; (vi) fixtures or personal property owned by
tenants under space leases, any manager, any employees, and any guests or
customers of the Property, but

 

4



--------------------------------------------------------------------------------

subject to the provisions of the Agreement relating to the transfer of the
Sellers’ interests in any such leases; (vii) all non-Golf Club guest data and
information gathered by Sellers, but subject to the provisions of this Agreement
relating to the transfer of future Bookings for the Property as referenced in
Section 1(m)(1) above; (viii) any liquor licenses utilized in connection with
any portion of the Property; (viii) all furniture fixtures and equipment located
in or used in connection with the Activities Building and Landscape Maintenance
Building (as defined below); and (ix) those additional items listed on Schedule
1(n) attached hereto.

(o)        All of Sellers’ rights, title and interest in governmental agency
contracts, agreements, entitlements and other development rights to the extent
the same are transferrable and relate to the development of the Property (the
“Entitlements”) including, but not limited to, that certain Implementing
Agreement for the Kauai Lagoons Habitat Conservation Plan by and between Kauai
Lagoons, LLC, United States Fish and Wildlife Services, and Hawaii Department of
Land and Natural Resources (September 2012) attached hereto as Schedule 1(o),
but reserving to Sellers the use of any such Entitlements to the extent related
to Sellers Retained Property.

2.          PURCHASE PRICE AND PAYMENT.    The aggregate purchase price for the
Property (the “Purchase Price”) is SIXTY MILLION DOLLARS ($60,000,000), subject
to increase or decrease by any credits and adjustments that are provided for in
this Agreement. The Parties agree that the Purchase Price shall be allocated
amongst the various portions of the Property as set forth on Schedule 2 attached
hereto.

The Purchase Price, subject to the credits adjustments set forth herein
(including a credit to Buyers for the Earnest Money Deposit) shall be paid by
Buyers by wire transfer of immediately available good funds to Title Company on
or before the Closing. There is no financing contingency to Buyers’ obligation
to close hereunder; however, if Buyers elect to obtain financing for the
acquisition of the Property as set forth hereunder, then Sellers shall
reasonably cooperate in providing commercially standard documentation requested
of Sellers in connection with the assignment of the Service Contracts and
Equipment Leases.

3.          EARNEST MONEY DEPOSIT.  No later than two (2) Business Days (defined
below) after the execution of this Agreement by all Parties, Buyers shall
deliver to Title Company (defined below), an initial earnest money deposit in
the amount of Five Hundred Thousand Dollars ($500,000) (the “Initial Earnest
Money Deposit”). The Earnest Money Deposit shall be deposited into and held by
Title Company in an interest-bearing escrow account as directed by Buyers and
Sellers, with all interest earned thereon accruing to the benefit of the Party
or Parties entitled to receive the Earnest Money Deposit pursuant to the terms
hereof. The Parties shall promptly enter into a reasonable, commercially
standard escrow agreement with Title Company upon request by Title Company
therefor. In the event Buyers elect to proceed with this Agreement as of the Due
Diligence Deadline, Buyers shall deposit an additional Five Hundred Thousand
Dollars ($500,000) (the “Additional Earnest Money Deposit”, and together with
the Initial Earnest Money Deposit, the “Earnest Money Deposit”) by no later than
the Due Diligence Deadline. Simultaneous with Buyers’ deposit of the Additional
Earnest Money, Buyers shall provide Sellers with a summary of its expenditures
through the expiration of the Due Diligence Deadline for Buyers’ due diligence,
design and entitlement activities in connection with the Property. If the
subject transaction is closed as contemplated by this Agreement, the Earnest
Money Deposit shall be paid to Sellers and credited against the Purchase

 

5



--------------------------------------------------------------------------------

Price at the Closing. Notwithstanding anything herein to the contrary, the
aforementioned liquidated damages provision shall not apply to any
indemnification or other post-closing provisions contained in this Agreement,
and Buyers shall remain fully liable to Sellers for all indemnification or other
post-closing provisions contained in this Agreement.

Immediately after the expiration of the Due Diligence Deadline, One Hundred
Thousand Dollars ($100,000) of the Earnest Money Deposit shall become
non-refundable to Buyers (“Initial Non-Refundable Deposit Amount”), but shall be
held by Title Company and shall be paid to Sellers if Buyer fails to proceed
with this Agreement for any reason after the expiration of the Due Diligence
Period, unless such failure by Buyers arises out of a default by Sellers. Title
Company shall pay the entire Earnest Money Deposit to Sellers if Buyers does not
terminate this Agreement prior to the expiration of the Entitlement Period
pursuant to the terms of Section 8 and then Buyer subsequently fails to proceed
with this Agreement for any reason after the expiration of the Due Diligence
Period, unless such failure by Buyers arises out of a default by Sellers. If the
Closing does not occur because Sellers have committed a default under this
Agreement, Title Company shall promptly release and return to Buyers the Earnest
Money Deposit then held by Title Company. Any portion of the Earnest Money
Deposit paid to Sellers pursuant to this paragraph shall be paid to Sellers as
fixed and liquidated damages, and in full satisfaction of all causes of action,
claims and demands that Sellers might have against Buyers if the Closing does
not occur, but excluding all causes, claims, costs and damages associated with
obligations that are intended to survive the Closing hereunder. The Parties have
mutually agreed upon such liquidated damages, not as a penalty but as a mutually
agreeable amount to compensate Sellers for their damages and expenses, and to
avoid for the Parties expensive and vexatious litigation.

Notwithstanding anything above to the contrary, ONE HUNDRED AND NO/100 DOLLARS
($100.00) (the “Independent Consideration”) of the Earnest Money Deposit is
given by Buyers and is hereby accepted by Sellers as adequate consideration for
Sellers’ execution and delivery of this Agreement (including, without
limitation, the provisions granting Buyers the Due Diligence Period and
Entitlement Period and the associated termination right provided in Section 5
below), and which Independent Consideration is in addition to and independent of
any other consideration provided for in this Agreement and is earned and is
nonrefundable in all events as of the Effective Date, but is applicable to the
Purchase Price at Closing. The provisions of this Section 3 shall survive any
termination of this Agreement.

4.          CONDITION OF TITLE; SURVEY AND TITLE INSURANCE.

(a)        Sellers shall convey to each applicable Buyer good and marketable
title to each applicable portion of the Property, including without limitation
good and marketable record title to the fee estate in each portion of the
Property owned by Sellers in fee simple, and a valid leasehold estate in the
Rice Lease Parcel together with all rights, easements and other benefits related
or appurtenant to the Property, free and clear of all liens and encumbrances
except matters not objected to by Buyers pursuant to Section 4(c) below, matters
deemed exceptions under this Agreement, and such other liens or encumbrances as
contemplated by this Agreement or as Buyers may otherwise approve in their sole
discretion (collectively the “Permitted Title Exceptions”).

 

6



--------------------------------------------------------------------------------

(b)        Prior to the Effective Date, Sellers have provided Buyers with access
to existing boundary surveys for the Property (collectively, “Existing Survey”)
via the Diligence Portal (defined below). Buyers shall have until the expiration
of the Due Diligence Period in which to obtain an update to the Existing Survey
(collectively, the “Survey”) and to provide the Objection Notice defined and
referenced in Section 4(c) below.

(c)        Within ten (10) Business Days after the Effective Date, Seller shall,
at the Parties’ shared cost and expense pursuant to Section 18 of this
Agreement, obtain and provide Buyers with a copy of a preliminary title
commitment (and complete legible copies of all documents or items referenced
therein as exceptions) from First American Title Insurance Company (Attn: Jill
A. P. Kauka), 1177 Kapi’olani Blvd, Honolulu, HI 96814; Phone: (808) 457-3784;
Fax: 866-713-7850; email: jkauka@firstam.com, which company is licensed or
authorized to do business in Hawaii (the “Title Company”), in respect of the
Property (collectively the “Title Commitment”), for the issuance of an ALTA
owners policy of title insurance in favor of Buyers for the full amount of the
Purchase Price (the “Owner’s Title Policy”). Buyers shall deliver to Sellers, on
or before the expiration of the Due Diligence Period, a written approval of the
Title Commitment or object in writing to any matters shown in the Title
Commitment or the Survey (the “Approval Notice”). Buyers’ failure to timely
deliver the Approval Notice shall be deemed to constitute Buyers’ election to
terminate the Agreement and to receive a return of the Earnest Money. In the
event Buyers timely provide the Approval Notice, Buyers shall be deed to have
approved of any and all matters then shown in the Title Commitment and Survey
that are not objected to by Buyer in the Approval Notice and the same shall be
included in the Permitted Title Exceptions; provided, however, that any mortgage
lien or tax lien that encumbers all or any part of the Property, but not
including any liens for non-delinquent real estate taxes, association fees and
other assessments to be prorated hereunder (collectively the “Monetary Liens”),
shall be deemed to have been objected to by Buyers. If Buyers timely object or
are deemed to have objected to any item set forth in the Title Commitment or
Survey, then Sellers shall have the right but not the obligation to cure some or
all of the objections set forth in the Approval Notice. Sellers shall have
thirty (30) days after notice of the aforementioned are received (the “Cure
Date”) in which to notify Buyers in writing if Sellers elect to cure all or some
of such objections. If Sellers timely cure or commit in writing to cure such
objections, then the Title Commitment and Survey shall be deemed approved, and
all other exceptions therein shall then become Permitted Title Exceptions
excepting any Monetary Liens. If Sellers do not timely cure such objections (or
commit in writing to cure such objections) prior to the Cure Date, then Buyers
shall, on or before five (5) Business Days after the Cure Date, either
(i) terminate this Agreement by depositing with Sellers and Title Company a
written notice of termination, whereupon Title Company shall promptly release
and return to Buyers the Earnest Money Deposit then held by Title Company, or
(ii) waive their objection in writing to the disapproved items, which shall then
become Permitted Title Exceptions. Buyers’ failure to timely deposit with
Sellers and Title Company such a written notice of termination shall be deemed
to constitute Buyers’ election to terminate this Agreement.

(d)        If Sellers fail to cure any disapproved item that Sellers committed
to cure on or prior to Closing, Sellers shall have the right to postpone the
Closing one or more times for up to sixty (60) days in the aggregate, in each
case by providing written notice to Buyers no later than ten (10) Days prior to
the scheduled Closing Date.

 

7



--------------------------------------------------------------------------------

(e)        Buyers shall have ten (10) Days after receipt of any updates to the
Title Commitment (including receipt of any documents referenced in such update)
to object in writing to any matters disclosed therein which were not disclosed
in the original Title Commitment, and the procedure for objecting to such
matters shall be as set forth in Section 4(c) above. In addition, the Closing
Date shall be extended as provided in Section 4(c) to accommodate this process.

(f)        If this Agreement is terminated by Buyers pursuant to this Section 4,
the Earnest Money Deposit held by Title Company shall be promptly returned to
Buyers, and such return shall be Buyers’ sole remedy unless Buyers’ termination
of this Agreement pursuant to this Section 4 was the result of a default of
Seller’s express obligations hereunder, in which event Buyers may elect to
pursue any other remedies for Sellers’ default provided for in this Agreement.
At the Closing, Sellers shall cause the Land and the Improvements to be conveyed
to Buyers subject only to the Permitted Title Exceptions.

5.          DUE DILIGENCE.

(a)        Prior to the Effective Date, Sellers have provided to Buyers and
their agents and representatives electronic access to the web portal (the
“Diligence Portal”) that contains documents and other information in the
possession or control of Sellers that pertain to the Property and are relative
to the ownership and/or operation of the same, excluding all documents and
information that Seller deems confidential or privileged (all such documents and
other information and materials made available by Sellers to Buyers being
collectively referred to hereinafter as the “Property Documents”). Buyers shall
have ninety (90) days commencing on the Effective Date to inspect and review the
Property and the Property Documents to determine the suitability of the Property
for Buyers’ intended use (hereinbefore and hereinafter the “Due Diligence
Period”). Buyers agree to keep the Property Documents confidential in accordance
with the confidentiality provisions in Section 19 of this Agreement.

(b)        To the extent that Buyers desire any evidence of title, survey or
environmental report with respect to any part of the Property in addition to the
title insurance commitments and policies, surveys and environmental materials
that may be included in the Property Documents, Buyers will obtain and review
the same at Buyers’ expense. Within two (2) Business Days after Buyer’s receipt,
Buyers shall provide Sellers with a copy of any and all third party reports,
documents and investigations relating to the Property and obtained by Buyers in
connection with Buyers’ due diligence on the Property excluding all privileged
materials and communications and/or internal communications of Buyer or of
Buyer’s affiliated companies.

Without limiting the generality of the foregoing, and subject to the terms and
limitation of Section 5, Buyers may, at their sole option and expense, select
and retain an environmental consultant to perform an environmental assessment of
the Land (consisting of a Phase One assessment and any further assessment or
testing that may be recommended by the environmental consultant, and may include
soil and ground water analyses at Buyer’s option), and the preparation of a
report summarizing the results of such assessment (the “Environmental Report”).
The scope and form of the Environmental Report, if any, shall be determined by
Buyers in their sole discretion and Buyers shall pay the cost of any such
Environmental Report. Buyers shall have until the expiration of the Due
Diligence Period to notify Sellers in writing if

 

8



--------------------------------------------------------------------------------

the Environmental Report concludes that Hazardous Substances exist on the
Property at levels in violation of applicable Environmental Laws and reasonably
unacceptable to Buyers (the “Environmental Notice”), which Environmental Notice
shall be accompanied by a copy of the Environmental Report. Buyers’ failure to
obtain an Environmental Report and deliver the Environmental Notice prior to the
expiration of the Due Diligence Period shall be deemed to constitute Buyers’
approval of the Environmental Report and environmental condition of the
Property. If Buyers timely deliver the Environmental Notice, then Sellers shall
have the right but not the obligation to remediate the issues set forth in the
Environmental Notice. Sellers shall have twenty (20) Business Days after receipt
of the Environmental Notice in which to notify Buyers in writing that Seller
elects to remediate all or some of the issues set forth in the Environmental
Notice and to obtain a no further action letter in connection therewith (the
“Environmental Response”). If Sellers fail to provide the Environmental
Response, then Sellers shall be deemed to have responded electing not to
remediate any portion of the Property. If Sellers elect to remediate some or all
of the issues set forth in the Environmental Notice, then the Closing Date will
automatically be extended for the length of time required to effectuate such
remediation and to obtain a no further action letter in connection therewith;
provided, however, that Buyers may nevertheless terminate this Agreement and
receive a return of the Earnest Money Deposit then in Title Company’s possession
if Seller fails to complete the remediation and to obtain the no further action
letter within one hundred eighty (180) days after Buyers’ receipt of the
Environmental Response (the “Remediation Deadline”). If Sellers do not commit to
remediate the Property in the Environmental Response, then Buyers may, within
two (2) Business Days after Buyers’ receipt (or deemed receipt) of the
Environmental Response, either (i) terminate this Agreement by depositing with
Sellers and Title Company a written notice of termination, whereupon Title
Company shall promptly release and return the Earnest Money Deposit in Title
Company’s possession to Buyers, or (ii) waive the Environmental Notice and
proceed with this Agreement subject to all matters set forth in the
Environmental Report. Buyers’ failure to timely deposit with Sellers and Title
Company such a written notice of termination shall be deemed to constitute
Buyers’ election to waive the Environmental Notice and proceed with this
Agreement.

(c)        In connection with any on-site inspections and studies (i) Buyers
shall have the right, at Buyers’ sole risk, responsibility, cost and expense, to
enter upon the Property with at least twenty-four (24) hours written advance
notice to Sellers for the purpose of conducting such inspections and studies;
(ii) Buyers and their agents, contractors and consultants must be accompanied by
an employee, agent or representative of Sellers; (iii) such inspections and
studies will be conducted on a Business Day between 10:00 am and 5:00 pm (local
time); (iv) Buyers and their agents, contractors and consultants shall not
perform any drilling, coring or other invasive testing without Sellers’ prior
written consent, in its sole and absolute discretion; (v) Buyers’ right to
perform the inspections and studies shall be subject to the rights of tenants,
guests and customers of Sellers at the Property; and (vi) the inspections and
studies shall not unreasonably interfere with the business being conducted by
Sellers, and Buyers and their agents, contractors and consultants shall comply
with Sellers’ reasonable requests with respect to the inspections and studies to
minimize such interference.

(d)        Prior to conducting any on-site inspection of the Property, Buyer or
Buyer’s affiliate (in the case Buyer’s affiliates, the insurer shall name Buyers
and Sellers as “additional insureds”) shall obtain, at Buyers’ expense, from
insurers reasonably acceptable to Sellers:

 

9



--------------------------------------------------------------------------------

(i)        Commercial general liability insurance, including contractual
liability, and personal injury liability coverage, listing Sellers and their
management companies as additional insureds as their interests may appear, which
insurance policy must have a limit for bodily injury, personal injury and death
and property damage liability of not less than Two Million Dollars ($2,000,000)
for any one occurrence and not less than Two Million Dollars ($2,000,000) annual
aggregate.

(ii)        Auto liability insurance including all owned, non-owned and hired
vehicles used in conjunction with the on-site inspection of the Property, for
bodily injury and property damage with a combined single limit of not less than
One Million Dollars ($1,000,000) for each occurrence. Such insurance shall also
name Sellers and their management companies as additional insureds as their
interests may appear.

Prior to making any entry upon the Property, Buyers shall furnish to Sellers a
certificate of insurance evidencing the foregoing coverages.

(e)        Buyers shall indemnify, defend and hold harmless Sellers, and their
respective officers, directors, members, shareholders, employees,
representatives and agents from any actions, suits, liens, claims, damages,
expenses, losses and liabilities (including reasonable attorneys’ fees and
expenses) (collectively, the “Claims”) arising from or related to Buyers’ or
their agents or contractors entry upon the Property or any inspections and
studies related thereto, which indemnity shall survive the Closing and any
termination of this Agreement. After any such entry, Buyers shall promptly
restore the Property to its prior condition, if its condition was materially
changed by such entry.

(f)        Prior to the Closing, all inspections and studies by Buyers at the
Property shall be arranged through Donald Baarman. Prior to the expiration of
the Due Diligence Period, Buyers shall not interview any Property personnel
outside the presence of a representative of Sellers without Sellers’ prior
consent, which consent shall not be unreasonably withheld or delayed. During the
thirty (30) days prior to the Closing and provided that this Agreement has not
been terminated by either Sellers or Buyers in accordance herewith, Buyers shall
have the right to interview any such Property personnel not being retained by
Sellers for possible employment outside of the presence of a representative of
Sellers on reasonable notice to Sellers, such notice to include a description of
any subject matter areas to be discussed with each employee. Buyers agree that
any statements made by Property personnel not being retained by Sellers shall
not constitute statements of Sellers for any purpose and shall not be admissible
against Sellers in any judicial or other proceeding.

(g)        If Buyers do not acquire the Property for any reason whatsoever,
Buyers shall deliver to Sellers, promptly upon written demand therefore by
Sellers and at no cost to Sellers, all materials and information generated by or
on behalf of Buyers in connection with the Property (excluding all privileged
materials and communications and/or internal communications of Buyer or of
Buyer’s affiliated companies) and Property Documents previously obtained by
Buyer from Sellers (with no retention by Buyers of copies of any such materials
and documents).

(h)        Prior to the expiration of the Due Diligence Period, Buyers shall
notify Sellers and Title Company in writing regarding whether Buyers have
decided, in their sole and absolute

 

10



--------------------------------------------------------------------------------

discretion, to proceed with the transaction that is the subject of this
Agreement or to terminate this Agreement (the “Due Diligence Notice”). Buyers’
failure to timely deliver the Due Diligence Notice shall be deemed to constitute
Buyers’ election to terminate this Agreement. If this Agreement is terminated by
Buyers pursuant to this Section, the Earnest Money Deposit held by Title Company
shall be promptly returned to Buyers, and neither party shall have any further
obligations hereunder except those obligations expressly intended to survive
such termination.

6.          RETENTION OF RIGHTS BY SELLERS OVER CERTAIN PORTIONS OF THE PROPERTY

(a)        Lot 10-A of the Kauai Lagoons Resort as shown on Kauai County
Subdivision File No. S-2007-22 is currently improved with five buildings located
on the Fashion Point Land. The building nearest the southwesterly corner of Lot
10-A (the “Activities Building”) is currently being used by Seller and owners,
guests and invitees of the nearby Kalanipu’u timeshare project (“Kalanipu’u
Guests”) as an activities center. Although Lot 10-A is part of the Property,
Sellers shall retain, after the Closing, ownership in all furniture, fixtures,
equipment and improvements and the right to exclusive use of the Activities
Building.

(b)        Lot 10-C of the Kauai Lagoons Resort as shown on Kauai County
Subdivision File No. S-2008-02 is commonly referred to as Nene Island (“Nene
Island”). Nene Island is currently used by Kalanipu’u Guests for exercise and
outdoor activities. Although Nene Island is part of the Property, Sellers shall
retain a non-exclusive right to use the area for outdoor activities until such
time as Nene Island is modified for an alternative development use, which may or
may not occur depending on governmental and other factors in the redevelopment
of the Resort.

(c)        To effectuate the rights described in (a) and (b) above, Buyers shall
grant to Kalanipu’u Guests an exclusive easement for the use of the existing
Activities Building (the “Activities Building Easement”) in the location in
which the Activities Building is located on the Effective Date (the “Activities
Easement Property”) and a nonexclusive easement for the use of Nene Island (the
“Nene Island Easement”). The Nene Island Easement agreement and the Activities
Building Easement shall be agreed to by the Parties prior to the expiration of
the Due Diligence Period and attached hereto as Schedule 6(c). The Activities
Building Easement shall provide at a minimum that the use of Activities Easement
Property shall be at no cost to Sellers and/or Kalanipu’u Guests, except for the
fairly allocable portion of the real property taxes due for such Activities
Building (note, real property taxes for Nene Island shall not be allocated to
Seller). Sellers shall be responsible for all operating costs and maintenance of
the Activities Building and the Activities Easement Property which it elects to
undertake in its sole discretion. Sellers shall also provide commercially
reasonable insurance naming Buyers as named insureds relating to use of the
Activities Easement Property by Seller and the Kalanipu’u Guests. Sellers agree
that within thirty (30) days following the Effective Date, Sellers will, at
Sellers’ sole expense, prepare a draft of the Nene Island Easement and the
Activities Building Easement, which will be subject to the review and approval
of Sellers and Buyers. The Activities Building Easement shall contain a
requirement that the Activities Building Easement be terminated within sixty
(60) days after the earlier of the following: (1) Seller and Buyer have closed
on the sale of a turn-key timeshare project constructed on Lot 9E (“MVC Sequal
Project”) upon which a replacement Activities Building has been constructed that
meets the Brand Standards of Seller

 

11



--------------------------------------------------------------------------------

taking into consideration the total number of timeshare units being serviced by
such facility; or (2) the parties have mutually agreed to the relocation of the
Activities Building to a new location adjacent to the Kalanipu’u condominium. In
the event the Parties fail to reach agreement and close on the MVC Sequal
Project, the Activities Building Easement shall remain in perpetuity. The
Parties failure to agree upon the form of Activities Easement Agreement or Nene
Island Easement prior to the expiration of the Due Diligence Period shall be
deemed an election by both Parties to terminate this Agreement.

(d)        Lot 7-A-1 of the Kauai Lagoons Resort as shown on Kauai County
Subdivision File No. S-2009-6 includes a building that is currently being used
in connection with maintenance activities on portions of the Resort owned and
being retained by Sellers (the “Landscape Maintenance Building”). Although Lot
7-A-1 is a part of the Property, Sellers shall retain, after the Closing,
ownership in all improvements and the right to use Landscape Maintenance
Building. To effectuate such rights, Buyers shall grant to Sellers an exclusive
easement for the use of the Landscape Maintenance Building (the “Landscape
Maintenance Building Easement”) in the location in which the Landscape
Maintenance Building is located and the surrounding property upon which the
Landscape Maintenance Building is located on the Effective Date (the “Landscape
Maintenance Building Easement Property”). The agreement for the Landscape
Maintenance Building Easement (the “Landscape Maintenance Building Easement
Agreement”) shall provide at a minimum that the use of Landscape Maintenance
Building Easement Property shall be at no cost to Sellers, except for the fairly
allocable portion of the real property taxes due for such Landscape Maintenance
Building. Sellers shall be responsible for all operating costs and maintenance
of the Landscape Maintenance Building and the Landscape Maintenance Building
Property. Sellers shall also provide commercially reasonable insurance naming
Buyers as named insureds relating to use of the Landscape Maintenance Building
Easement Property by Seller. Sellers agree that within thirty (30) days
following the Effective Date, Sellers will, at Sellers’ sole expense, prepare
the Landscape Maintenance Building Easement Agreement (with accompany exhibits
with a proposed easement property boundary description), which will be subject
to the review and approval of Buyers, which approval shall not to be
unreasonably withheld, conditioned or delayed and shall be deemed disapproved if
not approved in writing within fifteen (15) days after Buyers’ receipt thereof.
The Activities Easement Agreement shall be negotiated between the Parties during
the Due Diligence Period and will be attached to this Agreement as Schedule
6(d). The Parties failure to agree upon the form of Landscape Maintenance
Easement Agreement or the Landscape Easement Property prior to the expiration of
the Due Diligence Period shall be deemed an election by both Parties to
terminate this Agreement.

(e)        Lot 8 of the Kauai Lagoons Resort as shown on Kauai County
Subdivision File No. S-2010-22 includes a building (the “Sales Center”) and
other associated improvements proximate thereto (the “Sales Center Property”)
that is currently being used in connection with sales activities on portions of
the Resort owned and being retained by Sellers. Sellers desire to retain, after
the Closing, the right to use the Sales Center for one (1) year after Closing
(“Sales Center Lease Term”). To effectuate such rights, Buyer and Seller shall
enter into a sales center space lease for the Sales Center Property (the “Sales
Center Lease”). The Sales Center Lease shall provide that (i) rent payable by
Seller shall be One Dollar ($1.00) per annum plus a fairly allocated portion of
the real property taxes, insurance and maintenance (but no improvements) of the
existing Sales Center Property; (ii) Sellers shall be responsible for operating
and maintenance

 

12



--------------------------------------------------------------------------------

costs associated with its use and operation of the Sales Center; (iii) Sellers
shall provide commercially reasonable insurance naming Buyers as named insureds
relating to use of the Sales Center by Seller; and (iv) other terms agreed to by
the Parties. Sellers agree that within thirty (30) days following the Effective
Date, Sellers will, at Sellers’ sole expense, prepare the Sales Center Lease,
which will be subject to the review and approval of Buyers, which approval shall
not to be unreasonably withheld, conditioned or delayed and shall be deemed
disapproved if not approved in writing within fifteen (15) days after Buyers’
receipt thereof. The Sales Center Lease shall be negotiated between the Parties
during the Due Diligence Period and will be attached to this Agreement as
Schedule 6(e). The Parties failure to agree upon the form of Sales Center Lease
or the Sales Center Property prior to the expiration of the Due Diligence Period
shall be deemed an election by both Parties to terminate this Agreement.

7.        EASEMENT AND MASTER ASSOCIATION RIGHTS.

(a)       At Closing, Buyers and Sellers will enter into a fiber optic line
easement agreement (the “Fiber Optic Easement Agreement”) in which Sellers shall
be granted a non-exclusive easement for the operation, repair, maintenance and
replacement of the fiber optic lines already installed on or under the Land in
locations set forth on the as-built drawings to be provided to Sellers. The
Fiber Optic Easement Agreement shall provide at a minimum that the use of the
fiber optic lines as set forth in the Fiber Optic Easement Agreement shall be at
no cost to Sellers. The form and substance of the Fiber Optic Easement Agreement
shall be negotiated between the Parties during the Due Diligence Period and will
be attached to this Agreement as Schedule 7(a).

(b)       At Closing, the Parties shall execute an agreement memorializing the
Parties’ respective rights under the Master Association (the “Master Association
Rights Agreement”), which shall provide at a minimum (i) a prohibition against
the construction of improvements on Subdivision 7 (according to the current plat
thereof) at heights that exceed 30 feet from grade as more particularly
described on Schedule 7(b)-1; and (ii) that Buyers and Buyers’ successors or
assigns shall not have the right to promulgate, modify, or amend any design or
architectural standards and/or restrictive covenants encumbering the Retained
Property in any manner. It is the intent of the Parties that notwithstanding any
assignment of “Developer” or “Declarant” rights as contemplated by this
Agreement, Sellers, and their successors and assigns, shall continue to have the
sole and exclusive right to govern, direct and control the development of the
Retained Property, free from interference by Buyers and their successors;
provided, however, that neither Sellers nor Buyers, nor any of their respective
successors or assigns, shall take any action relating to the development of the
Property or the Retained Property which would adversely impact (i) the common
areas of the Resort; (ii) the signage for the Resort; and/or (iii) the master
drainage system for the Resort, without the prior written consent of the other
party.

The form and substance of the Master Association Rights Agreement shall be
negotiated between the Parties during the Due Diligence Period and will be
attached to this Agreement as Schedule 7(b)-2.

8.        ENTITLEMENT PERIOD.    Buyer intends to complete preliminary design
planning for reasonable enhancements to the Resort which will include a hotel,
revitalization of the existing retail area and Golf Course, and modifications to
the residential components of the

 

13



--------------------------------------------------------------------------------

Resort. To that end, Buyers plan to meet with the local planning officials to
discuss the above-described preliminary plans to obtain a level of comfort from
said governing officials that the proposed development changes for the Resort
are feasible and that the necessary development entitlements will not be
actively opposed by such local planning officials (collectively referred to
herein as the “Entitlements Confirmation”). Buyers shall have until 4:00 p.m.
Hawaii Standard Time on the date that is one hundred eighty (180) days after the
Effective Date (the “Entitlement Period”) in which to obtain the Entitlements
Confirmation. Buyers may terminate this Agreement and receive a return of the
Earnest Money Deposit then in Title Company’s possession (less the
Non-refundable Deposit) if Buyers’ fail to obtain the Entitlements Confirmation
and Buyers deliver written notice thereof to Sellers prior to the expiration of
the Entitlement Period. If local planning officials fail to oppose the
entitlements and plans proposed by Buyers, Sellers shall not interfere with
Buyers’ implementation and development pursuant to such entitlements, provided
Buyers are not in violation of any of Sellers’ rights under this Agreement or
any restrictions of record that encumber the Property.

9.          GOLF CLUB EMPLOYEES. The provisions of this Section 9 shall apply to
the rights and obligations of the Parties with respect to all individuals
employed at the Golf Club by Sellers (collectively, the “Existing Employees”),
whose job titles, pay rates, work classification (full-time, part-time,
seasonal, etc.) and union status are set forth in the attached Schedule 9.

(a)        Sellers shall give all Existing Employees and all applicable
governmental entities such notices of the transactions that are the subject of
this Agreement as are required by the Hawaii Dislocated Workers Act, Hawaii
Revised Statutes Chapter 394B (the “Dislocated Workers Act”).

(b)        Buyers understand that the Existing Employees identified in the
attached Schedule 9 that are identified as having an active status with the
International Longshore & Workers Union (“ILWU”), Local 142 (“Union Employees”)
are covered under the Labor Agreements. Pursuant to the terms of Labor
Agreements, the Buyers will assume the terms and conditions of the Labor
Agreements on the Closing Date. As a condition of this transaction, Buyer’s
entity that acquires the Golf Club Land (the “Golf Club Owner”) shall offer
employment to all Union Employees, subject to I-9 verification, without any
change to their seniority status. On the Closing Date, the employment of those
Union Employees still employed by Sellers shall terminate and shall begin with
Golf Club Owner. Golf Club Owner shall assume the Labor Agreements at Closing
and agrees to abide by the terms thereof with respect to the Union Employees.

(c)        Sellers shall terminate the employment of all Existing Employees who
are not subject to the Labor Agreement (the “Non-Union Employees”) on the
Closing Date. Golf Club Owner may, in its sole discretion, offer employment to
any Non-Union Employee that Golf Club Owner chooses, subject to I-9 verification
and background checks. Union Employees, together with the Non-Union Employees
who are offered and accept employment by the Golf Club Owner, are collectively
referred to as the “Rehired Employees.”

(d)        No later than seventy-five (75) days before the Closing Date, Buyers
shall deliver to Sellers (1) written notice of their intent to proceed with
closing, subject to any remaining

 

14



--------------------------------------------------------------------------------

diligence, thus enabling Sellers to comply with distribution of any notice
required under the Dislocated Workers Act; and (2) a copy of Schedule 12(n)
(“Assumption of Labor Agreements”), signed by the Golf Club Owner. Sellers shall
provide a copy of the signed Assumption of Labor Agreements to ILWU, Local 142,
sixty (60) days prior to the Closing Date, in accordance with the terms of the
Labor Agreements.

(e)        Sellers shall remit to the proper governmental authorities all
employment taxes and employment tax forms that pertain to the Existing
Employees’ employment with Sellers through the Closing Date. Subject to
paragraph (e) below, Sellers shall also be responsible for all accrued
compensation and benefits due to the Existing Employees through the Closing
Date, including without limitation pension plan contributions and benefits,
savings and retirement plan benefits, medical and dental benefits, severance
pay, vacation pay, sick pay, personal holidays and other leave, salaries and
wages. At the Closing, Golf Club Owner shall receive from Sellers a sum equal to
the aggregate amounts payable by Sellers pursuant to this paragraph that are
attributable to the period between the Cut-Off Date and the Closing Date.

(f)        With respect to Sellers’ personnel files and employment records,
Buyers’ access shall initially be limited to reviewing the Labor Agreements,
agreements with providers of benefits, any employee handbooks, any employee
benefit plan summaries, any 401(k) plans, individual employee contracts, and the
schedule of Existing Employees, which shall specify only their names, dates of
hire, status (full time, part time, on call), job titles, and wage or salary
rates. Absent the prior written consent of the subject employee, Buyers shall
not be given access to confidential or privileged information contained in an
Existing Employee’s personnel file (such as medical records, workers’
compensation records, temporary and/or long term disability records, substance
abuse treatment records, attorney-client communications, discrimination or
harassment investigations, and confidential settlement agreements) until and
unless such Existing Employee becomes a Rehired Employee and consents in writing
to the transfer of copies of such personnel records to Golf Club Owner. However,
Sellers agrees to permit Buyers to review employee personnel files of those
Existing Employees who consent to such access by Buyers prior to the Closing
Date. Seller agrees to deliver a written consent request to each Existing
Employee sixty (60) days before the Closing Date and to use good faith efforts
to obtain the consents.

(g)        Immediately prior to the Closing Date, Sellers shall pay out all
accrued severance and vacation pay, if any, that is payable to the Non-Union
Employees who will not be hired by the Golf Club Owner on the Closing Date. At
Closing, Golf Club Owner shall assume (1) the amount of Sellers’ obligation to
pay accrued severance, vacation pay, sick pay and personal days/holidays or
other personal leave, if any, to the Rehired Employees who are covered by the
Labor Agreements to the extent required under the Labor Agreements, and (2) the
amount of Sellers’ obligation to pay sick pay to the Rehired Employees who are
not covered by the Labor Agreements (Non-Union Employees), in the amounts
described on a schedule to be attached to this Agreement as Schedule 9(g) at
least two (2) Business Days prior to the Closing, which amounts shall be
calculated as of the Cut-Off Date. Buyers shall be entitled to a credit against
the installment of the Purchase Price that is payable at the Closing in an
amount equal to the obligations reflected in said schedule.

 

15



--------------------------------------------------------------------------------

(h)        To the extent reasonably possible or as required by the Labor
Agreements, Golf Club Owner will ensure that service with Sellers by any Rehired
Employee shall be deemed to have been service with Golf Club Owner for purposes
of any length of service requirements, waiting periods, vesting periods, or
differential benefits based on length of service in any benefit plan established
or maintained by Golf Club Owner for which such Rehired Employee may be eligible
after the Closing. To the extent reasonably possible, Golf Club Owner will also
ensure that any pre-existing conditions, restrictions or waiting periods under
any benefit plan established by Golf Club Owner providing medical, dental,
vision, or prescription drug coverage or benefits are waived to the extent they
exceed the pre-existing conditions, restrictions and waiting periods that apply
to such Rehired Employee’s coverage under the benefit plans of Sellers, except
as required under the Labor Agreements. At the request of Golf Club Owner and to
the extent permitted by applicable law, Sellers will cooperate with Golf Club
Owner to transfer the unemployment insurance experience ratings of the employer
of the Existing Employees to Golf Club Owner.

(i)         As soon as legally permissible and administratively feasible
following the Closing Date, Golf Club Owner shall cause the administrator of any
Section 401(k) retirement plan maintained by Golf Club Owner (the “Buyer’s
401(k) Plan”) to accept rollovers by the Rehired Employees of their vested
accounts in one or more of the Section 401(k) retirement plans which Sellers
sponsored or adopted on behalf of the Existing Employees, provided that such
rollovers shall be subject to the limitations, terms and procedures of Buyer’s
401(k) Plan, if any, including without limitation the procedures for verifying
the qualified status of the plan from which the rollover derives, and subject to
the Buyer’s 401(k) Plan’s terms and conditions for participation generally.
Sellers shall be solely responsible for satisfying any unfunded liability under
any benefit plan or retirement plan applicable to the Existing Employees that
exists on the Effective Date and for which Sellers are liable, and Sellers shall
indemnify, defend and hold Buyers harmless from and against any such liability.

(j)         Except as otherwise expressly provided in this Section 9, no
liabilities arising from the employment of the Existing Employees prior to the
Closing Date shall be assumed by Buyers, the Golf Club Owner, or any of their
affiliates. Sellers shall also cooperate with Buyers and Golf Club Owner with
respect to due diligence and coordination of the transfer of employment of the
Rehired Employees. This obligation applies until the Closing Date and, upon
reasonable request by Golf Club Owner, for up to sixty (60) days following the
Closing Date.

(k)        Sellers will indemnify, defend and hold Buyers harmless from and
against any loss, damage, liability, claim, cost or expense (including without
limitation reasonable attorneys’ fees) (“Employee Claims”) that may be incurred
by, or asserted against, any Golf Club Owner relating to a past or present Golf
Club Employee to the extent arising from acts or omissions occurring prior to
the Closing Date (including without limitation any Employee Claims which have
not yet been asserted by the Closing Date). Golf Club Owner will indemnify,
defend and hold Sellers harmless from and against any Employee Claims that may
be incurred by, or asserted against, any Seller after the Closing Date relating
to a Rehired Employee to the extent arising from acts or omissions occurring on
or after the Closing Date. These indemnities apply, without limitation, to all
forms of civil, labor and employment claims under state, federal and local law
or under the Labor Agreements, whether brought in judicial, administrative,
arbitration or other proceedings, private or public. Sellers and Buyers
acknowledge and agree that nothing

 

16



--------------------------------------------------------------------------------

in this Agreement is intended to create a “joint employer” relationship between
them with respect to any Existing Employee.

(l)         (i)         Golf Club Owner shall assume (and cause any property
manager retained by Buyer with respect to the Property to assume) an obligation
to contribute to the Multiemployer Pension Plan in accordance with the terms of
the Union Agreement on or after the Closing, for substantially the same number
of contribution base units for which Sellers had an obligation to contribute
with respect to the Property. For purposes of this Agreement, “Multiemployer
Pension Plan” shall mean the multiemployer pension plan covered by the Union
Agreement or its successor agreements.

(ii)        During the period commencing on the first day of the plan year
following the Closing and ending on the expiration of the fifth (5th) such plan
year (the “Contribution Period”), Golf Club Owner shall provide to the
Multiemployer Pension Plan either a bond, letter of credit or an escrow in an
amount and manner meeting the requirements of section 4204 of ERISA.
Notwithstanding anything contained in this Section 9 to the contrary, Golf Club
Owner shall not be obligated to provide any bond, letter of credit or escrow
required herein in the event and to the extent that Golf Course Owner obtains
from the Pension Benefit Guaranty Corporation (the “PBGC”) or the Multiemployer
Pension Plan a proper variance or exemption under section 4204(c) of ERISA and
the applicable regulations thereunder, provided any and all requirements of said
variance or exemption are met (a “Variance”). Sellers agrees to cooperate with
and assist Golf Course Owner in connection with any application for such a
variance or exemption made by Golf Course Owner to the PBGC or the Multiemployer
Pension Plan including, but not limited to, requesting from such Multiemployer
Pension Plan such data and information that Golf Course Owner requests in
writing that Sellers obtain from such plan. The costs and expense of any such
bond, letter of credit or escrow, as well as all costs of applying for a
Variance, will be borne by Golf Course Owner or Buyers. Buyers will keep Sellers
informed as to Golf Course Owner’s effort to obtain a Variance and will provide
Sellers with copies of all communications related thereto.

(iii)  Golf Course Owner agrees that any action on its part that causes
withdrawal liability (either partial or complete) during the Contribution Period
shall be for valid business reasons only. In the event of a subsequent sale of
the Property by Buyers and/or Golf Club Owner during the Contribution Period,
Buyers and/ or Golf Club Owner agree to comply with the provisions of
Section 4204(a)(1) of ERISA.

(iv)  If Golf Club Owner at any time withdraws from the Multiemployer Pension
Plan in a complete or partial withdrawal with respect to the Rehired Employees
covered by the Union Agreement during the Contribution Period, the Sellers shall
be secondarily liable for the portion of the withdrawal liability attributable
to Sellers’ contribution history assumed by Golf Course Owner as a result of
Section 4204 of ERISA, Golf Course Owner agrees to provide Sellers at least ten
(10) days advance notice of any action or event which it reasonably believes is
likely

 

17



--------------------------------------------------------------------------------

to result in the imposition of withdrawal liability contemplated by this
Section 9, and in any event Golf Course Owner shall immediately furnish Sellers
with a copy of any notice of withdrawal liability it may receive with respect to
the Multiemployer Pension Plan, together with all the pertinent details.

(m)   The provisions of this Section 9 shall survive the Closing and will not
merge with the provisions of any closing documents.

10.       POSSESSION AND CLOSING DATE.   Sellers shall deliver possession of the
Property to Buyers at the Closing; subject the Permitted Exceptions (which shall
list specifically in the Preliminary Commitment any and all rights of the
tenants under the Tenant Leases, and the rights of the Kauai Lagoons Community
Association, a Hawaii nonprofit corporation (the “Master Association”) and its
members. Provided that all of Buyers’ Conditions Precedent and Sellers’
Conditions Precedent (as defined and described in Sections 16 and 17 of this
Agreement, respectively) have been satisfied or waived, the Closing shall occur
on or before the date that is thirty (30) days after the expiration of the
Entitlement Period (the “Closing Date”). The Closing shall take place in the
office of the Title Company, or another location mutually acceptable to the
Parties.

11.       ESCROW AND CLOSING PROCEDURES.    This Agreement shall constitute both
an agreement among the undersigned and escrow instructions. By 12:00 noon
(Hawaii time) on the date that is two (2) Business Days after the Parties have
fully executed this Agreement, the escrow pertaining to the subject transaction
(the “Escrow”) shall be opened with Title Company at its office at 235 Queen
Street, Honolulu, Hawaii 96813, and Sellers shall deliver a copy of this
Agreement to Title Company for execution. The failure of Title Company to
execute this Agreement shall not affect the validity of this Agreement between
Buyers and Sellers. The Parties agree to execute such supplemental escrow
instructions as Title Company may reasonably require; provided, however, that in
the event of any conflict between the terms of this Agreement and the terms of
such supplemental escrow instructions, the terms of this Agreement shall govern.

The Closing Date may be extended or continued by agreement in writing of both
Buyers and Sellers, although no Party shall be required to extend the Closing
Date at the request of another Party except as otherwise provided in this
Agreement.

12.       DELIVERIES TO ESCROW BY SELLERS.

Sellers shall execute and deliver the following documents to Title Company no
later than the second (2nd) Business Day prior to the Closing Date. Each such
document shall be in form reasonably acceptable to Buyers, shall be in
recordable form where appropriate, and shall be duly executed by the applicable
Seller that holds title to each portion of the Property with all requisite
formalities under Hawaii law:

 

(a)

Limited warranty deeds that convey the Land, the Improvements, and the Easements
to the respective Buyers to take title to the various real property interests
that constitute part of the Property, with exception taken only for the
Permitted Title Exceptions, which

 

18



--------------------------------------------------------------------------------

 

deeds shall each be substantially in the form of the attached Schedule 12(a)
(collectively the “Deeds”);

 

(b)

An assignment and assumption of lease that assigns to the Buyer taking an
assignment thereof all of Sellers’ rights and interests under the Rice Lease and
also constitutes an assumption by Buyer of the lessee’s obligations thereunder
that arise from and after the Closing Date (subject to the prorations described
in Section 15 hereof), which instrument shall be substantially in the form of
the attached Schedule 12(b) (the “Rice Lease Assignment”);

 

(c)

An assignment and assumption of Sublease that assigns to the Buyer taking an
assignment of the Rice Lease all of Sellers’ rights and interests under the
Sublease and also constitutes an assumption by Buyer of the sublessor’s
obligations thereunder that arise from and after the Closing Date (subject to
the prorations described in Section 15 hereof), which instrument shall be
substantially in the form of the attached Schedule 12(c) (the “Sublease
Assignment”);

 

(d)

An assignment and assumption that assigns to the one or more of the Buyers (as
applicable) all of Sellers’ rights and interests under the Tenant Leases, and
also constitutes an assumption by such Buyers of all of Sellers’ obligations
thereunder that arise from and after the Closing Date (subject to the prorations
described in Section 15 hereof), which instrument shall be substantially in the
form of the attached Schedule 12(d) (the “Tenant Leases Assignment”);

 

(e)

An assignment and assumption of leases that assigns to one or more of the Buyers
(as applicable) all of Sellers’ rights and interests under the Equipment Leases
and also constitutes an assumption by such designee of all of Sellers’
obligations thereunder that arise from and after the Closing Date (subject to
the prorations provided in Section 15 hereof), which instrument shall be
substantially in the form of the attached Schedule 12(e) (the “Equipment Leases
Assignment”);

 

(f)

A bill of sale that transfers the Tangible Personal Property to one or more of
the Buyers (as applicable) in substantially in the form of the attached Schedule
12(f) (the “Bill of Sale”);

 

(g)

An assignment and assumption of contracts that assigns one or more of the Buyers
(as applicable) all of Sellers’ rights and interests under the Service Contracts
and also constitutes an assumption by such Buyer(s) of all of Sellers’
obligations thereunder that arise from and after the Closing Date (subject to
the prorations described in Section 15 hereof), which instrument shall be
substantially in the form of the attached Schedule 12(g) (“Service Contracts
Assignment”);

 

(h)

An assignment and assumption of intangible rights that assigns to one or more of
the Buyers (as applicable) all of Sellers’ rights and interests in the
Warranties and the Miscellaneous Property (excepting the Intellectual Property)
and also constitutes an assumption by such Buyer(s) of all of Sellers’
obligations thereunder that arise from and after the Closing Date (subject to
the prorations described in Section 15 hereof), which

 

19



--------------------------------------------------------------------------------

 

instrument shall be substantially in the form of the attached Schedule 12(h)
(the “Warranties Assignment”);

 

(i)

An assignment and acceptance of intellectual property that assigns to one or
more of the Buyers (as applicable) all of Sellers’ rights and interests in and
to the Intellectual Property, to the extent valid as of the Effective Date, and
also constitutes an acceptance of that assignment and an assumption of
obligations related thereto by such Buyer(s) as specified in that instrument,
which instrument shall be substantially in the form of the attached Schedule
12(i), together with (1) such cover sheets and other forms as may be required to
record said assignment of any federally-registered Intellectual Property with
the U. S. Patent and Trademark Office, and (2) such assignments of trade name,
trademark or service mark on Form T-4 of the Hawaii Department of Commerce and
Consumer Affairs, Business Regulation Division (the “DCCA”), as may be required
to effectuate the assignment of that portion of the Intellectual Property that
is presently registered with the DCCA (the “Intellectual Property Assignment);

 

(j)

An assignment and assumption of golf and tennis play agreements that assigns to
one or more of the Buyers (as applicable) all of Sellers’ rights and interests
under the Golf Play Agreements and also constitutes an assumption by such
Buyer(s) of Sellers’ obligations thereunder that arise from and after the
Closing Date (subject to the prorations described in Section 15 hereof), which
instrument shall be substantially in the form of the attached Schedule 12(j)
(the “Golf Play Agreements Assignment”);

 

(k)

All necessary Conveyance Tax Certificates (Hawaii Department of Taxation Form
P-64A), which certificates shall be executed by grantor and grantee under each
of the deeds;

 

(l)

Any Hawaii General Excise Tax Returns and Reports of Bulk Sale or Transfer under
Section 237-43 of the Hawaii Revised Statutes that may be required in connection
with the purchase and sale of the Property together with the signed Certificate
of the Director of Taxation;

 

(m)

An executed lessor’s consent to assignment and estoppel certificate from Wm.
Hyde Rice, Limited, the lessor under the Rice Lease, which instrument shall be
in the form of the attached Schedule 12(m);

 

(n)

An assumption agreement in which Golf Course Owner adopts the Labor Agreements,
which instrument shall be in the form of the attached Schedule 12(n) (the
“Assumption of Labor Agreements”);

 

(o)

The Fiber Optic Easement Agreement (as defined in Section 7(a)) and Master
Association Rights Agreement (as defined in Section 7(b));

 

(p)

The Activities Easement Agreement (as defined in Section 6(a)), the Landscape
Building Easement Agreement (as defined in Section 6(b)) and the Sales Center
Lease (as defined in Section 6(c));

 

20



--------------------------------------------------------------------------------

(q)

Such other documents of assignment, transfer or conveyance that may be
reasonably requested by Buyers, Title Agent or Title Company to effectuate the
full transfer of the Property to Buyers, the issuance of the Title Policy or
Policies to Buyers, and the assumption by each respective transferee of Sellers’
obligations thereunder that arise from and after the Closing Date (subject to
the prorations described in Section 15 hereof), including, but not limited to,
an assignment of rights to Buyer related to the role as master developer and
membership in the Master Association;

 

(r)

A closing statement reflecting the Parties’ respective costs of Closing
hereunder (the “Closing Statement”);

 

(s)

An affidavit from each of the Sellers verifying that each such entity is not a
“foreign person” as defined in Section 1445(f)(3) of the Internal Revenue Code,
as amended;

 

(t)

An affidavit from each of the Sellers verifying that each such entity is a
“resident person” within the meaning of Section 235-68 of the Hawaii Revised
Statutes;

 

(u)

A certificate of good standing for each of the Sellers certified and issued by
the Department of Commerce and Consumer Affairs of the State of Hawaii and a
certified tax clearance certificate from the Department of Taxation of the State
of Hawaii for each such entity dated no earlier than five (5) days before the
Closing;

 

(v)

Written evidence that each person who executed this Agreement on behalf of a
Seller and any person who executes documents at or for the Closing on behalf of
a Seller, including without limitation the various conveyance documents
identified above, was and will be duly authorized to do so, and that each Seller
was and will be bound by his or their actions;

 

(w)

Estoppel Certificate from the Association in substantially the form attached
hereto as Schedule 12(w);

 

(x)

Intellectual Property License that the Parties will agree upon and attached
hereto as Schedule 12(x) prior to the expiration of the Due Diligence Period.

13.       DELIVERIES TO ESCROW BY BUYERS.   Buyers shall deliver or cause to be
delivered the following documents and funds to Title Company no later than the
second (2nd) Business Day prior to the Closing Date:

 

(a)

Counter-signed originals of the Rice Lease Assignment, Sublease Assignment,
Tenant Leases Assignment, the Equipment Leases Assignment, the Service Contracts
Assignment, the Warranties Assignment, the Intellectual Property Assignment, and
the Domain Names Assignment;

 

(b)

Counter-signed originals of the Golf Play Agreements Assignment;

 

(c)

Counter-signed originals of the Labor Agreements Assignment;

 

21



--------------------------------------------------------------------------------

(d)

Counter-signed original of the Fiber Optic Easement Agreement and Master
Association Rights Agreement;

 

(e)

The Activities Easement Agreement, the Landscape Building Maintenance Agreement
and Sales Center Lease;

 

(f)

Written evidence that each person who executed this Agreement on behalf of a
Buyer and any person who executes documents at or for the Closing on behalf of a
Buyer, including without limitation the various conveyance documents identified
above, was and will be duly authorized to do so, and that each Buyer was and
will be bound by his or their actions;

 

(g)

The Purchase Price payable by Buyers at the Closing pursuant to Section 2 of
this Agreement, plus a sum of money equal to all closing costs and other
expenses to be paid by Buyers at the Closing under this Agreement, less any
credits to Buyers under this Agreement, which funds shall be in the form of a
wire transfer of readily available federal funds;

 

(h)

Such other documents of assignment, transfer or conveyance that may be
reasonably requested by Buyers, Title Agent or Title Company to effectuate the
full transfer of the Property to Buyers, the issuance of the Title Policy or
Policies to Buyers, and the assumption by each respective transferee of Sellers’
obligations thereunder that arise from and after the Closing Date (subject to
the prorations described in Section 15 hereof);

 

(i)

Counter-signed originals of the Intellectual Property License; and

 

(j)

Counter-signed originals of the Closing Statement.

14.         CLOSING SEQUENCE.   To accomplish the Closing of the subject
transaction, Title Company shall undertake all of the following in the order set
forth below:

 

(a)

On or before 12:00 noon (Hawaii time) on the second (2nd) Business Day prior to
the Closing Date, Title Company shall first verify that title to the Land is
subject only to the Permitted Title Exceptions, and shall then submit for
recording, at 8:01 a.m. on the Closing Date, the deeds and other recordable
conveyance documents, if any, that Sellers delivered to Title Company pursuant
to Section 12 hereof in the Office of the Assistant Registrar of the Land Court
of the State of Hawaii or the Bureau of Conveyances of the State of Hawaii, as
appropriate, and thereafter deliver evidence of that recording to Buyers and
Sellers together with conformed copies thereof as soon as the same are
available.

 

(b)

Following the recording of the documents described in subsection (a) above on
the Closing Date, Title Company shall disburse the funds that Buyers deposited
with Title Company as follows, such disbursements to occur no later than 3:00
p.m. (Hawaii time) on the Closing Date:

 

  (1)

Pay all closing costs and other amounts chargeable to each of the Buyers and the
Sellers pursuant to the Closing Statement; and

 

22



--------------------------------------------------------------------------------

  (2)

Pay to Sellers, pursuant to the Closing Statement, the sums required by
Section 2 of this Agreement, less (i) any credits to which Buyers are entitled
under this Agreement, and (ii) any closing costs chargeable to Sellers and
disbursed pursuant to the preceding subsection (1), all as set forth on the
Closing Statement executed by Buyers and Sellers.

(c)        Following the disbursement of the funds as described in subsection
(b) above, Title Company shall deliver to Buyers and Sellers the originals
(where available) or conformed copies of the remaining documents that were
delivered to Title Company by the Parties.

(d)        Upon Closing, Title Company shall deliver the Owner’s Title Policies
to the Buyers.

15.          PRORATIONS AND APPORTIONMENTS.   All items described in this
Section 15 shall be prorated and apportioned in the manner provided in this
Section 15 so that, except as otherwise specifically provided herein, Sellers
bears all expenses and liabilities incurred with respect to the Property (either
by reason of ownership or operation), and receives the benefit of all income
derived from the Property, through the day that is immediately prior to the
Cut-Off Date, and Buyers bear all expenses and liabilities incurred with respect
to the Property (either by reason of ownership or operation), and receives the
benefit of all income derived from the Property, on and after the Cut-Off Date.
Subject to that understanding, the following items shall be prorated and
apportioned on an accrual basis:

(a)          Revenues.

(1)          All income and revenue from the operation of the Property
(including without limitation income or revenue, if any, derived from room or
facility rentals, food sales, beverage sales, merchandise and golf equipment
sales, telephone usage and coin-operated vending machines);

(2)          All income and revenue generated by or related to the operation of
the Golf Courses, including without limitation tennis and court rental fees,
golf dues, greens fees, golf lessons, golf cart fees, handicap fees, driving
range fees and storage fees;

(3)          All base and fixed rent, percentage rent, escalation rent, prepaid
rent and other rent payable under the Tenant Leases; and

(4)          All credit card receivables and other income and revenue derived
from the ownership and operation of the Property.

(b)          Expenses and Liabilities.

 

  (1)

Accrued wages, vacation pay, sick pay, bonuses, social security taxes and other
payroll taxes, workers’ compensation and fringe benefits payable to the Rehired
Employees, including without limitation the premium payments for employee
medical insurance, dental insurance, long-term disability insurance and life
insurance.

 

23



--------------------------------------------------------------------------------

  (2)

Gross income and other taxes, if any, payable on account of any rents and other
income derived from the Property or the business conducted in the Improvements,
including without limitation Hawaii general excise taxes, exclusive, however, of
taxes on net income, which shall be the responsibility of the Party receiving
such income.

 

  (3)

Real property taxes for the fiscal year in which the Closing occurs. If the
Closing occurs before the tax rate or assessment is fixed, the apportionment of
such real property taxes shall be upon the basis of the tax rate for the next
preceding year applied to the latest assessed valuation, but such taxes shall be
readjusted as soon as the applicable rate and assessment is fixed.

 

  (4)

Amounts paid or payable under the Service Contracts.

 

  (5)

Any liability under outstanding gift certificates, special promotions, pre-paid
discounts, or similar programs or benefits, if any.

 

  (6)

Applicable gas, electric, water and other utility charges. If there are any
meters on the Property measuring any of the foregoing, Sellers shall furnish
Buyers a reading of each such meter made by the Party to which such meter
charges are payable as of the Cut-Off Date or a date thereafter that is as close
to the Cut-Off Date as possible.

 

  (7)

Trade association dues, travel agency commissions, trade subscriptions and
commissions of credit referral organizations, if any.

 

  (8)

Fees for transferable City, County, State and Federal business licenses and
permits, if any.

 

  (9)

Rent payable under the Rice Lease.

 

  (10)

Amounts due under the Equipment Leases.

 

  (11)

Any other prepaid or postpaid items that are typically apportioned by buyers and
sellers in similar transactions in Hawaii, and such additional items with
respect to which Buyers and Sellers mutually agree in writing.

 

  (12)

Prepaid insurance premiums for the period subsequent to the Cutoff Date, and for
any period after the Closing to the extent that any of the existing insurance
policies continue in force and effect after the Closing.

 

  (13)

Except to the extent included in the Developer Guaranty Liability described in
subsection (14) below: water and sewer rents and charges; condominium
association dues, assessments, fees and charges; Master Association and
sub-association dues (if applicable) and other like and similar charges.

 

  (14)

As used herein, the “Developer Guaranty Liability” means any and all liabilities
and obligations of Sellers, as declarant or developer under the declaration for
the

 

24



--------------------------------------------------------------------------------

 

Master Association, to guarantee the amount of the Master Association budgets
through the end of the then-current guaranty period. The portion of the
Developer Guaranty Liability calculated for the period of time beginning at
Closing and continuing through the end of the present guaranty period is
referred to as the “Post Closing Guaranty Liability”. Sellers’ portion of the
Developer Guaranty Liability shall be based upon a formula to be agreed upon
prior to the expiration of the Due Diligence Period.

(c)          Credits for Certain Items.     Sellers shall receive a credit for
any and all cash in house banks and petty cash that shall be turned over to
Buyers at the Closing and that shall constitute the proceeds of revenues
attributable to the period prior to the Cut-Off Date and Buyers shall receive a
credit for (i) all deposits and other advance sums paid with respect to any
Bookings, and (ii) the accrued vacation pay and sick pay of the Rehired
Employees as described in Section 9 of this Agreement.

(d)          Accounts Payable and Receivable.   All accounts payable and
expenses related to the operation of the Property which accrue before the
Cut-Off Date shall, except as otherwise expressly provided herein, be paid by
Sellers, and all accounts payable and expenses arising on and after the Cut-Off
Date will be the responsibility of Buyers. Buyers shall not acquire from Sellers
any accounts receivable that arose prior to the Cut-Off Date (the “Prior
Accounts Receivable”), and there shall be no adjustments or prorations for the
Prior Accounts Receivable; provided, however, that Buyers shall remit to
Sellers, upon receipt of the same, any and all amounts collected by Buyers on
account thereof.

(e)          Allocation of Payments Received  after the Closing Date.   For
payments received by Buyers from persons having unpaid obligations to Sellers
for matters preceding the Cut-Off Date and to Buyers for matters subsequent to
the Cut-Off Date, the following allocations shall be utilized: (i) each payment
that specifies application to a specific obligation or that matches the amount
of a specific billing shall be allocated to such obligation or billing and paid
to Sellers for pre-Cut-Off Date obligations or billings and to Buyers for
post-Cut-Off Date obligations or billings; (ii) payments not specifying
application to specific obligations or not matching the amount of specific
billings shall be first allocated to actual obligations or billings arising
after the Cut-Off Date and shall be paid to Buyers; and (iii) payments not
allocated pursuant to (i) or (ii) above shall be paid to Sellers until all
pre-Cut-Off Date obligations and billings have been paid.

(f)          Proration Procedure.  No earlier than five (5) Business Days prior
to the Closing, Sellers shall determine the estimated amount of all prorations
and apportionments as provided in this Section 15, which estimates shall be
subject to Buyers’ reasonable review and approval. Any item which cannot be
ascertained with certainty as of the Closing Date shall be prorated on the basis
of Sellers’ reasonable estimate of such amount, and shall be the subject of a
final proration as soon after the Closing Date as the precise amount of such
item can be ascertained with reasonable certainty. Such estimate, as so
approved, will constitute the prorations and apportionments for the purpose of
the Closing.

(g)          Special Liabilities.  Notwithstanding any other provision of this
Agreement or of any of the Transaction Documents (as defined in Section 20(k) of
this Agreement), Sellers shall remain responsible for, and Buyers shall not be
deemed to have assumed, any and all liabilities

 

25



--------------------------------------------------------------------------------

that are caused by any negligence or willful misconduct of Sellers or any
affiliate of Sellers, or of any employee or agent of any Seller or any such
affiliate of Sellers, whether occurring before or after the Closing; provided,
however, that the foregoing shall not apply to the actions of any Rehired
Employees that occur after the Closing Date.

(h)        True Up.    To the extent that any of the items described above,
except (b)(14), cannot be finally determined on the Closing Date, then such
items shall be prorated on an estimated basis using the most current
information. Within ninety (90) days after the Closing Date, Sellers and Buyers
shall recalculate such prorations and any amount payable by Sellers or Buyers
shall be paid to the other Party within fifteen (15) days after such
recalculation.

This Section 15 will survive the Closing and the delivery of any instruments of
conveyance to Buyers.

16.       CONDITIONS PRECEDENT TO BUYERS’ OBLIGATION TO CLOSE.   The following
are conditions precedent to Buyers’ obligation to consummate the purchase and
sale transaction that is contemplated by this Agreement (“Buyers’ Conditions
Precedent”):

(a)        Sellers shall have timely performed, in all material respects, all of
the obligations required to be performed by them under the terms of this
Agreement at or prior to the Closing;

(b)        The statutory notices (if required) shall have been given under the
Hawaii Dislocated Worker’s Act;

(c)        Title Company shall be willing to issue the Owner’s Title Policy,
subject only to the Permitted Title Exceptions;

(d)        Sellers shall have delivered or caused to be delivered all documents
and instruments that they are obligated to deliver to Title Company pursuant to
Section 12;

(e)        All of the representations of Sellers contained in Section 20 hereof
shall be true and correct as of the Closing Date; and

(g)        Sellers shall have obtained and delivered to Title Company an
executed lessor’s consent to the assignment and estoppel certificate from Wm.
Hyde Rice, Limited, the lessor under the Rice Lease.

If any of Buyers’ Conditions Precedent have not been satisfied within the time
limits provided herein and such Buyers’ Condition Precedent has not previously
been waived by Buyers, and such Buyers’ Condition Precedent is not satisfied
within fifteen (15) days after Seller’s receipt of written notice from Buyers of
same, Buyers shall be entitled to (i) waive such Buyers’ Condition Precedent, in
which event the subject transaction will close in accordance with the terms
hereof, or (ii) terminate this Agreement by delivering to Sellers and Title
Company written notice of Buyers’ election to terminate prior to the Closing
Date, in which event Title Company shall promptly release and return the Earnest
Money Deposit to Buyers.

 

26



--------------------------------------------------------------------------------

17.        CONDITIONS PRECEDENT TO SELLERS’ OBLIGATIONS TO CLOSE.  The following
are conditions precedent to Sellers’ obligations to consummate the purchase and
sale transaction that is contemplated by this Agreement (“Sellers Conditions
Precedent”):

(a)        Buyers shall have timely performed, in all material respects, all of
the obligations required to be performed by them by the terms of this Agreement
at or prior to the Closing;

(b)        The statutory notices (if required) shall have been given under the
Hawaii Dislocated Worker’s Act;

(c)        Buyers shall have delivered or caused to be delivered all documents,
instruments and funds that they are obligated to deliver to Title Company
pursuant to Section 13;

(d)        No action or proceeding shall have been instituted and no bona fide
action or proceeding shall have been threatened in writing by anyone not a Party
to this Agreement prior to the Closing which calls into question or seeks to set
aside any of the approvals or authorizations of the transaction described in
this Agreement or the performance of any Party’s obligations hereunder; and

(e)        Sellers shall have obtained and delivered to Title Company an
executed lessor’s consent to the assignment and estoppel certificate from Wm.
Hyde Rice, Limited, the lessor under the Rice Lease.

(f)        All of the representations of Buyers contained in Section 21 hereof
shall be true and correct as of the Closing.

If any of Sellers’ Conditions Precedent have not been satisfied within the time
limits provided herein and such Condition Precedent has not previously been
waived by Sellers, and such Sellers’ Condition Precedent is not satisfied within
fifteen (15) days after Buyer’s receipt of written notice from Sellers of same,
Sellers shall be entitled to (i) waive such Condition Precedent, in which event
the subject transaction will close in accordance with the terms hereof, or
(ii) terminate this Agreement by delivering to Buyers and Title Company written
notice of Sellers’ election to terminate prior to the Closing Date.

18.        CLOSING EXPENSES.  Sellers and Buyers shall each pay one-half ( 1⁄2)
of all (i) conveyance taxes charged with respect to the transfer of title to the
Land, Improvements and the Easements, (ii) any fees charged by Title Company,
(iii) the cost of recording the deeds, assignments of leases and other
recordable conveyance documents contemplated herein, and (iv) all commitment
fees, search fees, base premiums for the issuance of the Title Commitment and
the Owner’s Title Policies. Buyers shall pay (i) the cost of the Survey,
(ii) all documentary taxes, recording and such other costs in connection with
any financing obtained by Buyers, including without limitation, all costs in
connection with the mortgagee’s title policies, (iii) all loan closing costs
charged by Title Agent, (iv) the costs of any endorsements to the Buyers’
Owner’s Title Policies, and (v) all costs associated with Buyers’ due diligence.
Sellers shall pay all fees for obtaining and recording any releases or other
corrective documents that are necessary to remove any title exceptions that are
not Permitted Title Exceptions. Each Party shall pay its own consultant fees and
attorneys fees and costs in connection with the Closing.

 

27



--------------------------------------------------------------------------------

19.       CONFIDENTIALITY.

(a)        Confidential Information.        As used in this Agreement,
“Confidential Information” means all non-public information concerning the
transaction contemplated in this Agreement and/or the Property that is disclosed
by Sellers to Buyers in connection with the possible purchase, development,
ownership, investment, financing and/or other operational aspect of the
Property, including all non-public information to which Buyers are provided
access through an electronic dataroom or web-based storage area. With respect to
any analyses, compilations, studies or other material prepared by Buyers or its
Qualified Persons (as defined below) containing or based in whole or in part
upon such information furnished to Buyers or its Qualified Persons by Sellers,
Confidential Information includes the portion of the analyses, compilations,
studies or other material that contains such information. For the avoidance of
doubt, the definition of Confidential Information as set forth in this paragraph
shall apply whether such information is provided to Buyers, or to any of their
principals, employees, agents, designees or representatives.

(b)        Exclusions.  Confidential Information does not include any
information that (i) is or becomes available without breach of this Agreement;
(ii) was independently developed by Buyers without reference to any Confidential
Information; or (iii) at the time of disclosure or later, is published or
becomes a part of the public domain through no act on the part of Buyers.

(c)        Confidentiality and Non-Use.    Buyers shall treat the Confidential
Information as confidential. Buyers shall protect and safeguard the Confidential
Information against unauthorized use, publication or disclosure, and in
furtherance thereof, shall not (i) use, directly or indirectly, any of the
Confidential Information for any purpose other than their evaluation of the
Property and the transaction that is the subject of this Agreement, and as
otherwise permitted under this Agreement, or (ii) disclose, publish or reveal
the Confidential Information to any person other than a Qualified Person as
described in subsection (f) of this Section 19.

(d)        Disclosure by Law, Regulatory or Judicial
Process.      Notwithstanding the foregoing, Buyers shall not be liable for the
disclosure of Confidential Information if made in response to a court order or
request by an authorized agent of government. If Buyers or any Qualified Person
has been requested or is required (by oral questions, interrogatories, request
for information or documents, subpoena, civil investigative demand or similar
process) to disclose any Confidential Information, Buyers will notify Sellers
(as soon as reasonably practical) of such request so that Sellers may seek an
appropriate protective order. Buyers may disclose such information pursuant to
such request or requirement without any liability hereunder.

(e)        Confidentiality of any Proposed Transaction.    Buyers will not,
without Sellers’s prior written consent, disclose to any person other than a
Qualified Person as described in subsection (f) of this Section 19 any
Confidential Information about the transaction contemplated by this Agreement or
the Property. Neither Sellers nor Buyers will, without the other Party’s prior
written consent, disclose to any person other than a Qualified Person the terms
and conditions of this Agreement or the transaction contemplated herein,
including the fact that discussions or negotiations are taking place with
respect thereto or the status thereof, or the fact that Confidential Information
has been made available to Buyers. Notwithstanding anything herein to the
contrary, Sellers and any parent company of Sellers may make a disclosure

 

28



--------------------------------------------------------------------------------

determined by any such parent company to be required by rules or regulations of
the United States Securities and Exchange Commission or the New York Stock
Exchange, including, but not limited to SEC Form 8-K disclosures and investor
earning calls in connection with such disclosures.

(f)        Qualified Persons.   Buyers shall limit the disclosure of
Confidential Information to those of its employees, officers, directors,
consultants, attorneys, advisors and agents who need to have such information in
order to evaluate the Property or the transaction contemplated by this Agreement
(collectively the “Qualified Persons” and individually a “Qualified Person”).
Buyers shall inform the Qualified Persons that the Confidential Information is
proprietary to Sellers and must be held in confidence. Buyers shall request all
Qualified Persons to take precautions to safeguard the confidential status of
the Confidential Information. Buyers shall maintain the confidentiality and make
a commercially reasonable effort to prevent accidental or other loss or
disclosure of any Confidential Information of Sellers with at least the same
degree of care as it uses to protect its own Confidential Information but in no
event with less than reasonable care. In the event that Buyers become aware of
an unauthorized disclosure of Sellers’ Confidential Information, Buyers shall
promptly inform Sellers of such disclosure so that Sellers may have the
opportunity to minimize the damage related to such disclosure.

(g)       Ownership of Confidential Information.  All Confidential Information
will remain the exclusive property of Sellers except to the extent expressly
included as part of the Property to be conveyed to Buyers pursuant to this
Agreement or any of the Closing Documents. Sellers’ disclosure of Confidential
Information will not constitute an express or implied grant to Buyers of any
rights to or under Sellers’ patents, copyrights, trade secrets, trademarks or
other intellectual property rights.

(h)       Notice of Unauthorized Use.  Buyers will notify Sellers promptly upon
discovery of any unauthorized use or disclosure of Confidential Information or
any other breach of the confidentiality provisions of this Agreement by Buyers
of which Buyers become aware. If any unauthorized use or disclosure of
Confidential Information results from a breach of the Agreement by Buyers,
Buyers will cooperate with Sellers in every reasonable way to help Sellers
regain possession of such Confidential Information and prevent its further
unauthorized use.

(i)        Return or Destruction of Confidential Information.   Upon the written
request of Sellers, Buyers will return or destroy all tangible materials
embodying Confidential Information (in any form and including, without
limitation, all summaries, copies and excerpts of Confidential Information)
promptly following termination of discussions or negotiations regarding the
Property.

(j)        Injunctive Relief.    Buyers acknowledge that disclosure or use of
Confidential Information in violation of this Section 19 would cause injury to
Sellers for which monetary damages may be difficult to ascertain or an
inadequate remedy. Buyers therefore agree that Sellers will have the right, in
addition to their other rights and remedies, to seek injunctive relief for any
violation of the confidentiality provisions of this Agreement, without bond or
other security.

 

29



--------------------------------------------------------------------------------

(k)        Scope; Termination.      This Agreement is intended to cover
Confidential Information disclosed by Sellers prior to or subsequent to the date
hereof. Buyers’ obligations with respect to the Sellers’ Confidential
Information will survive for three (3) years following the termination of this
Agreement; however, notwithstanding the foregoing, there will be no surviving
limitations on Buyers’ right to disclose or use the Confidential Information in
any way following the Closing of the transaction contemplated by this Agreement.

(l)         Third Party Information.    Buyers acknowledge that unless Sellers
have actual knowledge of any materially adverse inaccuracy, falsity or
incomplete nature of any Confidential Information or Property Document that is
generated, gathered or prepared by a third party, (i) neither Sellers nor its
agents are making any representation or warranty as to the accuracy, veracity or
completeness of any Confidential Information or Property Document that is
generated, gathered or prepared by a third party, and (ii) neither Sellers nor
any of their respective officers, directors, members, employees, agents or
controlling persons shall have any liability to Buyers or any of its Qualified
Persons relating to or arising from the use of the Confidential Information or a
Property Document that is generated, gathered or prepared by a third party.

(m)       Indemnified Parties.   For purposes of this Agreement, Indemnified
Parties shall consist of Sellers, their successors, assigns, subsidiaries,
affiliates, parents, officers, directors, agents, employees, principals, and
consultants (the “Indemnified Parties”).

(n)        Release of Liability.  Buyers release and forever discharge the
Indemnified Parties from and against any and all actions, costs, claims, losses,
expenses, damages and liability (including reasonable attorneys’ fees) arising
as a result of disclosure of Confidential Information by Buyers in violation or
breach of this Agreement.

(o)        Indemnity.   Each of the Buyers shall indemnify, defend and hold
harmless the Indemnified Parties from and against any and all actions, costs,
claims, losses, expenses, damages and liability (including attorneys’ fees) that
arises as a result of disclosure of Confidential Information by such Buyer in
violation or breach of this Agreement. The indemnity shall include all court
costs and reasonable attorney’s fees (including attorney’s fees incurred in
appellate actions) sustained by the Indemnified Parties, through trial and
appeal. Buyers shall pay the reasonable cost of such defense, whether it shall
be conducted by Buyers or by Indemnified Parties. If Buyers elect to defend such
suit, Indemnified Parties may participate in such defense at their own
discretion and at the expense of the Indemnified Parties that choose to
participate.

20.       SELLERS’ REPRESENTATIONS AND WARRANTIES.   To induce Buyers to enter
into this Agreement, Sellers hereby jointly and severally make the following
representations and warranties to Buyers as of the Effective Date and again at
Closing (except to the extent Sellers notify Buyers in writing pursuant to the
last paragraph of this Section 20), and only as to the specific portion of the
Property that is owned by each respective Seller:

(a)        Ownership of the Property.    Sellers are the sole owners of the Land
and the Improvements, which they own in fee simple, and the sole holders of the
lessee’s interest under the Rice Lease (subject to rights of the subtenant under
the Sublease). As of the Closing Date,

 

30



--------------------------------------------------------------------------------

title to the Property will be free and clear of all Monetary Liens and
encumbrances whatsoever, excepting the Permitted Title Exceptions and any
obligations under the Equipment Leases. The general level of the Supply
Inventories, Consumable Inventories and Tangible Personal Property shall not be
materially reduced to the detriment of Purchaser between the Effective Date and
the Closing Date, subject to sales, depletion and restocking in the ordinary
course of business.

(b)        Leasehold Estate under the Rice Lease.   There are no uncured
defaults by Sellers existing under the Rice Lease. To Sellers’ actual knowledge,
no defaults were committed under the Rice Lease by any prior lessee thereunder
that will give rise in the future to the exercise by the lessor under the Rice
Lease of any right to terminate the Rice Lease or to evict the lessee under the
Rice Lease. Neither Sellers nor any affiliate thereof has received from the
lessor under the Rice Lease any notice of any alleged default under the Rice
Lease that has not been remedied to such lessor’s satisfaction. Buyers have been
provided with a true and complete copy of the Rice Lease, which is in full force
and effect. All rent payable under the Rice Lease has been paid in full through
the Effective Date. No percentage rent is payable under the Rice Lease given the
current use of the Rice Parcel.

(c)        No Other Agreements or Instruments.   There are no currently
effective written or oral agreements of any kind giving any other person the
right to purchase the Property or any part thereof. In addition, there are no
written or oral currently effective leases, licenses or other agreements
granting any person the right to use or occupy any part of the Land and the
Improvements for any purpose whatsoever, other than the Permitted Title
Exceptions, the Tenant Leases that are described in the attached Schedule 1(l),
the rights of the public to use and have access to the shoreline and other
similar areas, any PASH or other protected native Hawaiian rights, and rights
under golf and tennis play agreements.

(d)        Tenant Leases.   There are no material defaults under the Tenant
Leases by either the landlord or, to Sellers’ knowledge, any tenant thereunder.
Buyers have been provided with true and complete copies of the Tenant Leases.
There are no security deposits being held (or required to be held) by Sellers or
any affiliate thereof. Neither Sellers nor any affiliate thereof has given or
received any notice of default with respect to any of the Tenant Leases.

(e)        Real Estate Taxes; Tax Protests; No Special Assessments.  Except as
disclosed in the attached Schedule 20(e), Sellers have received no written
notice of any proposed special assessment affecting the Land or the
Improvements, or any formation of an improvement district that would give rise
to a material special assessment being imposed on the Land or the Improvements.

(f)         No Condemnation Pending or Threatened; Access.    Sellers have
received no notice of, and to the best of Sellers’ knowledge there are no,
pending or threatened condemnation, eminent domain or similar proceedings that
would have a material and adverse impact the Land, the Improvements, the
Easements or any portion thereof. Sellers have no actual knowledge of any facts
or circumstances that would result in termination of the current access to and
from the Land.

(g)        Mechanics’ Liens.    Sellers have received no written notice of any
pending or threatened mechanics’ or materialmen’s liens against the Land or the
Improvements that will not

 

31



--------------------------------------------------------------------------------

be satisfied or eliminated at or prior to Closing. Sellers have paid or will pay
prior to the Closing Date for all labor and other services that have been or may
be performed and all materials that have been or may be furnished prior to the
Closing Date to improve any part of the Land, the non-payment of which would
give rise to the right to file a mechanic’s or materialman’s lien.

(h)       Encroachments.  To Sellers’ actual knowledge, with the exception of
certain encroachments by the Kiele Golf Course onto airport land and three of
the tennis courts onto adjoining hotel land, the encroachment by a garage at the
Pali Kai cottages onto the Land, and the encroachment of certain storm sewer
facilities onto the Land, and any other matters that are or would have been
reflected in any updated survey obtained by Buyers (i) the Improvements do not
encroach onto land adjoining the Land, or onto any appurtenant easements enjoyed
by such land, and (ii) the improvements located on land adjoining the Land do
not encroach onto the Land or the Easements.

(i)        Compliance With Laws.   With regard to any violation that would have
a material and adverse impact against the Property, Sellers’ have received no
written notice from any government, agency, body or subdivision thereof, or any
employee or official thereof, stating that the Improvements or the current
operation thereof have violated or are violating, any law, ordinance, rule,
regulation, order or standard, including without limitation those relating to
zoning, building, fire, health, safety, environmental control and protection,
and access, or that any investigation has been commenced or is contemplated
respecting any such possible violation, and Sellers have no actual knowledge of
any such violation or investigation.

(j)        Organization and Good Standing.   Each Seller is duly organized,
validly existing and in good standing under the laws of the state of its
formation, with full power and authority to conduct its business as it is now
being conducted, to own, lease and operate the properties and assets that it
purports to own, lease and operate, and to perform all of its obligations under
all contracts and agreements to which it is a party. Each Seller is also duly
qualified to do business and, to the extent such concept is applicable in such
jurisdictions, is in good standing in each jurisdiction in which the properties
owned, leased or operated by it or the nature of the business conducted by it
makes such qualification necessary.

(k)       Authority.   Subject to Section 45 of this Agreement, each Seller has
full power and authority to execute, deliver and perform its obligations under
this Agreement and all agreements and other documents executed and delivered, or
to be executed and delivered, by it pursuant to this Agreement (collectively
hereinbefore and hereinafter the “Transaction Documents”), and has taken all
actions required by its respective articles of organization and operating
agreement, or otherwise, to authorize the execution, delivery and performance of
this Agreement and the Transaction Documents and the consummation of the
transactions contemplated hereby and thereby. When so executed and delivered,
this Agreement and the Transaction Documents will be valid and binding
obligations of each Seller, enforceable in accordance with their terms.

(l)        No Conflicts.   This Agreement, the Transaction Documents, and the
transactions contemplated by this Agreement and the Transaction Documents do not
(i) conflict with or violate any provisions of the articles of organization and
operating agreement of any Seller, or (ii) constitute a breach of or default
under, or result in the creation of any lien, charge or other

 

32



--------------------------------------------------------------------------------

encumbrance or tax on or against, any assets, rights or property of any Seller,
or (iii) give rise, with or without notice or lapse of time, to any third-party
right of termination, cancellation, material modification or acceleration under
any note, bond, mortgage, pledge, lien, lease, license, commitment, instrument
or other agreement applicable to any Seller, or by which any Seller or its
assets are bound, or (iv) conflict with or violate any restrictions of any kind
to which any Seller or its respective assets are subject, or (v) violate any
law, order, writ, judgment, award, statute, rule, regulation or decree of any
governmental agency or entity applicable to any of such entities which, in any
of the foregoing events, would prevent or materially delay the consummation of
the transactions contemplated by this Agreement or the Transaction Documents, or
otherwise prevent Sellers from performing their respective obligations under
this Agreement in any material respect.

(m)       Identification Numbers.   Kauai Lagoons LLC’s Employer Identification
Number for federal tax reporting purposes is 20-4562569 and MORI Golf (Kauai)
LLC’s Employer Identification Number for federal tax reporting purposes is
26-0341137. Kauai Lagoons LLC’s Hawaii General Excise Tax Number is W73194565-01
and MORI Golf (Kauai) LLC’s Hawaii General Excise Tax Number is W15985806-01.

(n)        FIRPTA.   No Seller is a foreign person within the meaning of
Section 1445(f)(3) of the Code.

(o)        Labor Agreements.     All collective bargaining agreements in effect
for the Property have been fully disclosed to Buyers and true and complete
copies thereof have been furnished to Buyers.

(p)        No Hiring Commitments.    With the exception of (i) a hiring
preference for contractors and residents of Kauai that has been requested by the
County of Kauai, and (ii) a commitment in the Labor Agreements that Golf Club
Owner (defined below) shall offer employment to all of the Existing Employees
who are covered under the Labor Agreements, no other commitments have been made
to any governmental authority, labor union, utility company, or other
organization, group or individual relating to Sellers or the Property that would
impose an obligation upon Buyers or the owner of the Property to hire any number
or class of persons.

(q)        Labor Relations.    There are no unfair labor practice proceedings,
complaints, charges of discrimination, administrative investigations or charges,
lawsuits, arbitrations or grievance proceedings of any kind pending or, to
Sellers’ actual knowledge, threatened against Sellers or any agent of Sellers
and arising out of the operation of the Property or against the Master Resort
Association. During the period commencing upon August 10, 2007 through the
Effective Date, there has not been (i) any strike, slowdown, picketing or work
stoppage by any employee of any Seller, (ii) any proceeding against or affecting
any Seller which alleged a violation of any law, ordinance or regulation
pertaining to labor relations, including without limitation any charge or
complaint filed by an employee or union with the National Labor Relations Board,
(iii) any application for the certification of a collective bargaining agent
with respect to any employees of any Seller, (iv) any claim of employment
discrimination based on race, sex, age, religion, national origin or other
suspect classification, or (v) any claim of sexual harassment or misconduct, or
(v) any claim of sexual harassment or misconduct, or (vi) any claim for
underpayment of wages or miscalculation of work time under state or federal law.

 

33



--------------------------------------------------------------------------------

(r)        Litigation.    Except as disclosed in the attached Schedule 20(r),
there are no pending and, to Sellers’ actual knowledge, there are no threatened
actions, suits, arbitrations, claims or proceedings, at law or in equity, by or
against any Seller or affecting all or any portion of the Property, including
without limitation judicial, municipal or administrative proceedings relating to
eminent domain, unlawful detainer or eviction, collections, alleged violations
of building, health, safety or zoning codes or practices, worker’s compensation,
sexual harassment, personal injury, or property damage alleged to have occurred
on the Land, or by reason of the condition or use of the Property, or in
connection with Sellers’ ownership or operation of the Property.

(s)        Insurance.   Sellers will maintain in full force and effect though
the Closing Date commercially reasonable policies of insurance pertaining to the
Property (unless Sellers and Buyers jointly agree otherwise).

(t)         Consents.    To Sellers’ actual knowledge, other than the approval
of the lessor under the Rice Lease, no consent, approval, order or authorization
of, or registration, declaration or filing with, any governmental agency or
entity or any other third party is required to be obtained, made or filed by any
Seller in connection with the execution and delivery of this Agreement or the
Transaction Documents by Sellers or the consummation by Sellers of the
transactions contemplated by this Agreement.

(u)        Other Possible Sales and Transfers.   No other person or entity has
any right or option to purchase or acquire all or any part of the Property that
has not been waived.

(v)        Service Contracts.     Sellers have received no written notice of any
material defaults under the Service Contracts by any Seller. Buyers have been
provided with true and complete copies of the Service Contracts. Neither Sellers
nor any affiliate thereof has given or received any written notice of default
with respect to any of the Service Contracts, and to Seller’s actual knowledge,
no other parties thereto are in default thereunder.

(w)       Equipment Leases.    Sellers have paid all rent and other sums due
under the Equipment Leases and no material defaults exist under the Equipment
Leases. No Seller has received from any of the lessors under the Equipment
Leases any written notices of alleged default thereunder. Buyers have been
provided with true and complete copies of the Equipment Leases.

(x)        Intellectual Property.   Sellers are the sole owners of, and have not
licensed any intellectual property rights and interests that pertain to, the
names “Kauai Lagoons”, “Mokihana Golf Course”, and “Kiele Golf Course”
(excluding internet domain names), and such intellectual property rights are
free and clear of all monetary liens and encumbrances.

(y)        Environmental Representations.   Other than any Hazardous Substances
(defined below) that have been used by Sellers on the Property in compliance
with applicable Environmental Laws (defined below) and the Hazardous Substances
commonly used in the operation and maintenance of golf courses similar to the
Golf Club, Sellers hereby make the following representations to Buyers:

 

34



--------------------------------------------------------------------------------

(i)        Sellers have not used the Land as a sanitary landfill or waste dump
site, or for the treatment, storage or disposal of any Hazardous Substances
except in accordance with all applicable Environmental Laws;

(ii)       To Sellers’ actual knowledge, no release of Hazardous Substances has
occurred from or upon the Land, nor has any release of Hazardous Substances
migrated from adjacent property onto the Land; and

(iii)      No Seller has received any written notice alleging that it, the Land
or any of the Improvements are in violation of any Environmental Laws.

As used herein, “Hazardous Substances” is defined to include any substance that
is regulated under any Environmental Laws (defined below) as a pollutant,
contaminant or toxic, radioactive or otherwise hazardous substance, including
petroleum, its derivatives or by-products and other hydrocarbons (collectively
and individually, “Hazardous Substances”) in violation of any applicable
Environmental Laws. As used herein, “Environmental Laws” means any and all
federal, state, county and local statutes, laws, regulations, ordinances, codes,
decrees, and binding rules promulgated by any applicable governmental authority
with respect to Hazardous Substances and in effect on the Effective Date,
including, without limitation, the following: (A) the Resource Conservation and
Recovery Act of 1976, as amended by the Hazardous and Solid Waste Amendments of
1984, 42 U.S.C. Section 6901 et seq.; (B) the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986, 42 U.S.C. Section 9601 et seq.;
(C) the Clean Water Act, 33 U.S.C. Section 1251 et seq.; (D) the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; (E) the Toxic Substances Control Act,
15 U.S.C. Sections 2601-2629; (F) the Hazardous Materials Transportation Act, 49
U.S.C. Section 1801 et seq.; (G) the Clean Air Act, 42 U.S.C. Section 7401 et
seq.; and (H) the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C.
Section 136 et seq.

Sellers expressly decline to make any warranties or representations whatsoever
with respect to the treatment, storage or disposal of hazardous materials on or
about any portion of the Land or Rice Parcel prior to August 10, 2007 when
Sellers acquired the Property, the compliance by any prior owner or owners of
the Land with any environmental law, or any other matter, event or condition
relating to the environmental condition of the Land or Rice Parcel prior to the
time that Sellers acquired title thereto or a leasehold interest therein. Except
for the limited express warranties that are set forth in Section 20(z) above,
Buyers understand that they are buying the Land and leasehold estate in the Rice
Parcel “as is” with respect to all environmental matters, and agree that they
will satisfy themselves prior to the Closing as to all other environmental
matters, including (i) the presence of any Hazardous Substances or other
hazardous materials or other pollutants and (ii) compliance with all federal,
state and local Environmental Laws.

References to “Sellers’ knowledge” or “Sellers’ actual knowledge” or “Seller has
no knowledge” or any similar phrase implying a limitation on the basis of
knowledge shall mean the actual, present, conscious knowledge of Donald Baarman
and Tim Tansey, who are the persons most knowledgeable about the Property (the
“Seller Knowledge Individuals”) on the Effective Date without any investigation
or inquiry (provided that Sellers hereby confirm that the Seller Knowledge
Individuals have read the representations and warranties of Sellers set forth in

 

35



--------------------------------------------------------------------------------

this Agreement), but such individuals shall not have any individual liability in
connection herewith. Without limiting the foregoing, the Seller Knowledge
Individuals have not performed and are not obligated to perform any
investigation or review any files or other information in the possession of
Sellers, or to make any inquiry of any persons, or to take any other actions in
connection with the representations and warranties of Sellers set forth in this
Agreement. Neither the actual, present, conscious knowledge of any other
individual or entity, nor the constructive knowledge of the Seller Knowledge
Individuals or of any other individual or entity, shall be imputed to the Seller
Knowledge Individuals.

If any of the foregoing representations of Sellers in this Section 20 become
materially inaccurate at any time after the Effective Date and before the
Closing, Sellers shall promptly provide written notice to Buyers thereof. If any
representation made in this Section 20 is materially inaccurate and Buyers are
notified of such inaccuracy by Sellers or if such inaccuracy is discovered by
Buyers before the Closing, and such inaccuracy materially and adversely affects
the contemplated use and development of the Land, Buyers shall have the option
of terminating this Agreement by giving written notice of such termination to
Sellers within ten (10) Business Days after Buyers receive written notice of the
inaccuracy. Immediately upon such termination, both Parties shall be released
from all further liability under this Agreement other than any indemnifications
that are intended to survive the termination of this Agreement and Title Company
shall promptly release and return to Buyers the Earnest Money Deposit then held
by Title Company. If Buyers close despite a material inaccuracy as described in
this paragraph, Buyers shall be deemed to have waived such inaccurate
representation.

(z)        Sellers hereby warrant and represent that the Service Contracts,
Warranties, Licenses, Equipment Leases, Labor Agreements and Golf Play
Agreements as of the Effective Date shall not be materially and adversely
different than those in effect on the Closing Date, except as modified in
accordance with Section 1(k).

21.       BUYERS’ REPRESENTATIONS AND WARRANTIES.    To induce Sellers to enter
into this Agreement, Buyers hereby make the following representations and
warranties to Sellers as of the Effective Date and again at Closing (except to
the extent Buyers notify Sellers in writing pursuant to the last paragraph of
this Section 21):

(a)        Organization and Good Standing.   Tower is a corporation validly
existing and in good standing under the laws of the State of Hawaii, with full
corporate power and authority to conduct its business as it is now being
conducted, to own, lease and operate the properties and assets that it purports
to own, lease and operate, and to perform all of its obligations under all
contracts and agreements to which it is a party. Lifestyle is a limited
liability company validly existing and in good standing under the laws of the
State of Hawaii, with full corporate power and authority to conduct its business
as it is now being conducted, to own, lease and operate the properties and
assets that it purports to own, lease and operate, and to perform all of its
obligations under all contracts and agreements to which it is a party.

(b)        Authority.   Each of the Buyers have full power and authority to
execute, deliver and perform its obligations under this Agreement and will, as
of the Closing Date, have the full power and authority to execute, deliver and
perform its obligations under the Transaction Documents, and has or will have
taken all actions required by its organizational documents to

 

36



--------------------------------------------------------------------------------

authorize the execution, delivery and performance of this Agreement and the
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby. When so executed and delivered, this Agreement and the
Transaction Documents will be valid and binding obligations of each of the
Buyers, enforceable in accordance with their terms.

(c)        No Conflicts.   This Agreement, the Transaction Documents and the
transactions contemplated by this Agreement and the Transaction Documents do not
(i) conflict with or violate any provisions of the organizational documents of
the Buyers, or (ii) constitute a breach of or default under, or result in the
creation of any lien, charge or other encumbrance or tax on or against, any
assets, rights or property of the Buyers, or (iii) give rise, with or without
notice or lapse of time, to any third-party right of termination, cancellation,
material modification or acceleration under any note, bond, mortgage, pledge,
lien, lease, license, commitment, instrument or other agreement applicable to
Buyers, or by which Buyers or their respective assets are bound, or
(iv) conflict with or violate any restrictions of any kind to which Buyers or
their respective assets are subject, or (v) violate any law, order, writ,
judgment, award, statute, rule, regulation or decree of any governmental agency
or entity applicable to Buyers that would prevent or materially delay the
consummation of the transactions contemplated by this Agreement or the
Transaction Documents, or otherwise prevent Buyers from performing its
obligations under this Agreement in any material respect.

(d)        Consents.      To Buyers’ actual knowledge, no consent, approval,
order or authorization of, or registration, declaration or filing with, any
governmental agency or entity or any other third party is required to be
obtained, made or filed by Buyers in connection with the execution and delivery
of this Agreement or the Transaction Documents by Buyers, or the consummation by
Buyers of the transactions contemplated by this Agreement or the Transaction
Documents.

(e)        OFAC.      To Buyers’ actual knowledge, none of the Buyers nor any of
their affiliates, nor any of their respective partners, members, shareholders or
other equity owners, nor any of their respective employees, officers, directors,
representatives or agents is a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action. Buyers will not
knowingly assign or otherwise transfer this Agreement to, contract with,
otherwise engage in any dealings or transactions with, or otherwise be
associated with any such restricted persons or entities.

(f)        Buyer Investigations.    Buyers are experienced purchasers and
operators of real property such as the Property, and Buyers acknowledge and
agree that Buyers have made, or will make prior to Closing, such independent
investigations, inspections, analyses and research as Buyers have deemed
necessary or appropriate (or, in the alternative, Buyers have elected at their
risk not to make such investigations, inspections, analyses and research),
concerning the condition, ownership, use and operation of the Property,
including without limitation investigations, inspections, analyses and research
of (i) present and future laws and restrictions concerning the use, location and
suitability of the Property or any existing or proposed

 

37



--------------------------------------------------------------------------------

development or build-out or condition thereof, including, but not limited to,
zoning, environmental and other such laws; (ii) the necessity and availability
of any building permits, environmental impact reports, or any other governmental
permits, approvals, entitlements or acts in respect of the Property
(collectively the “Approvals”); (iii) the necessity or existence of any
dedications, fees, charges, costs or assessments that may be imposed in
connection with any laws or the obtaining of any Approvals; (iv) the economic
value of the Property; (v) the seismic and structural integrity of the
Improvements; (vi) any surface, soil, subsoil, geologic or ground water
conditions or other physical conditions of or affecting the Property; (vii) the
extent or condition of title to the Property and the extent of existing
encumbrances against the Property, as reflected in the existing survey and the
Title Commitment; (viii) the operation and management of the Property; (ix) any
employment matters affecting the Property; and (x) the presence, use,
transportation or storage of Hazardous Substances on, over, under or near the
Property; provided, however, that such investigations, inspections, analyses and
research by Buyers will include Buyers’ review of the Property Documents and the
other information about the Property that is disclosed to Buyers in the
Schedules that are attached to this Agreement, and subject to the express
qualifications set forth in this Agreement, Buyers shall be entitled to rely on
the information contained in the Property Documents and such Schedules in
conducting their evaluation of the Property.

(g)        No Reliance.    Subject to the representations and warranties set
forth in this Agreement and in the Transaction Documents: (i) Buyers are relying
solely upon their own inspections, investigations, research and analyses of the
matters set forth in Section 21(f) above and their own verification of the
validity, accuracy and relevance of the portion of the Property Documents that
were prepared by third parties; and (ii) Sellers shall have no liability with
respect to the accuracy or completeness of any portion of the Property Documents
prepared by third parties.

(h)        As-is    Transaction.         SUBJECT TO THE REPRESENTATIONS AND
WARRANTIES OF SELLERS SET FORTH IN SECTION 20, AND IN ANY TRANSACTION DOCUMENTS
DELIVERED BY SELLERS TO BUYERS AT THE CLOSING, BUYERS AGREE THAT: (I) BUYERS
SHALL ACCEPT THE PROPERTY IN ITS PRESENT STATE AND CONDITION AND “AS-IS WITH ALL
FAULTS”; (II) UNLESS OTHERWISE PROVIDED IN ANY AGREEMENT BETWEEN A SELLER OR
SELLERS AND A BUYER OR BUYERS, SELLERS SHALL NOT BE OBLIGATED TO DO ANY
RESTORATION, REPAIRS OR OTHER WORK OF ANY KIND OR NATURE WHATSOEVER ON THE
PROPERTY AND SELLERS SHALL NOT BE RESPONSIBLE FOR ANY WORK ON OR IMPROVEMENT OF
THE PROPERTY NECESSARY (A) TO CAUSE THE PROPERTY TO MEET ANY APPLICABLE
HAZARDOUS WASTE LAWS, OR (B) TO REPAIR, RETROFIT OR SUPPORT ANY PORTION OF THE
IMPROVEMENTS DUE TO THE SEISMIC OR STRUCTURAL INTEGRITY (OR ANY DEFICIENCIES
THEREIN) OF THE IMPROVEMENTS, AND (III) NO PATENT OR LATENT CONDITION AFFECTING
THE PROPERTY IN ANY WAY, WHETHER OR NOT KNOWN OR DISCOVERABLE OR DISCOVERED
AFTER THE CLOSING DATE, SHALL AFFECT BUYERS’ OBLIGATION TO PURCHASE THE PROPERTY
OR TO PERFORM ANY OTHER ACT OTHERWISE TO BE PERFORMED BY BUYERS UNDER THIS
AGREEMENT, NOR SHALL ANY SUCH CONDITION GIVE RISE TO ANY ACTION, PROCEEDING,
CLAIM OR RIGHT OF

 

38



--------------------------------------------------------------------------------

DAMAGE OR RESCISSION AGAINST SELLERS, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR
IN THIS AGREEMENT.

(i)        No Other Representations.    Except as otherwise set forth in this
Agreement (including without limitation in the documents and agreements that are
attached as Schedules to this Agreement), or in the Property Documents, or in
any of the Transaction Documents, neither Sellers nor any of their affiliates,
nor any of their respective shareholders, members, partners, trustees,
beneficiaries, directors, officers, managers, employees, attorneys, accountants,
contractors, consultants, agents or representatives, nor any person purporting
to represent any of the foregoing, have made any representation, warranty,
guaranty, promise, projection or prediction whatsoever with respect to the
Property or the business conducted thereon, written or oral, express or implied,
arising by operation of law or otherwise, including without limitation any
warranty of merchantability or fitness for a particular purpose, or any
representation or warranty as to (a) the condition, safety, quantity, quality,
use, occupancy or operation of the Property, (b) the past, present or future
revenues or expenses with respect to the Property, (c) the compliance of the
Property or any business conducted thereon with any zoning requirements,
building codes or other applicable law, including without limitation the
Americans with Disabilities Act of 1990, or (d) the accuracy of any
environmental reports or other data or information set forth in the Property
Documents provided to Buyers which were prepared by third parties for or on
behalf of Sellers; or (e) any other matter relating to the Sellers, the
Property, or the business conducted thereon or the development thereof.

References to “Buyers’ actual knowledge” or “Buyers’ knowledge” or any similar
phrase implying a limitation on the basis of knowledge shall mean the actual,
present, conscious knowledge of Edward Bushor, who is the person most
knowledgeable about the Property (the “Buyer Knowledge Individual”) on the
Effective Date without any investigation or inquiry (provided that Buyers hereby
confirm that the Buyer Knowledge Individual has read the representations and
warranties of Buyers set forth in this Agreement), but such individual shall not
have any individual liability in connection herewith. Without limiting the
foregoing, the Buyer Knowledge Individual has not performed and is not obligated
to perform any investigation or review any files or other information in the
possession of Buyers, or to make any inquiry of any persons, or to take any
other actions in connection with the representations and warranties of Buyers
set forth in this Agreement. Neither the actual, present, conscious knowledge of
any other individual or entity, nor the constructive knowledge of the Buyer
Knowledge Individual or of any other individual or entity, shall be imputed to
the Buyer Knowledge Individual.

If any of the foregoing representations of Buyers become untrue at any time
after the Effective Date and before the Closing, Buyers shall promptly provide
written notice to Sellers thereof, and if Sellers close despite such written
notice, Sellers shall be deemed to have waived such untrue representation.

22.       CLUB STORAGE.   All golf clubs and other property that has been
checked with or left in the care of MORI Golf (Kauai), LLC at the Golf Club
shall be inventoried and tagged jointly by MORI Golf (Kauai), LLC and the Buyer
designated to take title to the Golf Club property immediately before the
Closing. Buyers shall indemnify, defend and hold MORI Golf (Kauai), LLC harmless
from and against all claims, losses and liabilities with respect to items
included in the inventory that are lost or damaged after the Closing. MORI Golf
(Kauai), LLC

 

39



--------------------------------------------------------------------------------

shall indemnify, defend and hold Buyers harmless against all claims, losses and
liabilities with respect to items not included in the inventory and items that
were lost or damaged prior to the Closing. The indemnities contained herein
shall survive the Closing.

23.        POST-CLOSING GOLF COURSE USAGE.   By no later than the expiration of
the Due Diligence Period, the Parties shall cooperate to negotiate the terms of
a golf access agreement that will become Schedule 23 to be attached to this
Agreement upon completion and approval, and which shall be executed at Closing
and which shall address golf access, priority tee times, and rates for the
owners of the Retained Property.

24.        BROKER’S COMMISSIONS.   Sellers have executed an Exclusive Listing
Agreement (the “Listing Agreement”) with Colliers International HI, LLC
(“Colliers”) for the sale of the Property. Any brokerage commission or fee owed
to Colliers pursuant to the terms of such Listing Agreement shall be the sole
responsibility of Sellers. Other than Colliers, Sellers and Buyers hereby
warrant and represent to each other that no broker or agent is or will be owed a
fee or commission with respect to the procurement or closing of this transaction
as a result of the act or omission of the indemnifying Party or any affiliate
thereof, and each agrees that it will indemnify, defend and hold the other and
its affiliates harmless from and against all causes of action, claims and
demands for such a fee or commission arising out of the act or omission of the
indemnifying Party or any affiliate thereof.

25.        DAMAGE OR DESTRUCTION OF THE PROPERTY.    Sellers shall bear all
risks for damage to or injury occurring to the Property by fire, storm,
accident, or any other casualty or cause (a “Casualty”) until the Closing.
Immediately after Sellers have received notice of the occurrence of any Casualty
between the date hereof and the Closing, Sellers shall give Buyers written
notice thereof (a “Casualty Notice”), which Casualty Notice shall state the
type, location and amount of damage to the Property and Seller’s good faith
estimate of the cost to complete repairs of such Casualty.

(a)        If prior to the Closing such a Casualty shall occur and the cost to
complete repairs of such Casualty shall be greater than or equal to twenty
percent (20%) of the portion of the Purchase Price hereunder allocated thereto
with respect to each portion of the Property, as such cost is determined by the
insurance adjuster assigned the review of the claim, then in any such event,
Sellers may, at its sole option, either (i) terminate this Agreement in its
entirety, by written notice to Buyers (any such notice, a “Casualty Termination
Notice”), (ii) elect to repair the Casualty, in which event Buyers shall be
obligated to timely close on all portions of the Property not impacted by the
Casualty, and in which event the closing on the portion of the Property impacted
by the Casualty shall be extended for a reasonable amount of time in which
Sellers shall diligently proceed with such repairs, or (iii) provide Buyer with
a credit for the cost of repairs or assign the insurance proceeds for such
Casualty to Buyer, in which event the closing on the Property shall proceed as
set forth in this Agreement. Sellers’ election in accordance with the prior
sentence shall be made within thirty (30) days after the Casualty and shall be
made in writing to Buyers. In the event Sellers elect to terminate this
Agreement, this Agreement shall be null and void, the Earnest Money Deposit
shall be returned to Buyers and neither Party shall have any further liability
or obligations to the other (except as specifically provided in this Agreement).

 

40



--------------------------------------------------------------------------------

(b)        If prior to the Closing such a Casualty shall occur and the cost to
complete repairs of such Casualty shall be less than twenty percent (20%) of the
portion of the Purchase Price hereunder allocated thereto with respect to each
portion of the Property, as such cost is determined by the insurance adjuster
assigned the review of the claim, then neither Party shall have the right to
termination this Agreement, and in any such event, Sellers may, at its sole
option, either (i) elect to repair the Casualty, in which event Buyers shall be
obligated to timely close on all portions of the Property not impacted by the
Casualty, and in which event the closing on the portion of the Property impacted
by the Casualty shall be extended for a reasonable amount of time in which
Sellers shall diligently proceed with such repairs, or (ii) provide Buyer with a
credit for the cost of repairs or assign the insurance proceeds for such
Casualty to Buyer, in which event the closing on the Property shall proceed as
set forth in this Agreement. Sellers’ election in accordance with the prior
sentence shall be made within thirty (30) days after the Casualty and shall be
made in writing to Buyers.

26.        EMINENT DOMAIN.     If prior to the Closing any part of the Property
is taken or threatened to be taken by any governmental authority under the power
of eminent domain which taking shall result in a material and adverse effect on
the remaining portion of the Property, Buyers shall have the option of
terminating this Agreement by giving written notice of that termination to
Sellers prior to the Closing and not later than ten (10) Business Days after
Buyers receive notice from Sellers of the taking or threatened taking. If Buyers
elect to proceed with this transaction, the purchase consideration payable by
Buyers to Sellers pursuant to Section 2 of this Agreement shall be reduced by
the total awards or other proceeds received by Sellers at or prior to the
Closing with respect to any such taking, and at the Closing Sellers shall assign
to Buyers all rights of Sellers in and to all awards and other proceeds payable
thereafter by reason of any taking relating to the Property. Otherwise, the risk
of any condemnation or taking of any part of the Property under the power of
eminent domain shall be on Sellers until the Closing.

27.        COOPERATION; NON-DISPARAGEMENT.         Buyers and Sellers will
reasonably cooperate with each other in every way and will exercise good faith
efforts in carrying out the transactions contemplated herein, in obtaining all
required approvals, authorizations, and clearances, and in delivering all
documents, instruments, or copies thereof or other information deemed reasonably
necessary or useful by the other Parties. Such cooperation shall include,
without limitation, the execution and delivery before or after the Closing of
such further instruments in writing that may be reasonably requested by a Party
to evidence or complete the transactions contemplated by this Agreement. Post
closing cooperation among the Parties may include the execution of easements or
other documents necessary to assure the Retained Property has adequate and
reasonable access to utilities, public roadways, and other infrastructure
reasonably necessary for the use, development and ownership of the Retained
Property.

Sellers and Buyers further covenant to each other that neither they nor their
affiliates will knowingly and intentionally disparage the other or their
affiliates, or the acts or omissions thereof with respect to the Kauai Lagoons
Resort. Buyers and Sellers, as the case may be, shall be responsible for any
failure by any affiliate thereof to comply with the foregoing.

28.        NOTICES.     All notices, demands, requests, consents, approvals and
other communications that are required or permitted to be given hereunder or
which are given with

 

41



--------------------------------------------------------------------------------

respect to this Agreement shall be in writing and shall be delivered personally
or sent either by facsimile transmission, by overnight delivery service, or by
registered or certified mail with return receipt requested and postage prepaid,
and addressed to the Party to be notified at the following address, or to such
other address as that Party shall have specified most recently by like notice:

If to Sellers, then to:

Mr. Donald L. Baarman

Marriott Ownership Resorts, Inc.

6649 Westwood Boulevard, Suite 500

Orlando, Florida 32821

Fax: (407) 206-6262

 

 

With a copy to:

Sean Roberts, Esq.

Marriott Ownership Resorts, Inc.

6649 Westwood Boulevard, Suite 500

Orlando, Florida 32821

Fax: (407) 206-6262

With a copy to:

John Melicharek, Jr., Esq.

Jessica P. Malchow, Esq.

Baker & Hostetler, LLP

200 South Orange Avenue

Suite 2300

Orlando, Florida 32801

Fax: (407) 841-0168

If to Buyers, then to:

Mr. Edward Bushor

Tower Development

1050 Bishop Street Suite 530

Honolulu, Hawaii 96813

Fax: (808)

With a copy to:

Michael L. Lam, Esq.

 

42



--------------------------------------------------------------------------------

Case Lombardi & Pettit A Law Corporation

Pacific Guardian Center, Mauka Tower

737 Bishop Street, Suite 2600

Honolulu, HI 96813

(808) 547-5400

(808) 523-1888 (fax)

E-mail:  mlam@caselombardi.com

In all cases the notice shall be deemed to have been given on the date of its
receipt by the addressee.

29.       ASSIGNMENT.   Except as set forth below, this Agreement may not be
assigned by Buyers without the prior written consent of Sellers, which may be
withheld in Sellers’ sole and absolute discretion. Notwithstanding the previous
sentence, either of the Buyers may assign this Agreement and all of such Buyer’s
rights and obligations hereunder, without Sellers’ prior written consent, if
such assignment is to a wholly owned subsidiary of such assigning Buyer;
provided however, that said assignee agrees to assume this Agreement and all
obligations of Buyers hereunder, whether arising before or after the assignment,
pursuant to a written assignment and assumption agreement in form and substance
reasonably acceptable to Sellers, which written assignment and assumption
agreement must be fully executed and delivered to Sellers within a reasonable
time prior to Closing in order to provide sufficient time for the finalization
of documents in preparation for a timely closing. In the event of an assignment,
the Buyers specifically named in this Agreement shall not be released from any
of their obligations hereunder and shall remain jointly liable with all
assignees for all Buyers’ obligations under this Agreement. The terms “Buyers”
and “Sellers” as used in this Agreement shall include their respective permitted
successors and assigns.

30.       REMEDIES REGARDING REPRESENTATIONS AND WARRANTIES.

(a)       If any Party (the “Notifying Party”) gives written notice to any other
Party (the “Receiving Party”) prior to the Closing that any of representations
and warranties of such Receiving Party set forth in this Agreement have been
found to be untrue or incorrect in any material respect, as provided in the last
paragraphs of Section 20 of this Agreement, and if the matter is susceptible to
being cured or corrected so that the representation or warranty as given in this
Agreement is then true and correct, Receiving Party shall make a diligent, good
faith effort to cure or correct the same before the Closing, and the Closing
shall be postponed until five (5) Business Days following Notifying Party’s
receipt of proof satisfactory to Notifying Party that such matters have been
cured or corrected, but in any event such postponement shall not be more than
fifteen (15) days unless Notifying Party agrees to a further extension in
Notifying Party’s sole discretion. If Receiving Party is unable or unwilling to
cure or correct the same within fifteen (15) days after the scheduled Closing
Date, or such longer period as Notifying Party may approve, Notifying Party
shall have the option either to waive the same and close this transaction or to
terminate this Agreement. In the event Notifying Party elects to terminate this
Agreement pursuant to this Section 30, Title Company shall promptly release and
return the Earnest Money Deposit to Buyers and none of the Parties shall
thereafter have any further rights or liabilities under this Agreement, except
that (i) Receiving Party shall pay the expenses of escrow and (ii) those
obligations expressly set forth in this Agreement to survive the Closing or the
termination

 

43



--------------------------------------------------------------------------------

of this Agreement shall survive such termination. In the event that Notifying
Party elects to waive Receiving Party’s incorrect representations and warranties
and close this transaction, such waiver shall be deemed to include any and all
claims associated with the same, including any post-closing survivability or
post-closing indemnity related to the same.

(b)        The representations and warranties of each of the Parties shall
survive the Closing for a period of six (6) months, and each Party (each an
“Indemnifying Party”) shall indemnify, defend and hold the other Parties (each
an “Indemnified Party”) harmless from and against any loss, damage, liability,
claim, cost or expense (including without limitation reasonable attorneys’ fees)
that may be incurred by or asserted against each Indemnified Party and which
arise from a breach of the Indemnifying Party’s representation or warranty. To
the extent each Indemnified Party is seeking indemnification or damages for a
breach of any of the Indemnifying Party’s representations or warranties, each
Indemnified Party will be entitled to indemnification or damages only for those
matters as to which each Indemnified Party has given written notice thereof to
the Indemnifying Party prior to the expiration of the six (6) month period
following the Closing.

(c)        Notwithstanding any other provision contained in this Section 30 to
the contrary, (i) Sellers shall be obligated to indemnify and hold Buyers
harmless with respect only to Claims caused by one or more breaches of Sellers’
warranties and representations which in the aggregate exceeds three percent
(3%) of the Purchase Price (after which Sellers’ liability for valid claims
shall begin from zero), (ii) Buyers shall have no right to file an action for
rescission in connection with any breaches of Seller’s covenants,
representations or warranties, and (iii) each of the Sellers’ liability to
Buyers with respect to any and all breaches of such individual Seller’s
covenants, representations or warranties shall not exceed the Purchase Price
allocable to each such Seller, and Buyers hereby waive any damages, costs and
expenses in excess of said limitation. In addition, in no event shall Sellers be
liable for any incidental, consequential, indirect, punitive, special or
exemplary damages, or for lost profits, unrealized expectations or other similar
claim except those of third parties against which Sellers have indemnified
Buyers. In the event that Buyers actually recover any insurance proceeds or any
indemnity, contribution or other similar payment from any insurance company,
tenant, or other third party for damages against which Sellers indemnified and
actually paid Buyers under this Agreement, then to the extent Buyers’ damages
did not exceed the amount paid by Sellers to Buyers, Buyers shall promptly
reimburse Sellers to the extent of any such double recovery. In the event that
Buyers actually recover any insurance proceeds or any indemnity, contribution or
other similar payment from any insurance company, tenant, or other third party
for damages against which Sellers indemnified and actually paid Buyers under
this Agreement, then to the extent Buyers’ damages did not exceed the amount
paid by Sellers to Buyers, Buyers shall promptly reimburse Sellers to the extent
of any such double-recovery, less any reasonable attorneys’ fees and other costs
of recovery incurred by Buyers.

(d) EXCEPT AS SET FORTH HEREIN, BUYERS AND ANYONE CLAIMING BY, THROUGH OR UNDER
BUYERS HEREBY WAIVES THEIR RIGHT TO RECOVER FROM AND FULLY AND IRREVOCABLY
RELEASES SELLERS, AND THEIR RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS,
REPRESENTATIVES, AGENTS, SERVANTS, ATTORNEYS, AFFILIATES, PARENT, SUBSIDIARIES,
SUCCESSORS AND ASSIGNS, AND ALL PERSONS, FIRMS, CORPORATIONS AND ORGANIZATIONS
ON THEIR

 

44



--------------------------------------------------------------------------------

BEHALF (“RELEASED PARTIES”) FROM ANY AND ALL CLAIMS THAT EACH HAS OR MAY HAVE
AGAINST ANY OF THE RELEASED PARTIES FOR ANY COSTS, LOSS, LIABILITY, DAMAGE,
EXPENSES, DEMAND, ACTION OR CAUSE OF ACTION ARISING FROM OR RELATED TO ANY
MATTERS AFFECTING THE TRANSFERRED PROPERTY, OR ANY PORTION THEREOF, INCLUDING,
WITHOUT LIMITATION, THE EXISTING DEBT DOCUMENTS, SIGNAGE RIGHTS, ENTITLEMENTS,
ZONING, PARKING, TITLE DOCUMENTS OR DEFECTS, CONSTRUCTION DEFECTS, ANY AND ALL
VIOLATIONS OF APPLICABLE LAW INCLUDING VIOLATIONS OF THE AMERICANS WITH
DISABILITIES ACT OF 1990 AND ALL ENVIRONMENTAL CLAIMS AND ENVIRONMENTAL
LIABILITIES, WHETHER NOW KNOWN OR UNKNOWN TO BUYERS. THIS RELEASE INCLUDES
CLAIMS OF WHICH BUYERS ARE PRESENTLY UNAWARE OR WHICH BUYERS DO NOT PRESENTLY
SUSPECT TO EXIST WHICH, IF KNOWN BY BUYERS, WOULD SIGNIFICANTLY AFFECT BUYERS’
RELEASE TO SELLERS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BUYERS
EXPRESSLY WAIVE ANY AND ALL RIGHTS CONFERRED UPON ANY OF THEM BY ANY STATUTE OR
RULE OF LAW WHICH PROVIDES THAT A RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CLAIMANT DOES NOT KNOW OR SUSPECT TO EXIST IN THEIR FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY ANY OF THEM MUST HAVE SIGNIFICANTLY
AFFECTED THEIR SETTLEMENT WITH THE RELEASED PARTY, INCLUDING, WITHOUT
LIMITATION, ANY PROVISIONS SIMILAR TO THE FOLLOWING: “A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN THEIR
FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY ANY OF THEM MUST
HAVE SIGNIFICANTLY AFFECTED THEIR SETTLEMENT WITH THE DEBTOR.”

IN THIS CONNECTION AND TO THE EXTENT PERMITTED BY LAW, AND EXCEPT AS EXPRESSLY
SET FORTH HEREIN, BUYERS HEREBY AGREE, REPRESENT AND WARRANT, WHICH
REPRESENTATION AND WARRANTY SHALL SURVIVE THE CLOSING AND NOT BE MERGED WITH THE
CLOSING, THAT BUYERS REALIZE AND ACKNOWLEDGE THAT FACTUAL MATTERS NOW UNKNOWN TO
THEM MAY HAVE GIVEN OR MAY HEREAFTER GIVE RISE TO CLAIMS WHICH ARE PRESENTLY
UNKNOWN, UNANTICIPATED AND UNSUSPECTED, AND BUYERS FURTHER AGREE, REPRESENT AND
WARRANT, WHICH REPRESENTATION AND WARRANTY SHALL SURVIVE THE CLOSING AND NOT BE
MERGED WITH THE CLOSING, THAT THE WAIVERS AND RELEASES HEREIN HAVE BEEN
NEGOTIATED AND AGREED UPON IN LIGHT OF THAT REALIZATION AND THAT BUYERS
NEVERTHELESS HEREBY INTEND TO RELEASE, DISCHARGE AND ACQUIT SELLERS, EXCEPT AS
EXPRESSLY SET FORTH HEREIN, FROM ANY SUCH UNKNOWN CLAIMS WHICH MIGHT IN ANY WAY
BE INCLUDED AS A PORTION OF THE CONSIDERATION GIVEN TO SELLERS BY BUYERS IN
EXCHANGE FOR SELLERS’ PERFORMANCE HEREUNDER.

The foregoing waivers and releases shall not apply to any of the
representations, warranties, covenants, indemnities or other matters expressly
contained in this Agreement, or in any of the closing documents delivered by
Sellers.

 

45



--------------------------------------------------------------------------------

31.       REMEDIES UPON CERTAIN DEFAULTS.

(a)        Buyers’ Pre-Closing Default.     Due to the fluctuation in land
values, the unpredictable state of the economy and of governmental regulations,
the fluctuating money market for real estate loans of all types, and other
factors which directly affect the value and marketability of the Property, the
Parties recognize that it would be extremely difficult and impracticable, if not
impossible, to ascertain with any degree of certainty the amount of damages
which would be suffered by Sellers in the event of Buyers’ failure to perform
their obligations under this Agreement. Accordingly, the Parties agree that a
reasonable estimate of Sellers’ damages in such event is the amount of the
Earnest Money Deposit, and in the event of Buyers’ failure to perform their
obligations under this Agreement to purchase the Property, so long as such
failure is not caused by (i) the failure of any condition precedent to Buyers’
obligation under this Agreement to purchase the Property, (ii) a default by
Sellers under this Agreement, or (iii) Buyers’ termination of this Agreement in
accordance with its terms, Sellers shall, as their sole remedy, after reasonable
written notice to Buyers and opportunity for Buyers to cure such failure, be
entitled to receive and retain such sum as liquidated damages. Upon the
occurrence of an event entitling Sellers to retain the Earnest Money as
liquidated damages, Buyers hereby waive and release all rights to purchase the
Property and upon demand from Sellers, Buyers agree to evidence such waiver and
release in written form reasonably satisfactory to Sellers. Retention of such
amount by Sellers shall constitute liquidated damages to Sellers.

(b)        Sellers’ Pre-Closing Default.     If Sellers fails to perform any of
their obligations under this Agreement that arise on or prior to the Closing
Date for any reason except the failure of any condition precedent to Sellers’
obligations under this Agreement, then Buyers shall have the right, after
reasonable written notice to Sellers and opportunity for Sellers to cure such
failure, to exercise any one of the following as their sole and exclusive
remedy: (i) terminate this Agreement by giving Sellers written notice of such
election prior to or at the Closing, whereupon Title Company shall promptly
return the Earnest Money Deposit to Buyers, and Sellers shall, within thirty
(30) days after receipt of notice and supporting documentation from Buyers,
reimburse Buyers for Buyers’ reasonable out of pocket actual and documented
expenses or (ii) seek specific performance on the part of Sellers under the
terms of this Agreement, including without limitation payment by Buyers of the
full purchase price, only to the extent that Buyers can demonstrate that they
had fully complied with all their obligations hereunder, including without
limitation signing, acknowledging where necessary and depositing with Title
Company all documents required for Closing and depositing with Escrow Holding
all funds to be paid by Buyers at Closing. Buyers specifically disclaim any
claims for monetary damages of any kind except as expressly set forth herein.

(c)        Litigation Costs.     If any litigation or other enforcement
proceeding is commenced in connection with this Agreement, then the
substantially prevailing Party shall be entitled to receive payment of its
reasonable attorneys’ fees and expenses and court costs from the other Parties.

 32.       NO THIRD PARTY BENEFICIARIES.   Nothing in this Agreement is intended
or shall be construed to create or confer any rights or remedies upon any person
or entity other

 

46



--------------------------------------------------------------------------------

than the Parties and, subject to any restrictions on assignment that are
contained herein, their respective successors and assigns.

33.       ENTIRE AGREEMENT.      This document constitutes the entire agreement
between the Parties and supersedes all prior or contemporaneous discussions,
representations or agreements relating to the subject matter. No amendments,
modifications or additions to this Agreement shall be made or be binding on any
Party unless made in writing and signed by each Party. All Schedules that are
attached to this Agreement are incorporated herein by this reference.

34.       SEPARABILITY OF PROVISIONS.   If any part of this Agreement is held to
be invalid or unenforceable for any reason, the remainder of this Agreement
shall continue in full force and effect, unless the invalid or unenforceable
provision results in a material adverse consequence to a Party, in which case
this Agreement may be terminated by such affected Party.

35.       HEADINGS AND PRONOUNS.   The headings to the sections in this
Agreement have been inserted for convenience of reference only and shall in no
way modify or restrict any provision hereof or be used to construe any of such
provisions. Any pronoun used herein shall include all other numbers and genders,
as the context or the number and gender of its antecedent may require.

36.       NO MERGER.      All warranties, representations, obligations,
covenants and agreements contained in this Agreement shall survive the Closing
and shall not be merged with any instruments delivered by and between Sellers
and Buyers.

37.       PERSONS BOUND.   This Agreement shall inure to the benefit of and bind
the undersigned and their respective successors and permitted assigns. The
Effective Date of this Agreement set forth hereinabove shall be the date on
which it was last accepted and executed by Buyers or Sellers.

38.       INTERPRETATION.   Each Party acknowledges that it has been represented
and advised by legal counsel in the negotiation and legal effects of this
Agreement and acknowledges that it has caused this Agreement to be reviewed and
approved by legal counsel of its own choosing. No negotiations concerning or
modifications made to prior drafts of this Agreement shall be construed in any
manner to limit, reduce or impair the rights, remedies, duties and obligations
of the Parties under this Agreement, or to restrict or expand the meaning of any
of the provisions of this Agreement, or to construe any of the provisions of
this Agreement in any Party’s favor. No Party shall be deemed to be the drafter
of this Agreement and no term or provision of this Agreement may be construed
against any Party on that basis.

39.       TIME IS OF ESSENCE; COMPUTATION OF PERIODS.     Time is of the essence
as to every provision of this Agreement.

40.       GOVERNING LAW.   The interpretation, construction and enforcement of
this Agreement, and all matters relating hereto, shall be governed by the laws
of the State of Hawaii. Any judicial proceeding brought by any of the parties
against any other party to this Agreement on any dispute arising out of this
Agreement, the Transaction Documents, the Property or any matter related thereto
shall be brought in Hawaii.

 

47



--------------------------------------------------------------------------------

41.       ALTERNATIVE DISPUTE RESOLUTION.

(a)        The Parties agree for themselves and each of their respective
shareholders, trustees, beneficiaries, directors, officers, employees and
agents, that any controversies, disputes, or claims between the Parties arising
from or relating to this Agreement (individually, a “Dispute”, and collectively,
the “Disputes”) may, upon the agreement of the Parties that are involved in the
Dispute, be resolved in accordance with this Section 41.

(b)        If any Party gives notice to the other Parties of the existence of a
Dispute, then, commencing within five (5) days after the date of such notice,
the Parties shall, through their senior business representatives and (if they so
desire) counsel, negotiate in good faith for a period of at least twenty
(20) days in an effort to resolve the Dispute. If the Parties are unable to
resolve the Dispute within such twenty (20) day period, then the Parties shall
submit the Dispute to mediation with a licensed mediator that has significant
experience in mediating matters similar to the Dispute and who is approved by
both Parties in their reasonable discretion, the costs of such mediation to be
shared equally by the Parties. If the Parties are unable to resolve the Dispute
within thirty (30) days after the matter is submitted to mediation, then the
Dispute shall be subjected to final and binding arbitration through Dispute
Prevention and Resolution, Inc. of Honolulu. The arbitration proceedings shall
be held in Honolulu, Hawaii. The arbitration shall be governed exclusively by
the United States Arbitration Act (9 U.S.C. Sections 1 et seq.) or any successor
law, without reference to any state arbitration statutes.

(c)        The arbitration proceedings will be conducted by one (1) arbitrator
and, except as this Section otherwise provides, according to the American
Arbitration Association’s (the “AAA”) then current commercial arbitration rules,
and the arbitration shall be sponsored by the AAA. The arbitrator selected shall
be a third-party individual: (a) having not less than ten years’ experience in
the real estate industry or at least twenty years’ consulting experience with a
solid reputation in the real estate industry; (b) not having had any direct or
indirect relationship with any Party or its affiliates during the preceding five
(5) year period, except to the extent disclosed and accepted by the other
Parties; and (c) having demonstrated knowledge of the market where the Property
is located. The arbitrator has the right to award any relief that he or she
deems proper, including money damages (with interest on unpaid amounts from the
date due), specific performance, injunctive relief, and attorneys’ fees and
costs, provided that the arbitrator may not declare any trademark generic or
otherwise invalid or award any punitive, exemplary, or treble or other forms of
multiple damages against any Party. The award of the arbitrator shall be
conclusive and binding upon all Parties to the Dispute and judgment upon the
award may be entered in any court of competent jurisdiction.

(d)        The Parties agree that arbitration will be conducted on an
individual, not a class wide, basis; that only the Parties (and their affiliates
and its and their respective officers, directors, agents, and employees, as
applicable) may be the parties to any arbitration proceedings described in this
Section; and that an arbitration proceeding between the Parties (and their
affiliates and its and their respective owners, officers, directors, agents, and
employees) under this Agreement may not be consolidated with any other
arbitration proceeding between the Parties. Notwithstanding the foregoing or
anything to the contrary in this Section, if any court or arbitrator determines
that all or any part of the preceding sentence is unenforceable with respect to
a dispute that otherwise is subjected to arbitration under this Section, then
all Parties agree that

 

48



--------------------------------------------------------------------------------

this arbitration clause shall not apply to that Dispute and that such Dispute
shall be resolved in a judicial proceeding.

(e)       THE ARBITRATOR SHALL HAVE NO AUTHORITY TO AWARD ANY PUNITIVE OR
EXEMPLARY DAMAGES OR TO VARY OR IGNORE THE TERMS OF THIS AGREEMENT, AND SHALL BE
BOUND BY CONTROLLING LAW. THE ARBITRATOR’S FAILURE TO APPLY CONTROLLING LAW OR
ENTRY OF A DECISION THAT IS NOT BASED ON SUBSTANTIAL EVIDENCE IN THE RECORD
SHALL BE GROUNDS FOR MODIFYING OR VACATING AN ARBITRATION DECISION.

(f)        Notwithstanding anything to the contrary in this Section 41, the
Parties shall have the right to commence litigation or other legal proceedings
without seeking alternative dispute resolution with respect to any claims
(a) relating to trademarks, (b) relating to emergency or injunctive relief, or
(c) relating to the enforcement of the dispute resolution provisions of this
Agreement. In furtherance of the foregoing, each Party acknowledges and agrees
that (i) a Party shall have the right to seek to obtain injunctive relief
without bond, but upon notice required under applicable legal requirements (an
“Enjoining Party”); and (ii) such injunctive relief shall be in addition to such
further and other relief as may be available to an Enjoining Party or its
affiliates at law or in equity.

42.       COUNTERPART AND FACSIMILE SIGNATURES.   This Agreement may be executed
in two or more counterparts, each of which shall be deemed to be an original,
but all of which shall constitute one and the same instrument. The submission of
a signature page transmitted by facsimile (or similar electronic transmission
facility) shall be considered as an “original” signature page for purposes of
this Agreement.

43.       WAIVER OF TRIAL BY JURY.   Sellers and Buyers each hereby waive their
right to a trial by jury in any litigation or other court proceeding with
respect to any matter arising from or in connection with this Agreement. The
provisions of this Section 43 shall survive the Closing or the termination of
this Agreement.

44.       COMPUTATION OF TIME PERIODS.   The time in which any act under this
Agreement is to be done shall be computed by excluding the first day and
including the last day, until 4:00 p.m. Hawaii Standard Time. If the last day of
any time period stated herein shall fall on a Saturday, Sunday or legal holiday,
then the duration of such time period shall be extended so that it shall end on
the next succeeding day which is not a Saturday, Sunday or legal holiday, at
4:00 p.m. Hawaii Standard Time. Unless preceded by the word “business,” the word
“day” shall mean a calendar day. The phrase “Business Day” or “Business Days”
shall mean any day that is not a Saturday, Sunday or state or federal holiday in
either Honolulu, Hawaii or Orlando, Florida.

45.       BOARD APPROVALS REQUIRED.   Buyers acknowledge that this Agreement
remains subject to the review and approval of the Board of Directors for the
publically traded parent corporation of the Sellers (collectively the “Board”).
Sellers shall endeavor to obtain such approval on or before June 10, 2014 (the
“Board Approval Deadline”), and shall promptly notify Buyers of such approval.
However, in the event this Agreement is disapproved by the

 

49



--------------------------------------------------------------------------------

Board or Sellers fail to obtain such approval on or before the Board Approval
Deadline, this Agreement shall automatically terminate and have no further force
or effect, the Earnest Money Deposit shall be promptly returned to Buyers, and
the Parties shall have no further obligations under this Agreement.

46.       FUTURE COOPERATION.   The Parties acknowledge that Sellers’ and
Buyers’ development and operation of their respective properties post Closing
may result in the need for the granting of additional easements or other rights
over each other’s property, cooperation in the operation and care for their
respective properties, and transition of numerous operational aspects of the
Resort between the Parties. To that end, the Parties hereby agree to reasonably
cooperate in good faith with each other’s commercially reasonable requests for
such easements or other rights, cooperation and accommodations, at no charge.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE TO FOLLOW

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyers and Sellers have each executed this Agreement or have
caused it to be executed by a duly authorized officer, member or manager, as
appropriate, to be effective on the date set forth above.

 

TOWER DEVELOPMENT INC.

By

 

/s/ Edward Bushor

Printed:

 

Edward Bushor

Its:

 

President

LIFESTYLE RETAIL PROPERTIES LLC

By:

 

/s/ Edward Bushor

Printed:

 

Edward Bushor

Its:

 

President

KAUAI LAGOONS, LLC

By

 

/s/ Donald L. Baarman

Printed:

 

Donald L. Baarman

Its

 

Vice President

 

 

MORI GOLF (KAUAI), LLC

 

By

 

/s/ Donald L. Baarman

Printed:

 

Donald L. Baarman

Its:

 

Vice President

 

 

 

First American Title Insurance Company, the “Title Company” under this
Agreement, hereby joins in the execution of this Agreement for purposes of
acknowledging the instructions that are given to it in this Agreement.

 

 

First American Title Insurance Company

   

By:

 

 

 

 

Printed:

 

 

 

 

Its:

 

 

   

 

51



--------------------------------------------------------------------------------

SCHEDULE 1 - LEGAL DESCRIPTION

See attached

 

52



--------------------------------------------------------------------------------

    Lot #    Tax Map Key #   

Kauai

County

Subdivision

File No.

  

Surveyor’s

Certificate

Doc. No.

   Exclusions   PARCEL 1   100    4-3-5-004-100    S-2008-24    2008-191171     
101    4-3-5-004-101    S-2008-24    2008-191171      102    4-3-5-004-102   
S-2008-24    2008-191171      103    4-3-5-004-103    S-2008-24    2008-191171
     104    4-3-5-004-104    S-2008-24    2008-191171      105    4-3-5-004-105
   S-2008-24    2008-191171      106    4-3-5-004-106    S-2008-24   
2008-191171      107    4-3-5-004-107    S-2008-24    2008-191171      108   
4-3-5-004-108    S-2008-24    2008-191171      109    4-3-5-004-109    S-2008-24
   2008-191171      200    4-3-5-004-200    S-2009-6    2009-107148      201   
4-3-5-004-201    S-2009-6    2009-107148      202    4-3-5-004-202    S-2009-6
   2009-107148      203    4-3-5-004-203    S-2009-6    2009-107148      204   
4-3-5-004-204    S-2009-6    2009-107148      205    4-3-5-004-205    S-2009-6
   2009-107148      206    4-3-5-004-206    S-2009-6    2009-107148      207   
4-3-5-004-207    S-2009-6    2009-107148      208    4-3-5-004-208    S-2009-6
   2009-107148      300    4-3-5-004-300    S-2009-6    2009-107148      301   
4-3-5-004-301    S-2009-6    2009-107148      302    4-3-5-004-302    S-2009-6
   2009-107148      303    4-3-5-004-303    S-2009-6    2009-107148      304   
4-3-5-004-304    S-2009-6    2009-107148      305    4-3-5-004-305    S-2009-6
   2009-107148      306    4-3-5-004-306    S-2009-6    2009-107148      307   
4-3-5-004-307    S-2009-6    2009-107148      308    4-3-5-004-308    S-2009-6
   2009-107148      309    4-3-5-004-309    S-2009-6    2009-107148      310   
4-3-5-004-310    S-2009-6    2009-107148      400    4-3-5-004-400    S-2008-24
   2008-191171      401    4-3-5-004-401    S-2008-24    2008-191171      402   
4-3-5-004-402    S-2008-24    2008-191171      403    4-3-5-004-403    S-2008-24
   2008-191171      404    4-3-5-004-404    S-2008-24    2008-191171      405   
4-3-5-004-405    S-2008-24    2008-191171      406    4-3-5-004-406    S-2008-24
   2008-191171      407    4-3-5-004-407    S-2008-24    2008-191171      408   
4-3-5-004-408    S-2008-24    2008-191171      409    4-3-5-004-409    S-2008-24
   2008-191171      410    4-3-5-004-410    S-2008-24    2008-191171      411   
4-3-5-004-411    S-2008-24    2008-191171      412    4-3-5-004-412    S-2008-24
   2008-191171      413    4-3-5-004-413    S-2008-24    2008-191171      414   
4-3-5-004-414    S-2008-24    2008-191171   



--------------------------------------------------------------------------------

  415    4-3-5-004-415    S-2008-24    2008-191171     416    4-3-5-004-416   
S-2008-24    2008-191171     417    4-3-5-004-417    S-2008-24    2008-191171  
  418    4-3-5-004-418    S-2008-24    2008-191171     419    4-3-5-004-419   
S-2008-24    2008-191171     420    4-3-5-004-420    S-2008-24    2008-191171  
  421    4-3-5-004-421    S-2008-24    2008-191171     422    4-3-5-004-422   
S-2008-24    2008-191171     423    4-3-5-004-423    S-2008-24    2008-191171  
  700    4-3-5-004-700    S-2010-11    2011-089678     701    4-3-5-004-701   
S-2010-11    2011-089678     702    4-3-5-004-702    S-2010-11    2011-089678  
  703    4-3-5-004-703    S-2010-11    2011-089678     704    4-3-5-004-704   
S-2010-11    2011-089678     705    4-3-5-004-705    S-2010-11    2011-089678  
  706    4-3-5-004-706    S-2010-11    2011-089678     707    4-3-5-004-707   
S-2010-11    2011-089678     708    4-3-5-004-708    S-2010-11    2011-089678  
  709    4-3-5-004-709    S-2010-11    2011-089678     710    4-3-5-004-710   
S-2010-11    2011-089678     9-A    4-3-5-001-216    S-2010-11    2011-089678  
  9-E    4-3-5-001-220    S-2010-11    2011-089678     Road Lot A   
4-3-5-004-424    S-2008-24    2008-191171     Road Lot B    4-3-5-004-110   
S-2008-24    2008-191171     Road Lot C    4-3-5-004-311    S-2009-6   
2009-107148     Road Lot D    4-3-5-004-209    S-2009-6    2009-107148     Road
Lot E    4-3-5-004-711    S-2010-11    2011-089678    

Triangle Parcel

R

10-C

  

4-3-5-001-006-0000

4-3-5-001-001

4-3-5-001-177-0000

   S-2008-2    2008-158879     PARCEL 2 - GOLF CLUB LAND   2-A   
4-3-5-001-027-0000    S-2010-11    2011-089678   Parties acknowledge that the
building and surrounding land currently used as a Landscape Maintenance Facility
will be subject to an exclusive easement providing Seller’s continuous and
uninterrupted use of the same.   3    4-3-5-002-019-0000    N/A    Map 2 LCA
1819   5A    4-3-5-001-168-0000    S-2008-24    2008-191171     7-A-1   
4-3-5-001-169-0000    S-2009-6    2009-107148     8    4-3-5-001-171-0000   
S-2010-11    2011-089678     PARCEL 3 - MAKALI’I LAND   9-B    4-3-5-001-217   
S-2010-11    2011-089678     9-C    4-3-5-001-218    S-2010-11    2011-089678  



--------------------------------------------------------------------------------

  9-D    4-3-5-001-219    S-2010-11    2011-089678     PARCEL 4 - FASHION POINT
LAND   10-A    4-3-5-001-173-0000    S-2007-22    2008-032433   Parties
acknowledge that the building and surrounding land currently used as a Fitness
Center will be subject to an exclusive easement providing Seller’s continuous
and uninterrupted use of the same.



--------------------------------------------------------------------------------

SCHEDULE 1(k)(1) - LIST OF SERVICE CONTRACTS

TBD prior to the expiration of Due Diligence Period but the following is an
initial list:

Kauai Lagoons Golf

 

Vendor name   Description   Terms ALERT ALARM HAWAII   Alarm for Golf Shop  
month-to-month, no agreement DISH NETWORK   Dish at Snack Shop   month-to-month,
no agreement EZ LINKS GOLF   Tee sheet system   month-to-month, no agreement
GARDEN ISLAND DISPOSAL   Trash pickup   month-to-month, no agreement HAWAIIAN
TEL   Digital advertising   month-to-month, no agreement KAUAI LAGOONS COMMUNITY
ASSN   Golf CH building maintenance service   month-to-month allocation, no
agreement KAUAI MARRIOTT RESORT AND BEACH CLUB   Shuttle service   see attached
agreement KAUAI VISITORS BUREAU   Coop golf advertising   annually, no agreement
LOOMIS   Armored car service   see attached agreement MENEHUNE WATER COMPANY INC
  guest water on carts with logo   month-to-month, no agreement MORRIS VISITOR
PUBLICATIONS LLC   magazine advertising   month-to-month, no agreement OAHU
PUBLICATION   magazine advertising   month-to-month, no agreement OCEANIC TIME
WARNER CABLE   cable service   month-to-month, no agreement SENTER PETROLEUM INC
  fuel refill   month-to-month, no agreement SIMPLEX GRINNELL   fire safety  
Kauai Lagoons master agreement THE GAS COMPANY   propane refill   Kauai Lagoons
master agreement THIS WEEK PUBLICATION   magazine advertising   month-to-month,
no agreement VERIZON WIRELESS   cell phone master account   month-to-month, no
agreement Kauai Lagoons Community Association Vendor name   Description   Terms
ALERT ALARM HAWAII   Alarm for ops building   CHEMSEARCH   Lagoon chemical  
with agreement DEPT OF LAND & NATURAL RESOURCES   Regulated Dam fees   no
agreement GARDEN ISLAND DISPOSAL   Trash pickup   month-to-month, no agreement
KAUAI MARRIOTT RESORT AND BEACH CLUB   Shuttle service   see attached agreement
MOKIHANA PEST CONTROL INC   Pest control service   month-to-month, no agreement
THE GAS COMPANY   propane refill - torches   Kauai Lagoons master agreement Golf
Agreements PREFERRED GOLF AGREEMENT   Discounted rate for golf   see attached
agreement KALINIPU’U FOUNDING MEMBERS GOLF PLAY AGREEMENT   Discounted rate for
golf   see attached agreement GOLF AND TENNIS PLAY AGREEMENTS   Discounted rate
for golf and tennis, as well as access   see attached agreement

SCHEDULE 1(k)(2) - LIST OF TRANSFERABLE WARRANTIES

NONE.

SCHEDULE 1(k)(3) - LIST OF LICENSES

Property Access and Purpose License Agreement between Kauai Lagoons LLC, MORI
Golf

(Kauai), LLC, and Kauai Lagoons Community Association

Master Association GE Tax License

MORI Golf (Kauai) Tobacco Permit

MORI Golf (Kauai) GE Tax License

Department of Transportation Permit No. 4786 – T Box at Airport

 

53



--------------------------------------------------------------------------------

SCHEDULE 1(k)(4) - LIST OF EQUIPMENT LEASES

MORI Golf (Kauai), LLC and GPSI Leasing LLC dated November 14, 2013 – Golf Cart
GPS

MORI Golf Kauai, LLC and Textron dated May 2, 2011 – Golf Carts

SCHEDULE 1(k)5 - LABOR AGREEMENTS

MORI Golf (Kauai), LLC and ILWU LOCAL 142 Collective Bargaining Agreement
(January 1, 2013 through December 31, 2013)

Memorandum of Agreement between MORI Golf (Kauai), LLC and ILWU LOCAL 142 dated
December 21, 2013 (extending term of Agreement through December 3, 2014)

SCHEDULE 1(l) - LIST OF TENANT LEASES

MORI GOLF (KAUAI), LLC AND J AND B RESTAURANTS, LLC dated November 1, 2011

SCHEDULE 1(m)(2) - LIST OF TRANSFERABLE TELEPHONE NUMBERS

TBD prior to the expiration of Due Diligence Period

SCHEDULE 1(m)(3) - LIST OF INTELLECTUAL PROPERTY

The following business names:

 

•   Kauai Lagoons

•   The Kauai Lagoons Golf and Racquet Club

•   The Kauai Lagoons Golf Course

•   The Kiele Golf Course

 

54



--------------------------------------------------------------------------------

SCHEDULE 1(n) – EXCLUDED ASSETS

See attached schedule.

 

55



--------------------------------------------------------------------------------

Kauai Lagoons Golf Club   LOCATION:  GOLF MAINTENANCE                      
EQUIPMENT FILE LISTING     1/11/2013    

 

PROPERTY #   EQUIPMENT NAME     MODEL     SERIAL NO.    PURCHASE
DATE      H2   HDX-D UTILITY CART    07371    311000501    6/1/2011    H3  
HDX-D UTILITY CART    07371    311000504    6/1/2011    M2   MDX UTILITY CART   
07273    311000313    6/1/2011    M3   MDX UTILITY CART    07273    311000320   
6/1/2011   



--------------------------------------------------------------------------------

FF&E - 2013 (landscaping)     LOCATION:  LANDSCAPE BUILDING                    
                  MAKE   YR     VIN#   Lic. No.     

 

1

  Chevy Pick-up   06     1GCHK24U66E186936   268TSD   

 

2

  Chevy Pick-up   06     1GBJK34WX6E164126   603KBK   

 

3

  Chevy Pick-up   06     1GBJK34W06E164295   600KBK                  
MOWERS/TRACTORS   SN# OR REFERENCE#   Brand    Model#

 

1

  Brush Hog   639645   Land Pride    RCR2510

 

2

  Kubota Tractor   66665   Kubota    M7040SU

 

3

  Riding Mower   519069   Exmark 52”                     OTHER SMALL EQPT   SN#
OR REFERENCE#   Brand    Model#

 

1

  Air Compressor   2509002620   Craftsman 175PSI    919.167784

 

2

  Blower   PB-25YPB500T   Echo    Handheld

 

3

  Blower   J6003005   Hitachi    RB24EAP

 

4

  Blower   T14412003062   Shindaiwa    Backpack

 

5

  Blower   T14112003381   Shindaiwa    Backpack

 

6

  Chainsaw   2010-3500037   Hosquarna    375XP

 

7

  Chainsaw   N/A   Stihl    MS261

 

8

  Chainsaw   9020548   Echo    CS-360T

 

9

  Chainsaw   C04112026824   ECHO    CS341

 

10

  Chainsaw   C08511006542   ECHO    CS341

 

11

  Cutter (Metal/Iron)   BX0945-13553   Ridgid     

 

12

  Edger   TLE-600   Tanaka     

 

13

  Hedge Trimmer   T12612001208   Shindaiwa     

 

14

  Hedgetrimmer   S77911004614   Shindaiwa     

 

15

  Hedgetrimmer   N/A   Stihl    HS87T

 

16

  Pressure Washer   T51011   G-Force     

 

17

  Push Mower #2   MAGA1520125   Honda    HRX2172HxA

 

18

  Push Mower/Tru Cut   C-27x2   Honda     

 

19

  Weed Eater   9100593   Shindaiwa    282

 

20  

  Weed Eater   8041018   Shindaiwa    282



--------------------------------------------------------------------------------

FF&E   LOCATION:  FASHION LANDING    3/1/2013     

Mcherny

     22   Wooden doors    8    Cases of passage knobs    15   Flush bolts    5  
 Boxes of villa room drawer handles    14   Bags of misc. screws for handles   
11   Boxes of stainless cabinet door handles    4    Boxes Schlage door key
locks    4   Boxes automatic switch for door    4   Boxes double door latch
bolts    76   Slim door closer bars    13   Base board trims    75   Ceiling
Fans controls    11   Boxes shelf pegs    1   Box insulated duct    9    5
gallon bucket STO    1    Compactor Jumping Jack    4   Fire extinguisher
cabinets    6   Boxes Shelf supports    8    Sheets of square shelf    1  
Subzero Refrigerator    2   Generators    20    Zero Brand door sweeps    20  
Thresholds    1    Box corner guards    6   Boxes vinyl floor tile    9    Boxes
service room handles and locks    6   Large villa windows    10   Small villa
windows    35   Assorted cabinet Doors for kitchen    3   Wooden frames    50  
Wooden trims assorted    2   Boxes lanai door gaskets    4   Assorted kitchen
Cabinets    1   GE Dryer    30    Bags sanded grout    5   Pallets tile assorted
   1   Pallet caulking      Misc. rolls carpet & padding           Room across
Pool Furniture Storage    12   Boxes new villa furniture    1   Buffet Table   
1    Dining Table   



--------------------------------------------------------------------------------

  Pool Furniture Storage Room    2    Industrial Rack shelf    2   Wolf oven   
1   Box filters small appliance    1   Box ballasts    2   GE ovens    12  
Small window screens    9   Ceiling Fans    20    Boxes assorted light fixtures,
housings, & extra trims    1   GE Washer    1   Box Shower door hardware    1  
Box exit light signs    4   Boxes Dining room light fixtures    1   Stainless
warmer or cooler    1   Stainless sink    1   Pallet granite counter tops    1  
Pallet rocks edger, Pallet rock veneer    2   Frog Statues    1   Buddha statue
   4   Pallets wooden doors for villas w/ trims    1   Remington replica horse
statue    1   Wooden desk      Tropitone Pool Furniture    2    Dinning tables
   6   Unboxed Chairs    6    Umbrellas    10    Unboxed Chaise lounge chairs   
67   Boxed Chaise Lounge Chairs    47   Mini tables      Breeze Way Furniture   
8   Chairs    3   Tables   



--------------------------------------------------------------------------------

FF&E LIST     LOCATION: Clubhouse Ops building - common area    Lower Pool Area
         Qty   Description      4   Round Wooden Table      12   Wooden Chairs
   Lobby Area   3   Round Wooden Table      11   Wooden Chairs w/cushions      3
  Wooden Couches      3   Lounge Chairs w/cushions      1   Round Wooden Coffee
Table      1   Round Wicker Coffee Table      1   Square Wooden End Table      2
  Lamps      1   Wooden Round Table      4   Wooden Chairs w/cushions      1  
Plant Pot      1   Marble Table      1   Glass Table w/Vase      1   Plant Pot
     3   Wooden Couches      1   Wooden Round Table      4   Wooden Chairs
w/cushions      1   Marble Coffee Table      1   Wooden Coffee Table      1  
Wooden Lounge Chair w/cushions      2   51” flat screen TVs w/ CPU      4   46”
flat screen TVs w/CPU      2   37” flat screen TVs w/CPU      2   Round Wooden
Tables      8   Wooden Chairs w/cushions      1   Round Glass Table      4  
Wooden Chairs w/cushions      2   Wooden Benches w/cushions      1   Wooden
Chairs w/cushions      2   Wooden Couches      1   Wooden Chairs w/cushions     
1   Round Wooden Coffee Table      1   Lamp      1   Wooden Benches w/cushions
     1   Wooden Chairs w/cushions      1   Square Wooden Coffee Table      3  
Plant Pots      6   Marble Top Credenzas      2   Round Wooden Tables (encore)
     8   Wooden Chairs (encore)      10   Plant Pots      1   Display Stand     
1   Wicker low table with glass case      2   Wooden Stands w/glass cases      2
  Old Wooden Credenzas w/glass cases for Hawaiiaina      2   Small wooden stands
w/glass cases for Hawaiianna      1   Topo Map      1   Wooden Display Stand
w/Hawaiianna in glass case, on wall opposite golf    NOT OURS - loan only    
Various Hawaiianna mounted on walls    Purchased by Sales     15 Various Wall
Art   



--------------------------------------------------------------------------------

FF&E   LOCATION:  CLUBHOUSE OPS BUILDING         M&S offices        Green Room
   1   copier    8   CPUs    7   monitors    1   flat screen TV    1   shredder
   1   4 drawer lateral file cabinet    16   chairs    14   modular cubicles   
2   desks with hutches    1   safe    3   pin boards    1   white board    2   3
drawer lateral file cab    1   wooden mail slot box    1   bookcase      Phones
     C Machorek Office    1   printer    1   conf table    6   chairs    2  
desks    1   desk hutch    1   book case    1   white board    1   cpu- laptop
   1   monitor         Accounting offices        Kitchen    1   Refrigerator   
1   Microwave    1   Coffee maker      Main area    2   HR desk kiosks    2   2
office chairs      HR office    1   Desk    1   Chair    1   Filing cabinet - 4
drawer    1   Credenza      Acctg Coordinator office    1   Desk    1   Credenza
   1   Filing cabinet - 4 drawer    1   Chair    1   Safe   



--------------------------------------------------------------------------------

     Admin Asst office    1   Desk    1   Chair    1   Filing cabinet - 4 drawer
   1   Filing cabinet - 2 drawer      Asst Controller’s office    1   Desk    1
  Chair    1   Filing cabinet - 4 drawer    1   Filing cabinet - 2 drawer    1  
Vacuum    1   Rolling file folder      Jowen’s office    1   Desk    1   Chair
   1   Credenza    1   Filing cabinet - 4 drawer    1   Floor fan      Back
office:    1   Printer    1   Postage meter machine    1   Shredder    4   Metal
supplies cabinets    1   Filing cabinet - 4 drawer    2   Long tables     
Miscellaneous IT supplies in boxes    2   TV      C&D offices           Main
Area:      Refrigerator      Microwave      Coffee maker      Conference table
with 10 chairs      Shredder      Copier/printer      4 sets of plan drawer
files - 15 drawers per set      6 lateral filing cabinets - 4 drawers each     
Storage cabinet      Exec Admin modular desk unit with 2 letter size filing
cabinets and chair      Lateral filing cabinet - 2 drawer      Floor fan      2
Cubicle Offices, each with:      Modular desk unit with 2 letter size filing
cabinets and chair      Lateral filing cabinet - 2 drawer      Tim’s Office     
Modular desk unit with 1 letter size filing cabinet and chair      Spare Office
     Desk and desk extension and chair



--------------------------------------------------------------------------------

     Metal book case      Lani’s Office      Desk and desk extension with 2
letter size file cabinets and chair      Lateral file cabinet - 4 drawer     
Administration Conference Room      Conference table with 8 chairs     
Additional chairs around the room (14)      Round tables (3)      Credenza     
70” TV monitor      Cabinet for phones and computer accessories      Dry erase
board



--------------------------------------------------------------------------------

Kauai Lagoons Sales     LOCATION:  SALES GALLERY                   ROGER OFFICE:
             1   Desk          1   Laptop          1   Monitor          1   37
inch Screen          2   Drawer file cabinet w/Bookcase          4   Chairs    
     1    Whiteboard          2   Wall Art          1   Printer          1  
Credenza w/Hutch        SANDY OFFICE:              1   Credenza w/Hutch         
1   Desk          3   Chairs          6   Wall Art          1   Computer       
  1   Monitor          2   Drawer file cabinet        KERENSA OFFICE:           
  2   Wall Art          2   2 Drawer Cabinets          1   Chair          1  
Modular Work Station          2   Overhead Storage          1   Computer       
  1   Side Table          1   Printer        TERESA OFFICE:              1  
Desk w/Return & Hutch          2   Chairs          2   Drawer Cabinet w/Bookcase
         1   End Table          1   Computer          1   Monitor       
MAILROOM:              1   Rectangular Table          1   Timeclock          1  
Postage Machine          1   Mailboxes          1   Wall Art        SALES ADMIN:
             2   Whiteboard   4   Chairs      1   Wall Art   4   Monitors      1
  Color copier/Printer          5   Workstations          4   Computers       



--------------------------------------------------------------------------------

Kauai Lagoons Sales     LOCATION:  SALES GALLERY                   KITCHEN:    
         1   Small Desk   1   Shredder   2   Tables   3   Office Chairs   4  
File Cabinets          2   Refridgerators          1   Flat Screen          1  
Water Cooler          3   Metal Racks          1   Long Table          17  
Dining Chairs          1   Copier/Printer        KIM OFFICE:              1  
Desk          1   Crendenza w/Hutch          1   Computer          1   Monitor  
       1   Printer          1   File Cabinet        BAR:              1   Ice
Machine   1   Rectangular Table   1   Soda Machine          2   Coffee Machine  
       2   Wall Art            Serving Dishes, Utensils          1  
Refridgerator          3   Bar Stools          1   Glass top table       
RECEPTION DESK:              3   Chairs          3   Computers          3  
Monitors          2   Printers        CONTRACTS:              3   Whiteboards  
2   Potted Plants   1   Copier/Printer          3   File Cabinet          1  
Water Cooler          2   Desk Chairs        THOM OFFICE:              1  
Computer          1   Monitor          1   Desk credenza w/Hutch          1  
Glass top table          7   Chairs        MOANA OFFICE:              1   Desk
w/Return   1   Printer   3   Chairs   1   File Cabinet   1   Computer   1  
Wooden Cabinet   1   Monitor       



--------------------------------------------------------------------------------

Kauai Lagoons Sales     LOCATION:  SALES GALLERY                  
CONTRACTS OFFICE:              4   Workstations          1   Shredder          4
  Printers          4   Computers          4   Chairs          4   File Cabinets
         1   Copier          4   Monitors        CLOSING ROOM:              1  
Bench          2   Chairs          3   Wall Arts          1   Credenza         
3   Potted Plants          1   Water Feature                  
TEAM LEADER OFFICE:              4   Desks          2   Crendenza w/hutch       
  1   Whiteboard          4   Computers          4   Monitors          1  
Printer          5   Chairs        RECEPTION STORAGE:              2   Metal
Racks          4   File Cabinets                   RITZ STORAGE:              5
  Metal Racks   1   Christmas Tree   9   File Cabinets          5   Desks       
  5   Modular Workstations          20   Chairs       



--------------------------------------------------------------------------------

Kauai Lagoons Sales     LOCATION:  SALES GALLERY                   TOP CLOSING
ROOM ENTRANCE:              1   Cabinet          1   WaterCooler          2  
Wall Art        JULIE VALENCIA:              1   Keyhold Desk          4  
Chairs          1   Computer          1   Monitor          1   File Cabinet    
     2   Wall Art        LUIS TREVINO:              4   Chairs          1   Desk
         2   Wall Art          1   Computer          1   Monitor          1  
Cabinet          2   Lamps        VACANT #8082              3   Wall Art   1  
Monitor      1   Desk   1   Cabinet      3   Chairs          1   Computer       
VACANT #8083              2   Wall Art          1   Monitor w/CPU          1  
Keyhold Desk          1   Computer          1   Monitor          3   Chairs    
   VACANT #8086              4   Chairs          1   Cabinet          1  
Keyhold Desk          1   Lamp          1   Rattan Table          1   Computer  
       1   Monitor        VACANT #8085              1   Keyhold Desk          4
  Chairs          2   Wall Art          1   Cabinet          1   Lamp          1
  Computer          1   Monitor       



--------------------------------------------------------------------------------

Kauai Lagoons Sales     LOCATION:  CLOSING ROOM                   KYLE GOODMAN:
             4   Chairs   1   Desk      1   Computer   2   Wall Art      1  
Monitor        ALIEA BAILEY:              4   Chairs   1   Desk      1  
Computer   2   Wall Art      1   Monitor   1   Lamp      1   Crendenza       
CHRISTY SELVAGE:              4   Chairs   1   Desk      1   Computer   1   Lamp
     1   Monitor   3   Wall Art    COLLETTE ALTHOUSE:              4   Chairs  
1   Desk      1   Computer   2   Wall Art      1   Monitor   1   Credenza   
GORDON LETT:              4   Chairs   1   Desk      1   Computer   5   Wall Art
     1   Monitor   1   Cabinet    MIKE PARSELLS:              4   Chairs   1  
Desk      1   Computer   2   Wall Art      1   Monitor   1   Lamp    DANIEL
SCHMIDT:              4   Chairs   1   Desk      1   Computer   1   Credenza   
  1   Monitor   3   Wall Art          1   Lamp    KRISTINE YOUNG:              3
  Chairs   1   Desk      1   Computer   1   Lamp      1   Monitor   2   Wall Art
   RYAN MCANARNEY:              4   Chairs   1   Desk      1   Computer   3  
Wall Art      1   Monitor   1   Lamp          1   Cabinet    KIRSTEN SPARKMAN:  
           3   Chairs   1   Desk      1   Computer   2   Small Tables   1  
Monitor   1   Lamp          3   Wall Art    MARTY KAHN:              5   Chairs
  1   Desk      1   Computer   1   Cabinet      1   Monitor   4   Wall Art   



--------------------------------------------------------------------------------

Kauai Lagoons Sales     LOCATION:  CLOSING ROOM                   TJ MARSHMAN:  
           3   Chairs   1   Desk      1   Computer   1   Credenza      1  
Monitor   2   Wall Art    CATHERINE GRAY:              4   Chairs   1   Desk   
  1   Computer   1   Cabinet      1   Monitor   2   Wall Art          1   Lamp
   MARK JOHNSON:              4   Chairs   1   Desk      1   Computer   2   Wall
Art      1   Monitor        BACK OF SE CLOSING ROOM:              8   Chairs   1
  File Cabinet   1   Glass Table   4   Wall Art      1   Cabinet   1   Hawaiiana
Display       24   Lockers   



--------------------------------------------------------------------------------

  3   boats            1964 Century            1969 Funai (Huki)            1986
Serenella          1   Truck            Toyota pickup            LP vehicles    
  



--------------------------------------------------------------------------------

SCHEDULE 1(o) – HABITAT CONSERVATION PLAN

See attached.

 

56



--------------------------------------------------------------------------------

 

 

 

IMPLEMENTING AGREEMENT

for the

KAUA‘I LAGOONS HABITAT CONSERVATION PLAN

by and between

KAUA‘I LAGOONS LLC,

UNITED STATES FISH AND WILDLIFE SERVICE, and

HAWAI‘I DEPARTMENT OF LAND AND NATURAL RESOURCES

 

 

 

September, 2012



--------------------------------------------------------------------------------

CONTENTS

 

1.0

  PARTIES

2.0

  RECITALS AND PURPOSES   2.1    Recitals   2.2    Purposes

3.0

  DEFINITIONS   3.1    Terms defined in Endangered Species Act and HRS Chapter
195D   3.2    “Agreement   3.3    “Changed Circumstances”   3.4    “Covered
Activities”   3.5    “Covered Species”   3.6    “HCP”   3.7    “Listed Species”
  3.8    “Permit” or “Permits”   3.9    “Permittee”   3.10    “Take”   3.11   
“Unforeseen Circumstances”   3.12    “Unlisted Species”

4.0

  OBLIGATIONS OF THE PARTIES   4.1    Obligations of Permittee   4.2   
Obligations of the Wildlife Agencies   4.3    Interim obligations upon a finding
of Unforeseen Circumstances

5.0

  INCORPORATION OF HCP

6.0

  TERM   6.1    Effective date and term

 

2



--------------------------------------------------------------------------------

  6.2    Surrender of the Permits

7.0

  FUNDING

8.0

  MONITORING AND REPORTING   8.1    Planned periodic reports   8.2    Other
reports   8.3    Certification of reports   8.4    Monitoring by Wildlife
Agencies

9.0

  CHANGED CIRCUMSTANCES   9.1    Permittee-initiated response to Changed
Circumstances   9.2    Wildlife Agency-initiated response to Changed
Circumstances   9.3    Listing of species that are not Covered Species

10.0

  ADAPTIVE MANAGEMENT   10.1    Permittee-initiated adaptive management   10.2
   Wildlife Agency-initiated adaptive management   10.3    Reductions in
mitigation   10.4    No increase in Take

11.0

  MODIFICATIONS AND AMENDMENTS   11.1    Minor amendments   11.2    Major
amendments

12.0

  REMEDIES, ENFORCEMENT, AND DISPUTE RESOLUTION   12.1    In general   12.2   
No monetary damages   12.3    Injunctive and temporary relief   12.4   
Enforcement authority   12.5    Permit suspension or revocation

 

3



--------------------------------------------------------------------------------

  12.6    Informal dispute resolution process

13.0

  CONSULTATIONS WITH OTHER PUBLIC AGENCIES

14.0

  MISCELLANEOUS PROVISIONS   14.1    Temporary prevention of performance   14.2
   No partnership   14.3    Notices   14.4    No federal contract   14.5   
Availability of funds   14.6    Duplicate originals   14.7    No third-party
beneficiaries   14.8    Relationship to the ESA, HRS Chapter 195D and other
authorities   14.9    References to regulations   14.10    Applicable laws  
14.11    Successors and assigns

 

4



--------------------------------------------------------------------------------

1.0 PARTIES

This Implementing Agreement is made by and between Kaua‘i Lagoons LLC (KL), the
United States Fish and Wildlife Service (USFWS), and the Hawai‘i Department of
Land and Natural Resources (DLNR).

These entities may be referred to as the “Parties” and individually as a
“Party.” The USFWS and DLNR may be referred to collectively as the “Wildlife
Agencies” and individually as a “Wildlife Agency,” and KL may be referred to as
the “Permittee.”

 

2.0 RECITALS AND PURPOSES

2.1       Recitals.           The Parties have entered into this Agreement in
consideration of the following facts:

(a)        The Kaua‘i Lagoons Resort (Resort) in Līhu‘e, Kaua‘i, built in the
1980’s, encompasses approximately 600 acres, and was originally developed with
two 18-hole championship golf courses, a golf and racquet club facility, a
network of man- made navigable lagoons, a restaurant, commercial development,
and associated parking areas.

(b)        The Resort lagoons and golf courses have been colonized by several
bird species which are listed as threatened or endangered under the federal
Endangered Species Act (ESA), including the Hawaiian Goose or Nēnē (Branta
sandvicensis) (hereafter referred to as Nēnē), the Hawaiian endemic sub-species
of the Black-necked Stilt (Himantopus mexicanus knudseni) (hereafter referred to
as Hawaiian Stilt), Hawaiian Coot (Fulica alai), the Hawaiian endemic
sub-species of the Common Moorhen (Gallinula chloropus sandvicensis) (hereafter
referred to as Hawaiian Moorhen), and the Hawaiian Duck (Anas wyvilliana). The
island of Kaua‘i also provides habitat for two seabird species which are listed
under the ESA [Hawaiian Petrel (Pterodroma sandwichensis) and the Newell’s
Shearwater (Puffinus auricularis newelli)], and one seabird species which is a
Candidate for listing under the ESA [Band-rumped Storm-Petrel (Oceanodroma
castro)]. These three seabird species may fly over the Resort when they transit
between their inland breeding colonies and the sea.

(c)        All eight bird species identified above are listed as threatened or
endangered pursuant to Hawai‘i Revised Statutes (HRS) Chapter 195D;

(d)        Further development within the Resort, and operation of the Resort,
could result in the incidental take of these eight bird species. KL has
developed a series of measures, described in the Habitat Conservation Plan
(HCP), that will minimize and mitigate to the maximum extent practicable the
effects of Take of these Covered Species incidental to KL’s Covered Activities,
and that will also increase the likelihood that the Covered Species will survive
and recover, and provide a net environmental benefit.

2.2        Purpose.  The purpose of this Agreement is to clarify the provisions
of the HCP and the processes the Parties intend to follow to ensure the
successful implementation of the HCP in accordance with the Permits and
applicable Federal and State law.

 

5



--------------------------------------------------------------------------------

3.0 DEFINITIONS

The following terms as used in this Agreement will have the meanings set forth
below:

3.1     Terms defined in Endangered Species Act and HRS Chapter 195D. Terms used
in this Agreement and specifically defined in the Endangered Species Act (ESA)
or HRS Chapter 195D, or in regulations adopted by the Wildlife Agencies under
the ESA or HRS Chapter 195D, have the same meaning as in the ESA or HRS Chapter
195D and those implementing regulations, unless this Agreement expressly
provides otherwise.

3.2     “Adaptive Management” means a flexible approach to the long-term
management of fish, wildlife and habitat resources of the project area that is
directed over time by the results of ongoing monitoring activities and other
information.

3.3     “Agreement” means this Implementing Agreement, which incorporates the
HCP and Permits by reference.

3.4     “Changed Circumstances” means changes in circumstances affecting a
Covered Species or the geographic area covered by the HCP that can reasonably be
anticipated by the Parties and that can reasonably be planned for in the HCP
(e.g. the listing of a new species, or a fire or other natural catastrophic
event in areas prone to such event.) Changed Circumstances and the planned
responses to those circumstances are described in section 7.4.2 of the HCP.
Changed Circumstances are not Unforeseen Circumstances.

3.5     “Covered Activities” means certain activities carried out by KL that may
result in incidental Take of Covered Species, and consists of Resort
construction and operation activities as described in Chapter 2 of the HCP.

3.6     “Covered Species” means the following eight species, each of which the
HCP addresses in a manner sufficient to meet all of the criteria for the USFWS
to issue an Incidental Take Permit under ESA § 10(a)(1)(B) and for DLNR to issue
an Incidental Take License under HRS Chapter 195D: Hawaiian Goose or Nēnē
(Branta sandvicensis) (hereafter referred to as Nēnē), the Hawaiian endemic
sub-species of the Black-necked Stilt (Himantopus mexicanus knudseni) (hereafter
referred to as Hawaiian Stilt), Hawaiian Coot (Fulica alai), the Hawaiian
endemic sub-species of the Common Moorhen (Gallinula chloropus sandvicensis)
(hereafter referred to as Hawaiian Moorhen), the Hawaiian Duck (Anas
wyvilliana), Hawaiian Petrel (Pterodroma sandwichensis), Newell’s Shearwater
(Puffinus auricularis newelli), and Band-rumped Storm-Petrel (Oceanodroma
castro).

3.7     “HCP” means the Habitat Conservation Plan prepared by Kaua‘i Lagoons
LLC.

3.8     “Listed Species” means a species (including a subspecies, or a distinct
population segment of a vertebrate species) that is listed as endangered or
threatened under the ESA and/or HRS Chapter 195D.

 

6



--------------------------------------------------------------------------------

3.9        “Permit” or “Permits” means the Incidental Take Permit issued by the
USFWS to KL pursuant to Section 10(a)(1)(B) of the ESA, and the Incidental Take
License issued by DLNR to KL pursuant to HRS Chapter 195D, for Take incidental
to Covered Activities, as such Permits may be amended from time to time.

3.10      “Permittee” means Kaua‘i Lagoons LLC.

3.11      “Take” means to harass, harm, pursue, hunt, shoot, wound, kill, trap,
capture, or collect any listed or unlisted Covered Species. Harm means an act
that actually kills or injures a member of a Covered Species, including an act
that causes significant habitat modification or degradation where it actually
kills or injures a member of a Covered Species by significantly impairing
essential behavioral patterns, including breeding, feeding or sheltering.

3.12      “Unforeseen Circumstances” means changes in circumstances affecting a
Covered Species or geographic area covered by the HCP that could not reasonably
have been anticipated by plan developers and the Wildlife Agencies at the time
of the HCP’s negotiation and development, and that result in a substantial and
adverse change in the status of the Covered Species.

3.13      “Unlisted Species” means a species (including a subspecies, or a
distinct population segment of a vertebrate species) that is not listed as
endangered or threatened under the ESA or HRS Chapter 195D.

 

4.0 OBLIGATIONS OF THE PARTIES

4.1         Obligations of Permittee.

4.1.1  Chapters 4 and 6 of the HCP describe the measures KL is obligated to
implement in order to avoid, minimize, mitigate and monitor the effects of its
Covered Activities on the Covered Species.

4.1.2  Upon issuance of the Permits, KL will fully and faithfully perform all
obligations assigned to it under this Agreement, the Permits, and the HCP.

4.2         Obligations of the Wildlife Agencies.

4.2.1  Permit Issuance.  Upon approval of the HCP by the Wildlife Agencies and
execution of this Agreement by all Parties, and satisfaction of all other
applicable legal requirements, the USFWS will issue KL a Permit under Section
10(a)(1)(B) of the ESA, and DLNR will issue KL a Permit under HRS Chapter 195D,
authorizing incidental Take by KL of each Covered Species resulting from Covered
Activities.

4.2.2  Permit coverage.  The Permits will identify all Covered Species. The
Permit issued by the USFWS will take effect for those Covered Species which are
also Listed Species under the ESA (i.e., all of the Covered Species except for
the Band-rumped Storm-Petrel (Oceanodroma castro)) in accordance with the terms
of the federal

 

7



--------------------------------------------------------------------------------

Permit. Subject to compliance with all other terms of this Agreement, the Permit
issued by the USFWS will take effect for a Covered Species which is an Unlisted
Species (i.e., Band-rumped Storm-Petrel (Oceanodroma castro)) upon the listing
of that species as threatened or endangered under the ESA. The Permit issued by
the DLNR will take effect for all of the Covered Species at the time the Permit
is issued.

4.2.3   “No surprises” and “Incentives” assurances.  Provided that Permittee has
complied with its obligations under the HCP, this Agreement, and the Permits,
including any provisions for Changed Circumstances, adaptive management and any
other contingency measures provided for in the HCP, the USFWS can require
Permittee to provide mitigation beyond that provided for in the HCP only in
accordance with the ESA “No Surprises” regulations at 50 C.F.R. §§ 17.22(b)(5)
and 17.32(b)(5), and the DLNR can require Permittee to provide mitigation beyond
that provided for in the HCP only in accordance with the HRS Chapter 195D
“Incentives” provisions at HRS Section 195D-23.

4.3         Interim obligations upon a finding of Unforeseen Circumstances.  If
either the USFWS or DLNR or both make a finding of Unforeseen Circumstances,
during the period necessary to determine the nature and location of additional
or modified mitigation, KL will avoid contributing to appreciably reducing the
likelihood of the survival and recovery of the affected species.

 

5.0 INCORPORATION OF HCP

The HCP and each of its provisions are intended to be, and by this reference
are, incorporated herein. In the event of any direct contradiction between the
terms of this Agreement and the HCP, the terms of this Agreement shall control.
In all other cases, the terms of this Agreement and the terms of the HCP shall
be interpreted to be complementary to each other. In the event of any
contradiction between the terms of the HCP and the terms of either Permit, the
terms of that Permit shall control with regard to the Permit.

 

6.0 TERM

6.1         Effective date and term.  This Agreement and the HCP shall become
effective as between KL and DLNR on the date that DLNR issues the Permit under
HRS Chapter 195D, and as between KL and USFWS on the date that USFWS issues the
Permit under the ESA. This Agreement, the HCP, and the Permits will remain in
effect for thirty (30) years from the issuance of the Permits, except as
otherwise provided below.

6.2         Surrender of the Permits.  Permittee may surrender the Permits in
accordance with any applicable statutes or regulations in force on the date of
such surrender. (For example, the relevant USFWS regulations are currently
codified at 50 C.F.R. § 13.26.) Notwithstanding surrender of the Permits,
Permittee will be required to provide post-surrender mitigation for any take of
Covered Species that the Wildlife Agencies determine will not have been fully
mitigated under the HCP by the time of

 

8



--------------------------------------------------------------------------------

surrender. Permittee’s obligations under the HCP and this Agreement will
continue until the Wildlife Agencies notify Permittee that no post-surrender
mitigation is required, or that all post-surrender mitigation required by the
Wildlife Agencies is completed. The Permits shall be deemed canceled only upon a
determination by the issuing Wildlife Agency that such outstanding mitigation
obligations have been implemented. Upon surrender of the Permits, no additional
take shall be allowed under the surrendered Permit except as necessary to carry
out any outstanding mitigation obligations. Unless the Parties agree otherwise,
the Wildlife Agencies may not require more mitigation than would have been
provided if Permittee had carried out the full term of the HCP. If Permittee
elects to surrender the Permits before expiration of the full term of the HCP,
such surrender shall be in accordance with applicable regulations in force at
the time of surrender. If such regulations do not specify the procedures for
surrender, Permittee will provide notice to the Wildlife Agencies at least 120
days prior to the planned surrender. Such notice will include a status report
detailing the nature and amount of take of all Covered Species, the mitigation
provided for those species prior to surrender, and the status of Permittee’s
compliance with all other terms of the HCP. Within 120 days after receiving a
notice and status report meeting the requirements of this paragraph, the
Wildlife Agencies will give notice to Permittee stating whether any
post-surrender mitigation is required and, if so, the amount and terms of such
mitigation, and the basis for the Wildlife Agencies’ conclusions. If the
Wildlife Agencies determine that no post-surrender mitigation is required, all
obligations assumed by the Parties under this Agreement will terminate upon
issuance by the Wildlife Agencies of such notice. If Permittee disagrees with
the Wildlife Agencies’ determination, the Parties may choose to use the dispute
resolution procedures described in section 12.6 of this Agreement. Permittee
will continue to carry out its obligations under the HCP until any such dispute
is resolved. If the Parties are unable to agree, the Wildlife Agencies will have
the final authority to determine whether Permittee is required to provide
post-surrender mitigation.

 

7.0 FUNDING

7.1        KL warrants that it has, and will expend, the funds identified in
Chapters 4 and 6 of the HCP as such funds may be necessary to fulfill its
obligations under the HCP. KL commits to including a line item for complete HCP
implementation into its annual operating budget for the life of the HCP. KL will
promptly notify the Wildlife Agencies of any material change in KL’s financial
ability to fulfill its obligations. In addition to providing any such notice, KL
will provide the Wildlife Agencies with a copy of its annual report each year of
the Permits, or with such other reasonably available financial information that
the Parties agree will provide adequate evidence of KL’s ability to fulfill its
obligations.

7.2        Kaua’i Lagoons will also post a bond in a form acceptable to the
Wildlife Agencies to ensure that funding will be available to implement the HCP.

 

  (a)

The bond will name DLNR as the obligee. DLNR may make a claim to fund or
otherwise pay for any mitigation obligations required by the HCP or the Permits
which Kauai Lagoons failed to or is unable to implement. The circumstances under
which DLNR may make a claim include, but are not limited to: Kaua’i Lagoons
fails to fund or otherwise pay for the monitoring and mitigation

 

9



--------------------------------------------------------------------------------

  measures when required under the HCP; or the Permit is suspended or terminated
early through revocation or surrender and Kauai Lagoons fails to or is unable to
implement any required mitigation measures. Whenever DLNR makes a valid claim
under the bond, DLNR is entitled to payment of the full cost of implementing the
outstanding mitigation obligations, as determined exclusively by DLNR after
consultation with the Service, up to the full amount of the bond.

 

  (b)  The bond shall either: (i) continue in force for the term of the Permits;
or (ii) take the form of a biennial bond which shall be renewed every two years
with a continuation certificate mailed to DLNR with a copy to the Service at
least six months prior to expiration of the bond. Failure to renew or obtain a
replacement bond six months before the expiration date of the then-existing bond
will constitute grounds for suspension or revocation of the Permits.

 

  (c) The bond will be in the amount of $153,677 dollars for each of the first 5
years of the Plan which reflects the estimated annual implementation cost as
detailed in Section 6.4 of the HCP. Effective on January 1, 2017, and each
five-year anniversary thereafter during the term of the Permits, the amount of
the bond shall be adjusted for inflation using 2012 dollars as baseline. These
are annual amounts and any claim made by DLNR does not diminish the amount that
must be assured by the bond in subsequent years.

 

  (d) DLNR shall consult with FWS in determining whether to make a claim on the
bond. Prior to making any claim on the bond, DLNR shall provide written notice
to Kauai Lagoons of its alleged failure or inability to implement required
obligations under the HCP, and a period of 30 days to demonstrate to DLNR’s
satisfaction that a claim on the bond is not warranted, unless such 30-day
period would extend beyond the term of the bond. In such cases, DLNR may proceed
to make a claim on the bond and provide simultaneous notice to Kauai Lagoons.

 

8.0 MONITORING AND REPORTING

8.1        Planned periodic reports.  As described in the HCP, KL will submit
periodic reports describing its activities and results of the monitoring program
provided for in the HCP.

8.2        Other reports.  KL will provide, within 30 days of being requested by
either or both of the Wildlife Agencies, any additional information in its
possession or control related to implementation of the HCP that is requested by
the Wildlife Agencies for the purpose of assessing whether the terms and
conditions of the Permits and the HCP, including the HCP’s adaptive management
plan, are being fully implemented.

8.3        Certification of reports.  All reports will include the following
certification from a responsible KL official who supervised or directed
preparation of the report:

I certify that, to the best of my knowledge, after appropriate inquiries of
relevant persons involved in the preparation of this report, the information
submitted is true, accurate, and complete.

 

10



--------------------------------------------------------------------------------

8.4        Monitoring by Wildlife Agencies.  The USFWS may conduct inspections
and monitoring in connection with the federal Permit in accordance with the ESA
and its implementing regulations (see, e.g., 50 CFR §13.47), and DLNR may
conduct inspections and monitoring in connection with the state Permit in
accordance with HRS Chapter 195D and its implementing regulations.

 

9.0 CHANGED CIRCUMSTANCES

9.1        Permittee-initiated response to Changed Circumstances.  Changed
Circumstances identified and planned for in the HCP are specifically listed in
section 6.3 of the HCP. KL will give notice to the Wildlife Agencies within
seven (7) calendar days after learning that any of the Changed Circumstances has
occurred. As soon as practicable thereafter, but no later than thirty
(30) calendar days after learning of the Changed Circumstance, KL shall begin
implementing the remedial conservation measures identified in section 6.3 for
the specific Changed Circumstance to the extent necessary to mitigate the
effects of the Changed Circumstance on Covered Species. KL will promptly report
to the Wildlife Agencies on its actions, and KL will begin implementing the
remedial conservation measures without awaiting notice from the Wildlife
Agencies. Such changes are provided for in the HCP, and hence do not constitute
Unforeseen Circumstances or require amendment of the Permits or HCP.

9.2        Wildlife Agency-initiated response to Changed Circumstances.  If a
Wildlife Agency determines that a Changed Circumstance has occurred and that KL
has not responded in accordance with section 6.3 of the HCP, the Wildlife Agency
will so notify Permittee and direct Permittee to make the required changes.
Within thirty (30) calendar days after receiving such notice, KL will make the
required changes and report to the Wildlife Agencies on its actions. Such
changes are provided for in the HCP, and hence do not constitute Unforeseen
Circumstances or require amendment of the Permits or HCP.

9.3        Listing of species that are not Covered Species.  In the event that a
non-Covered Species that may be affected by Covered Activities becomes listed
under the ESA or HRS Chapter 195D during the term of this Agreement, the HCP and
the Permits, KL will either refrain from conducting Covered Activities which
will result in Take or jeopardy of the species or adverse modification of
critical habitat, or implement the “no take/no jeopardy/no adverse modification”
measures identified by the Wildlife Agencies until the Permits are amended to
include such species, or until the Wildlife Agencies notify KL that such
measures are no longer needed to avoid jeopardy to, Take of, or adverse
modification of the critical habitat of, the non-Covered Species.

 

10.0 ADAPTIVE MANAGEMENT

10.1      Permittee-initiated adaptive management.  KL will implement the
adaptive management provisions in Section 4.6 of the HCP when changes in
management practices are necessary to achieve the HCP’s biological objectives or
to respond to monitoring results or new scientific information. Permittee will
make such changes without awaiting notice from the Wildlife Agencies, and will
report to the Wildlife Agencies on any actions taken pursuant to this section.

 

11



--------------------------------------------------------------------------------

10.2       Wildlife Agency-initiated adaptive management.  If the Wildlife
Agencies determine that the adaptive management provisions in the HCP have been
triggered and that Permittee has not changed its management practices in
accordance with Section 4.6 of the HCP, the Wildlife Agencies will so notify KL
and direct KL to make the required changes. Within thirty (30) calendar days of
receiving such notice, KL will make the required changes and report to the
Wildlife Agencies on its actions. Such changes are provided for in the HCP, and
hence do not constitute Unforeseen Circumstances or require amendment of the
Permits or HCP.

10.3       Reductions in mitigation.  KL will not implement adaptive management
changes that may result in less mitigation than provided for Covered Species
under the original terms of the HCP, unless the Wildlife Agencies first provide
written approval. KL may propose any such adaptive management changes by notice
to the Wildlife Agencies, specifying the adaptive management modifications
proposed, the basis for them, including supporting data, and the anticipated
effects on Covered Species, and other environmental impacts. Within 120 days of
receiving such a notice, the Wildlife Agencies will either approve the proposed
adaptive management changes, approve them as modified by the Wildlife Agencies,
or notify KL that the proposed changes constitute permit amendments that must be
reviewed under Section 11.0 of this Agreement.

10.4       No increase in Take.  This section does not authorize any
modifications that would result in an increase in the amount and nature of Take,
or increase the impacts of Take, of Covered Species beyond that analyzed under
the original HCP and any amendments thereto. Any such modification must be
reviewed as a permit amendment under Section 11.0 of this Agreement.

 

11.0 MODIFICATIONS AND AMENDMENTS

11.1       Minor amendments.

(a)        Minor Amendments are changes to the HCP provided for under the
operating conservation program, including adaptive management changes and
responses to Changed Circumstances. They also include revisions which do not
significantly modify the scope or nature of activities or actions covered by the
incidental take Permits in terms of their effect on the Covered Species. Any
Party may propose minor amendments to the HCP or this Agreement by providing
notice to all other Parties. Such notice shall include a statement of the reason
for the proposed amendment and an analysis of its environmental effects,
including its effects on operations under the HCP and on Covered Species. The
other Parties shall each use their best efforts to respond in writing to the
proposal within sixty (60) calendar days of receipt of the request. The response
shall either (1) concur with the proposed Amendment; (2) concur with the
proposed Amendment with requested changes; (3) identify additional information
necessary to enable evaluation of the proposed Amendment, or (4) disapprove the
proposed Amendment, stating reasons for the disapproval. All Parties must agree
in writing to any Minor Amendment, including the schedule for implementation,
before implementation of such Amendment. Any proposed Minor Amendment which is
disapproved by one of the Parties may be resubmitted as a proposed Major
Amendment pursuant to Section 11.2 of this Agreement. The Wildlife

 

12



--------------------------------------------------------------------------------

Agencies will not propose or approve a Minor Amendment if the Wildlife Agencies
determine that such amendment would result in operations under the HCP that are
significantly different from those analyzed in connection with the original HCP,
adverse effects on the environment that are new or significantly different from
those analyzed in connection with the original HCP, or additional Take not
analyzed in connection with the original HCP.

(b)         Minor Amendments may include, but are not limited to, the following:

(1)        Correction of any maps or exhibits to correct errors in mapping or to
reflect previously approved changes in the HCP and/or incidental take permits;

(2)        Modifying existing or establishing new measures to further minimize
or avoid take of the Covered Species;

(3)        Modifying reporting protocols for Annual Reports;

(4)        Minor changes to monitoring or reporting protocols;

(5)        Minor changes to the amount of authorized take based on the results
of monitoring;

(6)        The changes described in Section 4.4.3 of the HCP;

(7)        Revising Covered Species habitat enhancement and management
techniques based on new information and/or analyses;

(8)        Any other modifications to the HCP that are consistent with the
biological goals and objectives described in the HCP that will not result in
operations under the HCP that are significantly different from those analyzed in
connection with the HCP as approved, adverse impacts on the environment that are
new or significantly different from those analyzed in connection with the HCP as
approved, or take of Covered Species not analyzed in connection with the HCP as
approved, including but not limited to the approval or execution of agreements
to facilitate execution and implementation of the HCP, or actions by KL to
delegate (while retaining full responsibility for compliance with) any of its
duties under this HCP to a third party under its direct control.

11.2       Major Amendments.

(a)         Major Amendments may include, but are not limited to, the following:

(1)        Adding a new species to the list of Covered Species contained in the
HCP and/or the incidental take permits;

(2)        Changes to the Covered Activities which were not addressed in the HCP
as originally adopted, and which otherwise do not meet the criteria for a Minor
Amendment as discussed above; and

(3)        Extending the term of the incidental take permits.

(b)         A Major Amendment requires submittal to the USFWS and DLNR of a
written application and implementation of all permit processing procedures

 

13



--------------------------------------------------------------------------------

applicable to an original incidental take Permit. The specific documentation
required to comply with the ESA, HRS Chapter 195D, and the National
Environmental Policy Act may vary based on the nature of the Amendment.

 

12.0  REMEDIES, ENFORCEMENT, AND DISPUTE RESOLUTION

12.1     In general.  Except as set forth below, each Party shall have all
remedies otherwise available to enforce the terms of this Agreement, the
Permits, and the HCP.

12.2     No monetary damages.  No Party shall be liable for damages to any other
Party or other person for any breach of this Agreement, any performance or
failure to perform a mandatory or discretionary obligation imposed by this
Agreement or any other cause of action arising from this Agreement.

12.3     Injunctive and temporary relief.  The Parties acknowledge that the
Covered Species are unique and that their loss as species would result in
irreparable damage to the environment, and that therefore injunctive and
temporary relief may be appropriate to ensure compliance with the terms of this
Agreement.

12.4     Enforcement authority of the United States and State of
Hawai‘i.  Nothing contained in this Agreement is intended to limit the authority
of the United States or the State of Hawai‘i to seek civil or criminal penalties
or otherwise fulfill its enforcement responsibilities under the ESA or HRS
Chapter 195D or other applicable law.

12.5     Permit Suspension.  The USFWS may suspend or revoke the federal Permit,
in whole or in part, in accordance with the ESA, associated implementing
regulations, or other applicable laws and regulations in force at the time of
such suspension. DLNR may suspend the state Permit, in whole or in part, to the
extent allowed by HRS Chapter 195D, associated implementing regulations, or
other applicable laws and regulations in force at the time of such suspension.

12.6     Informal dispute resolution process.  In the event of a dispute between
the Parties regarding this Agreement, the Permits or the HCP, the disputing
Party may notify the other Parties of the dispute in writing. The Parties will
then confer within thirty (30) calendar days of the receipt of such
notification, and the Parties will use their best efforts and good faith to
promptly and cooperatively resolve the dispute within an additional thirty
(30) calendar days. If at the end of that period the dispute has not been
resolved, the dispute shall be elevated to the Executive Director of Kauai
Lagoons, the Field Supervisor for the USFWS Pacific Islands Fish and Wildlife
Office, and the DLNR Chairperson, who shall personally meet and confer within
the next thirty (30) calendar days and who shall exercise their best efforts and
good faith to promptly and cooperatively resolve the dispute. If at any time a
Party determines that circumstances so warrant, the Party may avail itself of
any legal remedies otherwise available.

13.0 CONSULTATIONS WITH OTHER PUBLIC AGENCIES

Nothing in this Agreement is intended to alter the obligation of a federal
agency to

 

14



--------------------------------------------------------------------------------

consult with the USFWS pursuant to Section 7 of the ESA (16 U.S.C. 1536(a)). To
the maximum extent appropriate in any consultation on any Covered Activity with
respect to the Covered Species under Section 7(a) of the ESA and regulations
issued there under, the USFWS shall ensure that the biological opinion issued in
formal consultation, or views expressed by the USFWS in informal consultation,
in connection with the proposed activity are consistent with the biological
opinion prepared on the Permit and HCP, provided that the Covered Activity as
proposed in the consultation is consistent, and will be implemented in
accordance with, the HCP, this Agreement, and the Permit. Any reasonable and
prudent measures and terms and conditions in the biological opinion, or views
expressed by the USFWS in informal consultation, on the proposed activity shall,
to the maximum extent appropriate, be consistent with and not in excess of the
measures included in the HCP, this Agreement, and the Permit

 

14.0 MISCELLANEOUS PROVISIONS

14.1     Temporary prevention of performance.  In the event that Permittee is
wholly or partially prevented from performing obligations under this Agreement
because of unforeseeable causes beyond the reasonable control of and without the
fault or negligence of the Permittee, including, but not limited to third party
actions, sudden actions of the elements not identified as Changed Circumstances,
or actions of a non-participating federal agency, state agencies or local
jurisdictions, Permittee shall be excused from whatever performance is affected
by such unforeseeable cause to the extent so affected, provided that nothing in
this section shall be deemed to authorize any Party to violate the ESA or HRS
Chapter 195D, and provided further that:

(a) The suspension of performance is of no greater scope and no longer duration
than is required by the unforeseeable cause;

(b) Within fifteen (15) days after the occurrence of the unforeseeable cause
Permittee shall give the Wildlife Agencies written notice describing the
condition, an estimate of how long Permittee expects it to persist, and how
Permittee plans to remedy the effects of the temporary suspension of
performance;

(c) Permittee shall use its best efforts to remedy its inability to perform; and

(d) When Permittee is able to resume performance of its obligations, Permittee
shall give the Wildlife Agencies written notice to that effect.

14.2     No partnership.  Neither this Agreement nor the HCP shall make or be
deemed to make any Party to this Agreement the agent for or the partner of any
other Party.

14.3     Notices.  Any notice permitted or required by this Agreement shall be
in writing, delivered personally, or by overnight mail, to the persons listed
below, or shall be deemed given five (5) business days after deposit in the
United States mail, certified and postage prepaid, return receipt requested and
addressed as follows, or at such other address as any Party may from time to
time specify to the other Parties in writing.

 

15



--------------------------------------------------------------------------------

Notices may be delivered by facsimile or other electronic means, provided that
they are also delivered personally or by overnight or certified mail. Notices
shall be transmitted so that they are received within the specified deadlines.

Field Supervisor

United States Fish and Wildlife Service

Pacific Islands Fish and Wildlife Office

300 Ala Moana Blvd., Room 3-122

Honolulu, Hawaii 96850

Telephone: 808-792-9400

Facsimile: 808-792-9580

Chairperson

Board of Land and Natural Resources

1151 Punchbowl Street, Rm 130

Honolulu, Hawaii 96813

Telephone: 808-587-0400

Facsimile: 808-587-0160

Marriott Vacation Club International

Kauai Lagoons Development Office

3351 Hoolaulea Way

Lihue, HI 96766

Telephone: 808-241-2061

Facsimile: 808-241-2065

14.4     No Federal contract.  Notwithstanding any language to the contrary in
this Agreement, this Agreement is not intended to create, and shall not be
construed to create, an enforceable contract between the Parties. The sole
purpose of this Agreement is to clarify the provisions of the HCP and the
processes the Parties intend to follow to ensure the successful implementation
of the HCP in accordance with the Permits.

14.5     Availability of funds.  Implementation of this Agreement and the HCP by
the USFWS is subject to the requirements of the Anti-Deficiency Act and the
availability of appropriated funds. Nothing in this Agreement will be construed
by the Parties to require the obligation, appropriation, or expenditure of any
money from the U.S. Treasury. The Parties acknowledge that the USFWS will not be
required under this Agreement to expend any federal agency’s appropriated funds
unless and until an authorized official of that agency affirmatively acts to
commit to such expenditures as evidenced in writing.

14.6     Duplicate originals.  This Agreement may be executed in any number of
duplicate originals. A complete original of this Agreement shall be maintained
in the official records of each of the Parties hereto.

14.7     No third-party beneficiaries.  Without limiting the applicability of
rights granted to the public pursuant to the ESA, HRS Chapter 195D, or other
federal or state law, this Agreement shall not create any right or interest in
the public, or any member thereof, as a third-party beneficiary hereof, nor
shall it authorize anyone not a Party to this Agreement to maintain a suit for
personal injuries or damages pursuant to

 

16



--------------------------------------------------------------------------------

the provisions of this Agreement. The duties, obligations, and responsibilities
of the Parties to this Agreement with respect to third parties shall remain as
imposed under existing law.

14.8     Relationship to the ESA, HRS Chapter 195D and other authorities.  The
terms of this Agreement shall be governed by and construed in accordance with
the ESA, HRS Chapter 195D, and applicable federal and state law. In particular,
nothing in this Agreement is intended to limit the authority of the Wildlife
Agencies to seek penalties or otherwise fulfill their responsibilities under the
ESA or HRS Chapter 195D. Moreover, nothing in this Agreement is intended to
limit or diminish the legal obligations and responsibilities of the Wildlife
Agencies as agencies of the federal government. Nothing in this Agreement will
limit the right or obligation of any federal agency to engage in consultation
required under Section 7 of the ESA or other federal law; however, it is
intended that the rights and obligations of Permittee under the HCP and this
Agreement will be considered in any consultation affecting Permittee or its
Covered Activities.

14.9     References to regulations.  Any reference in this Agreement, the HCP,
or the Permits to any regulation or rule of the Wildlife Agencies shall be
deemed to be a reference to such regulation or rule in existence at the time an
action is taken.

14.10   Applicable laws.  All activities undertaken pursuant to this Agreement,
the HCP, or the Permits must be in compliance with all applicable state and
federal laws and regulations.

 

17



--------------------------------------------------------------------------------

14.11   Successors and assigns.  This Agreement and each of its covenants and
conditions shall be binding on and shall inure to the benefit of the Parties and
their respective successors and assigns. Assignment or other transfer of either
of the Permits shall be governed by the Wildlife Agencies’ regulations in force
at the time.

IN WITNESS WHEREOF, THE PARTIES HERETO have executed this Implementing Agreement
to be in effect as of the date the Permits are issued.

 

BY             LOGO [g701352exe_pg18a.jpg]     Date     11/9/12       

 

     

 

       Deputy Regional Director              United States Fish and Wildlife
Service, Region I              Portland, Oregon         BY           LOGO
[g701352exe_pg18b.jpg]     Date     10/12/12       

 

     

 

       Chairperson              Board of Land and Natural Resources             
Honolulu, Hawaii         BY             LOGO [g701352exe_pg18c.jpg]     Date  
  9/28/12       

 

     

 

       Kaua‘i Lagoons LLC              Lihue, Hawaii        

 

18



--------------------------------------------------------------------------------

SCHEDULE 2 – PURCHASE PRICE ALLOCATION

TBD prior to the expiration of Due Diligence Period

SCHEDULE 6(c) – ACTIVITIES BUILDING EASEMENT AND NENE ISLAND EASEMENT

TBD prior to the expiration of Due Diligence Period

SCHEDULE 6(d) – LANDSCAPE MAINTENANCE BUILDING EASEMENT AGREEMENT

TBD prior to the expiration of Due Diligence Period

SCHEDULE 6(e) – SALES CENTER LEASE

TBD prior to the expiration of Due Diligence Period

SCHEDULE 7(a) – FIBER OPTIC EASEMENT AGREEMENT

TBD prior to the expiration of Due Diligence Period

 

57



--------------------------------------------------------------------------------

SCHEDULE 7(b)-1 – DEPICTION OF VIEW CORRIDOR AREA ON SUBDIVISION 7 WITH HEIGHT
RESTRICTION

See attached sketch

 

58



--------------------------------------------------------------------------------

Schedule 7(b)-1

 

LOGO [g701352exd_pg001.jpg]



--------------------------------------------------------------------------------

LOGO [g701352exd_pg002.jpg]



--------------------------------------------------------------------------------

RESIDENTIAL

ZONING REQUIREMENTS

COUNTY OF KAUAI

THE FOLLOWING REQUIREMENTS MUST BE MET FOR THE CONSTRUCTION OF A SINGLE-FAMILY
RESIDENCE IN RESIDENTIAL ZONING:

A plot plan, drawn to scale, must be provided and must show the following:

 

  1.

Location of all existing and proposed buildings and structures, paved driveways,
sidewalks, and cesspools.

 

  2.

Building setbacks from property lines conforming to the following minimum
standards:

 

Front    10 feet; Side    5 feet or 1/2 the wall height, whichever is greater
(check also with State Health Dept.); Rear    10 feet.

 

  3.

Distance Between Buildings

Depending on orientation, distance range between 10 ft. and 30 ft. minimum.
(refer to Sec. 3.015C of the CZO, Ord. No. 164).

 

  4.

Lot Coverage:

The ground covered by buildings, paved areas, sidewalks, and ground floor decks
cannot exceed 50% of the total lot area.

 

  5.

Parking:

A minimum of two additional parking stalls are required for the additional
dwelling unit (ADU). All parking must be provided entirely on the lot and not on
the street.

 

  6.

Building Height:

 

Ground to peak of roof

Ground to wall plate line

 

=    *30 ft. maximum

=     20 ft. maximum

  

Sec 3.017B of

CZO, Ord. No.

164

    

For North Shore of Kauai (Haena to Princeville)

 

Ground to peak of roof   =    *25 ft. maximum    Sec. 3.041 Ground to wall plate
line   =     20 ft. maximum    Ord. No 239

*May vary in flood hazard zones.

May 99



--------------------------------------------------------------------------------

SCHEDULE 7(b)-2 – MASTER ASSOCIATION RIGHTS AGREEMENT

TBD prior to the expiration of Due Diligence Period

SCHEDULE 9 – GOLF CLUB EMPLOYEES

List of job titles, pay rates, work classification and union status for each to
be attached prior to the expiration of the Due Diligence Period

SCHEDULE 9(g) – AMOUNT OF SELLERS’ OBLIGATIONS ASSUMED BY GOLF CLUB OWNER FOR
SICK PAY TO REHIRED EMPLOYEES

TBD prior to the expiration of Due Diligence Period

SCHEDULE 12(a) through 12(x) DELIVERIES TO ESCROW BY SELLERS

TBD prior to the expiration of Due Diligence Period

SCHEDULE 20(e) – SPECIAL ASSESSMENTS

None.

 

59



--------------------------------------------------------------------------------

SCHEDULE 20(r) – PENDING AND THREATENED LITIGATION

11/2/2012 - Ricky L. Ball vs. Kauai Lagoons Resort Company, Ltd., et
al.  (Hawaii 12-44715; 12-1-0289)

12/4/2012 - Jeffrey Sampoang vs. Kauai Lagoons, LLC; et
al.         (Hawaii            12-44789; 12-1-0294)

10/3/2013 - Barton Lambdin vs. Marriott Resorts Hospitality Corporation  (EEOC
Charge No. 486-2013-00487) (Hawaii      13-45806; 486-2013-00487)

11/5/2013 - Erin Trask v. Marriott Vacation Club International (EEOC Charge
No. 486-2014-00016) (Hawaii 13-45926, 4886-2014-00016)

7/15/2009 - Suzanne Kneubuhl and Douglass Kneubuhl v. Marriot Kauai Ownership
Resorts, Inc., et al. (Casualty Claims    Hawaii 09-14317, 09-1-0182)

3/17/2014 - Alan K. Handy, Trustee of the ANFAM Trust dated December 9, 1992 vs.
MORI Gold (Kauai) LLC, et al. (Hawaii 14-46330, 14-1-0010)

 

60